Exhibit 10(mm)

 

LOGO [g267727001.jpg]

***** Includes confidential material omitted and filed separately with the
Commission.

 

AWARD/
CONTRACT

  

1 THIS CONTRACT IS A RATED ORDER UNDER

DPAS (15 CFR 700) ?

  

RATING

DO-C9

  

PAGE OF PAGES

1 / 103

2. CONTRACT (PROC INST. IDENT.) NO

HT9402-11-0003

  

3. EFFECTIVE DATE

See Block 20C

  

4. REQUISITION/PURCHASE REQUEST/PROJECT NUMBER

11-T3S-0001

5. ISSUED BY CODE

  

HT9402

  

6. ADMINISTERED BY (IF OTHER THAN ITEM 5) CODE

  

HT9402

 

DEPARTMENT OF DEFENSE

TRICARE MANAGEMENT ACTIVITY COD-A

16401 E CENTRETECH PARKWAY

AURORA CO 80011-9066

  

DEPARTMENT OF DEFENSE

TRICARE MANAGEMENT ACTIVITY COD-A

16401 E CENTRETECH PARKWAY

AURORA CO 80011-9066

 

7. NAME AND ADDRESS OF CONTRACTOR (No. , Street, City, Country, State and ZIP
Code) HUMANA MILITARY HEALTHCARE SERVICES INC 500 W MAIN STREET PO BOX 740062
LOUISVILLE, KY 40202

  

8. DELIVERY FOB ORIGIN OTHER (see below)

  

  

9. DISCOUNT FOR PROMPT PAYMENT NET 30

  

  

10. SUBMIT INVOICES (4 COPIES UNLESS OHTERWISE SPECIFIED) TO THE ADDRESS SHOWN
IN

  

 

ITEM

  

CODE 050S0

  

FACILITY CODE

              

11. SHIP TO/MARK FOR CODE

  

HT9402

  

12. PAYMENT WILL BE MADE BY CODE

  

 

HT9402

  

DEPARTMENT OF DEFENSE TRICARE MANAGEMENT ACTIVITY COD-A 16401 E CENTRETECH
PARKWAY AURORA CO 80011-9066

  

DEPARTMENT OF DEFENSE TRICARE MANAGEMENT ACTIVITY COD-A 16401 E CENTRETECH
PARKWAY AURORA CO 80011-9066

        

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION: 10 U.S.C. 2304 (c)
( ) 41 U.S.C. 253 (c) ( )

  

14. ACCOUNTING AND APPROPRIATION DATA SEE SCHEDULE

     

15A. ITEM NO

  

15B. SUPPLIES/ SERVICES

  

15C.

QUANTITY

  

15D.

UNIT

  

15E. UNIT PRICE

  

15F.
AMOUNT

  

CONTINUED

                          

15G. TOTAL AMOUNT OF CONTRACT

  

*****

  

 

16. TABLE OF CONTENTS

(X)

  

SEC.

  

DESCRIPTION

  

PAGE(S)(X)SEC.

DESCRIPTIONPAGE(S)

PART 1 – THE SCHEDULE

  

PART II – CONTRACT CLAUSES

X

  

A

  

SOLICITATION/CONTRACT FORM

  

1XICONTRACT CLAUSES85-102

X

  

B

  

SUPPLIES OR SERVICES AND PRICES/COSTS

  

2-24PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

X

  

C

  

DESCRIPTION/SPECS/WORK STATEMENT

  

25-37XJLIST OF ATTACHMENTS103

X

  

D

  

PACKAGING AND MARKING

  

38PART IV – REPRESENTATIONS AND INSTRUCTIONS

X

  

E

  

INSPECTION AND ACCEPTANCE

  

39KREPRESENTATIONS, CERTIFICATIONS AND

OTHER STATEMENTS OF OFFERORS

X

  

F

  

DELIVERIES OR PERFORMANCE

  

40-45

X

  

G

  

CONTRACT ADMINISTRATION DATA

  

46-59LINSTRS., CONDS., AND NOTICES TO OFFERORS

X

  

H

  

SPECIAL CONTRACT REQUIREMENTS

  

60-84MEVALUATION FACTORS FOR AWARD

 

CONCTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return

1 copies to issuing office. ) Contractor agrees to furnish and deliver all items
or perform all the services set forth or otherwise identified above and on any
continuation sheets for the consideration stated herein. The rights and
obligations of the parties to this contract shall be subject to and governed by
the following documents: (a) this award/contract. (b) the solicitation, if any,
and (c) such provisions, representations, certifications, and specifications, as
are attached or incorporated by reference herein. (Attachments are listed
herein.)

  

18. AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number ________, including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any condition sheets. This award consummates the
contract which consists of the following documents: (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print) David J. Baker, President & CEO

  

20A. NAME OF CONTRACTING OFFICER Andrew C. Obermeyer 303.676.3839 *****

19B. NAME OF CONTRACTOR

BY /s/ David J. Baker

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

  

19C. DATE SIGNED

3-2-11

  

20B. UNITED STATES OF AMERICA

BY /s/ Andrew C. Obermeyer

(SIGNATURE OF THE Contracting Officer)

  

20C. DATE SIGNED

3 Mar 11

AUTHORIZED FOR LOCAL REPRODUCTION STANDARD FORM 26 (Rev. 4/2008) Previous
edition is usable Prescribed by GSA FAR (48 CFR) 53.214 (a)

CONFIDENTIAL TREATMENT REQUESTED.

Confidential portions of this document have been redacted and have been

filed separately with the Commission.



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

2 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

   

Duns Number 805349198

             

Base Period CLIN 001

             

Transition In

              001     

Obligated Amount: *****

              *****     

Accounting Info:

             

9711110130.1889.102000 (FY11)

             

Funded: *****

             

OPTION PERIOD 1

              1001     

Underwritten Health Care Cost for Contractor

              *****     

Network Prime Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              100101     

FY12

             

(Qty:0 and Amt: $0.00)

              100102     

FY13

             

(Qty:0 and Amt: $0.00)

              1002     

Underwritten Health Care Cost for Non-Prime

              *****     

Underwritten Beneficiaries and MTF Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to Identify multiple

             

Accounting classifications:

              100201     

FY12

             

(Qty:0 and Amt: $0.00)

              100202     

FY13

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

3 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

   

(Qty: 0 and Amt: $0.00)

              1003     

Fixed Fee for CLIN 1001

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              100301     

FY12

             

(Qty: 0 and Amt: $0.00)

              100302     

FY13

             

(Qty: 0 and Amt: $0.00)

              1004     

Fixed Fee for CLIN 1002

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              100401     

FY12

             

(Qty: 0 and Amt: $0.00)

              100402     

FY13

             

(Qty: 0 and Amt: $0.00)

              1005     

Disease Management Cost

              *****     

(Cost plus fixed Fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              100501     

FY12

             

(Qty: 0 and Amt: $0.00)

              100502     

FY13

             

(Qty: 0 and Amt: $0.00)

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

4 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    1006     

Fixed Fee for CLIN 1005

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              100601     

FY12

             

(Qty: 0 and Amt: $0.00)

              100602     

FY13

             

(Qty: 0 and Amt: $0.00)

              1007     

Electronic Claims Processing

     20015000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              100701     

FY12

             

(Qty: 0 and Amt: $0.00)

              100702     

FY13

             

(Qty: 0 and Amt: $0.00)

              1008     

Paper Claims Processing

     3639000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              100801     

FY12

             

(Qty: 0 and Amt: $0.00)

              100802     

FY13

             

(Qty: 0 and Amt: $0.00)

              1009     

Per Member Per Month

             

(Fixed Price)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

5 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    1009AA     

Per Member Per Month

     18359415         EA         *****         *****     

(Estimated Quantity)

             

First Biannual Period

             

Accounting Info:

             

Funded: $0.00

              1009AB     

Per Member Per Month

     18359415         EA         *****         *****     

(Estimated Quantity)

             

Second Biannual Period

             

Accounting Info:

             

Funded: $0.00

              1010     

TRICARE Service Centers

     12         MO         *****         *****     

(Firm fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              101001     

FY12

             

(Qty: 0 and Amt: $0.00)

              101002     

FY13

             

(Qty: 0 and Amt: $0.00)

             

Award Fee Pool

             

Not Separately Priced

              1011     

Award Fee Pool

              *****     

First Biannual Period

             

Accounting Info:

             

Funded: $ 0.00

              1011AA     

Award Fee Pool

              *****     

Second Biannual Period

              1011AB     

Accounting Info:

             

Funded: $ 0.00

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

6 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    1012     

Performance Incentive Pool for H.2. and H.3.

              *****     

Informational SLINs to identify multiple

             

Accounting classifications:

              101201     

FY12

             

(Qty: 0 and Amt: $0.00)

              101202     

FY13

             

(Qty: 0 and Amt: $0.00)

              1013     

Reports, Contract Data Requirements List (DD Form

             

1423)

             

Not Separately Priced

              1014     

Clinical Support Agreement Program

              1015     

Service Assist Teams

             

(Time and Material)

             

Labor Rates – SECT J, EXHIBIT A

             

OPTION PERIOD 2

              2001     

Underwritten Health Care Cost for Contractor

              *****     

Network Prime Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              200101     

FY13

             

(Qty: 0 and Amt: $0.00)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

7 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    200102     

FY14

             

(Qty:0 and Amt: $0.00)

              2002     

Underwritten Health Care Cost for Non-Prime

              *****     

Underwritten Beneficiaries and MTF Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              200201     

FY13

             

(Qty:0 and Amt: $0.00)

              200202     

FY14

             

(Qty:0 and Amt: $0.00)

              2003     

Fixed Fee for CLIN 2001

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              200301     

FY13

             

(Qty:0 and Amt: $0.00)

              200302     

FY14

             

(Qty:0 and Amt: $0.00)

              2004     

Fixed Fee for CLIN 2002

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              200401     

FY13

             

(Qty:0 and Amt: $0.00)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

8 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    200402     

FY14

             

(Qty: 0 and Amt: $0.00)

              2005     

Disease Management Cost

              *****     

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINS to identify multiple

             

accounting classifications:

              200501     

FY13

             

(Qty:0 and Amt: $0.00)

              200502     

FY14

             

(Qty:0 and Amt: $0.00)

              2006     

Fixed Fee for CLIN 2005

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Accounting classifications:

              200601     

FY13

             

(Qty:0 and Amt: $0.00)

              200602     

FY14

             

(Qty:0 and Amt: $0.00)

              2007     

Electronic Claims Processing

     21815000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              200701     

FY13

             

(Qty:0 and Amt: $0.00)

              200702     

FY14

             

(Qty:0 and Amt: $0.00)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

9 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    2008     

Paper Claims Processing

     3595000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              200801     

FY13

             

(Qty:0 and Amt: $0.00)

              200802     

FY14

             

(Qty:0 and Amt: $0.00)

              2009     

Per Member Per Month

             

(Fixed Price)

              2009AA     

Per Member Per Month

     18351064         EA         *****         *****     

(Estimated Quantity)

             

First Biannual Period

             

Account Info:

             

Funded: $0.00

              2009AB     

Per Member Per Month

     18351064         EA         *****         *****     

(Estimated Quantity)

             

Second Biannual Period

             

Account Info:

             

Funded: $0.00

              2010     

TRICARE Service Centers

     12         MO         *****         *****     

(Firm Fixed Price)

             

Informational SLINs to identify multiple

             

accounting classifications

              201001     

FY13

             

(Qty:0 and Amt: $0.00)

              201002     

FY14

             

(Qty:0 and Amt: $0.00)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

10 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    2011     

Award Fee Pool

             

Not Separately Priced

              2011AA     

Award Fee Pool

             

First Biannual Period

              *****     

Accounting Info:

             

Funded $0.00

              2011AB     

Award Fee Pool

             

Second Biannual Period

              *****     

Accounting Info:

             

Funded $0.00

              2012     

Performance Incentive Pool for H.2. and H.3.

              *****     

Informational SLINs to identify multiple

             

accounting classifications:

              201201     

FY13

             

(Qty: 0 and Amt: $0.00)

              201202     

FY14

             

(Qty:0 and Amt: $0.00)

              2013     

Reports, Contract Data Requirements List (DD form

             

1423)

             

Not Separately Priced

              2014     

Clinical Support Agreement Program

              2015     

Service Assist Team

             

(Time and Material)

             

Labor Rates – SECT J, EXHIBIT A

             

Continued …

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

11 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

   

OPTION PERIOD 3

              3001     

Underwritten Health Care Cost for Contractor

              *****     

Network Prime Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classification

              300101     

FY14

             

(Qty:0 and Amt: $0.00)

              300102     

FY15

             

(Qty: 0 and Amt: $0.00)

              3002     

Underwritten Health Care Cost for Non-Prime

              *****     

Underwritten Beneficiaries and MTF Enrollees

             

(Cost plus Fixed)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

              300201     

FY14

             

(Qty:0 and Amt: $0.00)

              300202     

FY15

             

(Qty: 0 and Amt: $0.00)

              3003     

Fixed Fee for CLIN 3001

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

             

Continued …

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

12 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    300301     

FY14

             

(Qty:0 and Amt: $0.00)

              300302     

FY15

             

(Qty: 0 and Amt: $0.00)

              3004     

Fixed Fee for CLIN 3002

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              300401     

FY14

             

(Qty:0 and Amt: $0.00)

              300402     

FY15

             

(Qty: 0 and Amt: $0.00)

              3005     

Disease Management Cost

              *****     

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

              300501     

FY14

             

(Qty:0 and Amt: $0.00)

              300502     

FY15

             

(Qty: 0 and Amt: $0.00)

              3006     

Fixed Fee for CLIN 3005

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              300601     

FY14

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

13 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

   

(Qty:0 and Amt: $0.00)

              300602     

FY15

             

(Qty:0 and Amt: $0.00)

              3007     

Electronic Claims Processing

     23774000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              300701     

FY14

             

(Qty:0 and Amt: $0.00)

              300702     

FY15

             

(Qty: 0 and Amt: $0.00)

              3008     

Paper Claims Processing

     3522000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              300801     

FY14

             

(Qty:0 and Amt: $0.00)

              300802     

FY15

             

(Qty: 0 and Amt: $0.00)

              3009     

Per member Per Month

             

(Fixed Price)

              3009AA     

Per Member Per Month

     18335511         EA         *****         *****     

(Estimated Quantity)

             

First Biannual Period

             

Accounting Info:

             

Funded: $0.00

              3009AB     

Per Member Per Month

     18335511         EA         *****         *****     

(Estimated Quantity)

             

Second Biannual Period

             

Continued

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

14 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

   

Accounting Info:

             

Funded: $0.00

              3010     

TRICARE Service Centers

     12         MO         *****         *****     

(Firm fixed price)

             

Informational SLINs to identify multiple

             

accounting classification

              301001     

FY14

             

(Qty:0 and Amt: $0.00)

              301002     

FY15

             

(Qty: 0 and Amt: $0.00)

              3011     

Award Fee Pool

             

Not Separately Priced

              3011AA     

Award Fee Pool

              *****     

First Biannual Period

             

Accounting Info:

             

Funded: $0.00

              3011AB     

Award Fee Pool

              *****     

Second Biannual Period

             

Accounting Info:

             

Funded: $0.00

              3012     

Performance Incentive Pool for H.2. and H.3.

              *****     

Informational SLINs to identify multiple

             

accounting classifications:

              301201     

FY14

             

(Qty:0 and Amt: $0.00)

             

Continued …

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

15 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    301202     

FY15

             

(Qty:0 and Amt: $0.00)

              3013     

Reports, Contract Data Requirements List (DD Form

             

1423)

             

Not Separately Priced

              3014     

Clinical Support Agreement Program

              3015     

Service Assist Teams

             

(Time and Material)

             

Labor Rates – SECT J, EXHIBIT A

             

Option Period 4

              4001     

Underwritten health Care Cost for Contractor

              *****     

Network Prime Enrollees

             

(Cost Plus Fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

              400101     

FY15

             

(Qty:0 and AMT $0.00)

              400102     

FY16

             

(Qty:0 and Amt: $0.00)

              4002     

Underwritten Health Care Cost for Non-Prime

              *****     

Underwritten Beneficiaries and MTF Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

16 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    400201     

FY15

             

(Qty:0 and AMT $0.00)

              400202     

FY16

             

(Qty:0 and Amt: $0.00)

              4003     

Fixed Fee for CLIN 4001

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              400301     

FY15

             

(Qty:0 and AMT $0.00)

              400302     

FY16

             

(Qty:0 and Amt: $0.00)

              4004     

Fixed Fee for CLIN 4002

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              400401     

FY15

             

(Qty:0 and AMT $0.00)

              400402     

FY16

             

(Qty:0 and Amt: $0.00)

              4005     

Disease Management Cost

              *****     

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

17 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    400501     

FY15

             

(Qty:0 and AMT $0.00)

              400502     

FY16

             

(Qty:0 and Amt: $0.00)

              4006     

Fixed Fee for CLIN 4005

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              400601     

FY15

             

(Qty:0 and AMT $0.00)

              400602     

FY16

             

(Qty:0 and Amt: $0.00)

              4007     

Electronic Claims Processing

     25906000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              400701     

FY15

             

(Qty:0 and AMT $0.00)

              400702     

FY16

             

(Qty:0 and Amt: $0.00)

              4008     

Paper Claims Processing

     3416000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              400801     

FY15

             

(Qty:0 and AMT $0.00)

             

Continued

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

18 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    400802     

FY16

             

(Qty:0 and Amt: $0.00)

              4009     

Per Member Per Month

             

(Fixed Price)

              4009AA     

Per Member Per Month

     18321657         EA         *****         *****     

(Estimated Quantity)

             

First Biannual Period

             

Accounting Info:

             

Funded: $0.00

              4009AB     

Per Member Per Month

     18321657         EA         *****         *****     

(Estimated Quantity)

             

Second Biannual Period

             

Accounting Info:

             

Funded: $0.00

              4010     

TRICARE Service Centers

     12         MO         *****         *****     

(Firm fixed price)

             

Informational SLINs to identify multiple

             

accounting classifications:

              401001     

FY15

             

(Qty:0 and Amt: $0.00)

              401002     

FY16

             

(Qty: 0 and Amt: $0.00)

              4011     

Award Fee Pool

             

Not Separately Priced

              4011AA     

Award Fee Pool

              *****     

First Biannual Period

             

Accounting Info:

             

Funded $0.00

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

19 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    4011AB     

Award Fee Pool

              *****     

Second Biannual Period

             

Accounting Info:

             

Funded: $0.00

              4012     

Performance Incentive Pool for H.2 and H.3.

              *****     

Informational SLINs to identify multiple

             

accounting classifications:

              401201     

FY15

             

(Qty:0 and Amt: $0.00)

              401202     

FY16

             

(Qty: 0 and Amt: $0.00)

              4013     

Reports, Contract Data Requirements List (DD Form

             

1423)

             

Not Separately Priced

              4014     

Clinical Support Agreement Program

              4015     

Service Assist Teams

             

(Time and Materials)

             

Labor Rates – SECT J, EXHIBIT A

             

OPTION PERIOD 5

              5001     

Underwritten Health Care Cost for Contractor

              *****     

Network Prime Enrollees

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

20 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    500101     

FY16

             

(Qty:0 and Amt: $0.00)

              500102     

FY17

             

(Qty:0 and Amt: $0.00)

              5002     

Underwritten Health Care Cost for Non-Prime

              *****     

Underwritten Beneficiaries

             

(Cost plus fixed fee)

             

(Estimated Cost)

             

Informational SLINs to identify multiple

             

accounting classifications:

              500201     

FY16

             

(Qty:0 and Amt: $0.00)

              500202     

FY17

             

(Qty:0 and Amt: $0.00)

              5003     

Fixed Fee for CLIN 5001

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

accounting classifications:

              500301     

FY16

             

(Qty:0 and Amt: $0.00)

              500302     

FY17

             

(Qty:0 and Amt: $0.00)

              5004     

Fixed Fee for CLIN 5002

     12         MO         *****         *****     

(Cost plus fixed fee)

             

Informational SLINs to identify multiple

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

21 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

   

accounting classifications:

              500401     

FY16

             

(Qty:0 and Amt: $0.00)

              500402     

FY17

             

(Qty:0 and Amt: $0.00)

              5005     

Disease Management Cost

              *****     

(Cost plus fixed fee)

             

(Estimated Cost)

              500501     

Informational SLINs to identify multiple

             

accounting classifications:

              500502     

FY16

             

(Qty:0 and Amt: $0.00)

              5006     

FY17

             

(Qty:0 and Amt: $0.00)

              500601     

Fixed Fee for CLIN 5005

     12         MO         *****         *****     

(Cost plus fixed fee)

              500602     

Informational SLINs to identify multiple

             

accounting classifications:

              5007     

FY16

             

(Qty:0 and Amt: $0.00)

             

FY17

             

(Qty:0 and Amt: $0.00)

             

Electronic Claims Processing

     28027000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

22 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO

A

   

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

    

UNIT

(D)

    

UNIT PRICE

(E)

    

AMOUNT

(F)

    500701     

FY16

             

(Qty:0 and Amt: $0.00)

              500702     

FY17

             

(Qty:0 and Amt: $0.00)

              5008     

Paper Claims Processing

     3472000         EA         *****         *****     

(Fixed Price)

             

(Estimated Quantity)

              500801     

FY16

             

(Qty:0 and Amt: $0.00)

              500802     

FY17

             

(Qty:0 and Amt: $0.00)

              5009     

Per Member Per Month

             

(Fixed Price)

              5009AA     

Per Member Per Month

     18315880         EA         *****         *****     

(Estimated Quantity)

             

First Biannual Period

             

Accounting Info:

             

Funded: $0.00

              5009AB     

Per Member Per Month

     18315880         EA         *****         *****     

(Estimated Quantity)

             

Second Biannual Period

             

Accounting Info:

             

Funded: $0.00

              5010     

TRICARE Service Centers

     12         MO         *****         *****     

(Firm fixed price)

             

Informational SLINs to identify multiple

             

accounting classifications:

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

23 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO    

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    501001     

FY16

             

(Qty:0 and Amt: $0.00)

              501002     

FY17

             

(Qty:0 and Amt: $0.00)

              5011     

Award Fee Pool

             

Not Separately Priced

              5011AA     

Award Fee Pool

              *****     

First Biannual Period

             

Accounting Info:

             

Funded $0.00

              5011AB     

Award Fee Pool

              *****     

Second Biannual Period

             

Accounting Info:

             

Funded $0.00

              5012     

Performance Incentive Pool for H.2. and H.3.

              *****     

Informational SLINs to identify multiple

             

accounting classifications:

              501201     

FY16

             

(Qty:0 and Amt: $0.00)

              501202     

FY17

             

(Qty:0 and Amt: $0.00)

              5013     

Reports, Contract Data Requirements List (DD Form

             

1423)

             

Not Separately Priced

              5014     

Clinical Support Agreement Program

             

Continued…

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

CONTINUATION SHEET  

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HT9402-11-C-0003

  

PAGE of

24 / 103

NAME OF OFFEROR OR CONTRACTOR

HUMANA MILITARY HEALTHCARE SERVICES INC

 

ITEM NO    

SUPPLIES/SERVICES

                  (B)

  

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

    5015     

Service Assist Teams

             

(Time and Material)

             

Labor Rates – SECT J, EXHIBIT A

              9001     

Transition Out

              *****     

(Cost Plus Fixed Fee)

             

Option Periods 1-5 (As needed)

             

Accounting Info:

             

Funded: $0.00

              9002     

Fixed Fee for CLIN 9001

              *****     

(Cost Plus Fixed Fee)

             

Accounting Info:

             

Funded: $0.00

           

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 25 of 103

 

Section C—Description/Specifications/Work Statement

1.0 GENERAL. Section C includes two categories of outcome based statements:
Objectives and Technical Requirements. The “Objectives” represent the outcomes
for this contract and are supported by technical requirements. These
requirements represent specific tasks, outcomes, and/or standards that, at a
minimum, shall be achieved. The purpose of this contract is to provide Managed
Care Support (MCS) to the Department of Defense (DoD) TRICARE program. The MCS
Contractor shall assist the Military Health System in operating an integrated
health care delivery system combining resources of the military’s direct medical
care system and the Contractor’s managed care support to provide health, medical
and administrative support services to eligible beneficiaries.

2.0 DOCUMENTS. The following documents, including the changes identified below,
are hereby incorporated by reference and made a part of the contract.

These documents form an integral part of this contract. Documentation
incorporated into this contract by reference has the same force and effect as if
set forth in full text.

Title 10, United States Code, Chapter 55

32 Code of Federal Regulations, Part 199

TRICARE Policy Manual (TPM) 6010.57-M dated February 1, 2008 with change 4.

TRICARE Reimbursement Manual (TRM) 6010.58-M dated February 1, 2008 with change
4.

TRICARE Systems Manual (TSM) 7950.2-M dated February 1, 2008 with change 4.

TRICARE Operations Manual (TOM) 6010.56-M dated February 1, 2008 with change 4.

The TRICARE Manuals provide instruction, guidance and responsibilities in
addition to the requirements set forth in the incorporated federal statutes and
regulations and may not be interpreted in contradiction thereto. Among the
Manuals the TRICARE Policy Manual takes precedence over the other three TRICARE
Manuals. The TRICARE Reimbursement Manual takes precedence over the TRICARE
Systems Manual and the TRICARE Operations Manual. The TRICARE Systems Manual
takes precedence over the TRICARE Operations Manual.

3.0 DEFINITIONS. Definitions are included in the TRICARE Operations Manual,
Appendix B.

4.0 GOVERNMENT FURNISHED PROPERTY. At certain Military Treatment Facilities
(MTFs), facilities and Government Furnished Equipment may be provided for the
TRICARE Service Center (TSC). FAR 52.245-1, Government Furnished Property (GFP)
describes the Contractor’s management responsibilities and use of GFP. The GFP
is provided in an “as-is” condition and subject to terms discussed in the
referenced FAR clause. The GFP inventory will be identified in the MTF/Regional
Director MOU prepared by the Contractor during the transition phase of the
contract.

5.0 OBJECTIVES. The following are the objectives of this contract.

Objective 1—In partnership with the Military Health System (MHS), optimize the
delivery of health care services in the direct care system (see the definition
of Military Treatment Facility Optimization in the TRICARE Operations Manual,
Appendix B) for all MRS beneficiaries (active duty personnel, MTF enrollees,
civilian network enrollees, and non-enrollees).

Objective 2—Beneficiary satisfaction at the highest level possible throughout
the period of performance, through the delivery of world-class health care as
well as customer friendly program services. Beneficiaries must be completely
satisfied with each and every service provided by the Contractor during each and
every contact.

Objective 3—Attain “best value health care” (See TRICARE Operations Manual,
Appendix B) services in support of the MRS mission utilizing commercial
practices when practical.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 26 of 103

 

Objective 4—Fully operational services and systems at the start of health care
delivery and minimal disruption to beneficiaries and MTFs.

Objective 5—Full and real time access to Contractor maintained data to support
the DoD’s financial planning, health systems planning, medical resource
management, clinical management, clinical research, and contract administration
activities.

6.0 REQUIREMENTS. The Contractor must fulfill the following requirements, which
are supplemented via the documents incorporated at paragraph 2.0.

PROVIDER NETWORKS

N.1. The Contractor shall provide a managed, stable, high-quality network, or
networks, of individual and institutional health care providers which
supplements the clinical services provided to MHS beneficiaries in MTFs and
promotes access, quality, beneficiary satisfaction, and “best value health care”
for the Government. (See the TOM, Appendix B for the definition of “best value
health care.”) The network, or networks, shall be sufficient in number, mix, and
geographic distribution of fully qualified providers to provide the full scope
of benefits for which all Prime enrollees are eligible under this contract, as
described in 32 CFR 199.4, 199.5, and 199. I 7. The Contractor shall provide
copies of network provider agreements when requested by the Contracting Officer
or Contracting Officer’s Representative (COR).

N.2. The Contractor shall establish provider networks for the delivery of Prime
and Extra services to ensure that all access standards (see 32 CFR I99.17(p)(5))
are met at the start of health care delivery and continuously maintained in all
Prime Service Areas (PSAs) in the region. PSAs (i.e., areas in which the
Contractor offers enrollment in TRICARE Prime in compliance with the travel time
access standard) shall encompass the entire area of all the zip codes lying
within or intersected by the 40 mile radius around MTFs (both hospitals and
clinics) and Base Realignment and Closure (BRAC) sites. For BRAC sites, the 40
mile radius shall be determined based on the former location of the MTF, if
known. If the former MTF location is not known, the 40 mile radius shall be
determined from the geographic center of the BRAC site zip code as of the date
of contract award. The Contractor must provide PSAs at all MTF locations as
listed in Attachment J- I, Government Required MTF Prime Service Areas, and at
all sites listed in Attachment J-2, Government Required BRAC Site Prime Service
Areas. The Contractor may propose additional or expanded PSAs. If necessary, to
ensure provision of specialty medical services, the Contractor may establish
specialty networks outside the PSA. Using the ESRI ArcView 9.2 mapping software
program, or a mapping program producing results that can be electronically
exported to the ESRI ArcView 9.2 mapping software for display, the Contractor
shall identify a one-hour travel time contour around each MTF listed in
Attachment I . The MTF will have right of first refusal for provision of
specialty care to TRICARE Prime enrollees who reside within the contour. All
network providers must be Medicare participating providers unless they are not
eligible to be participating providers under Medicare. The network must include
providers in sufficient quantity and diversity to meet the access standards of
32 CFR 199.17(p)(5) for the MHS Medicare population residing in the Prime
Service Area.

N.3. The Contractor’s network and utilization management, and case management
programs shall be accredited by a nationally recognized accrediting organization
no later than 18 months after the start of health care delivery and be
maintained in all geographic areas covered by this contract and shall be
maintained throughout the contract and all exercised options. When this contract
and the accrediting body have differing standards for the same activity, the
higher standard shall apply.

N.4. Network inadequacy is defined as any failure to provide health care
services within the network within the access standards and one of the measures
for network adequacy will be the percentage of claims submitted by network
providers after excluding claims for emergency room, Point of Service,
out-of-region, and Other Health Insurance. After assisting the beneficiary with
accessing the needed care within access standards, the Contractor shall inform
the Government in a monthly report of any instances of network inadequacy
relative to the Prime and/or Extra service areas (see Section F). The Contractor
will submit a corrective action plan for instances of network inadequacy that
are significant (ex., the only specialist in a certain specialty leaves the
network, a major hospital or system leaves the network) and/or any inadequacy
that is likely to persist more than 30 days. The Contractor shall respond to any
inquiries of the Government concerning any aspect of network inadequacy from a
Contracting Officer, or a COR. The response shall be accomplished within two
business days from receipt of a request.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 27 of 103

 

N.4.1. The Contractor shall ensure that the following minimum percentages of
numbers of claims for Prime enrollees region-wide are from network providers,
(excluding claims for emergency room, Point of Service, out-of region, and Other
Health Insurance and TRICARE Prime Remote members). The percent for the number
of claims from network providers will increase ***** each option period. For
example, the South Option Period 1 standard of ***** shall be increased by one
percentage point to ***** for Option Period 2.

Option Period I

South             *****

N.5. The Contractor shall adjust provider networks and services as necessary to
compensate for changes in MTF capabilities and capacities, when and where they
occur over the life of the contract, including those resulting from short-notice
unanticipated facility expansion, MTF provider deployment, downsizing and/or
closures. Changes in MTF capabilities and capacities may occur frequently over
the life of the contract without prior notice. The Contractor shall ensure that
all eligible beneficiaries who live in PSAs have the opportunity to enroll, add
additional family members, or remain enrolled in the Prime program regardless of
such changes. The Contractor shall ensure that MTF enrollees residing outside
PSAs have the opportunity to add additional family members or remain enrolled in
the Prime program regardless of such changes.

N.6. To coincide with the beginning of Option Period I, the Government will
automatically disenroll any enrolled beneficiary residing outside a T-3 PSA. The
Contractor shall ensure the network has the capability and capacity to permit
each beneficiary enrolled in Prime to a civilian Primary Care Manager (PCM)
prior to the beginning of Option Period 1 and residing outside of PSAs under
this contract to enroll to a PSA PCM at the beginning of Option Period I,
provided the beneficiary resides less than 100 miles from an available network
primary care manager in the PSA, submits a new request for enrollment, and
waives both primary and specialty care travel time standards. Beneficiaries
enrolled in Prime to a civilian PCM prior to the beginning of Option Period 1
who reside outside of PSAs under this contract and are 100 miles or more from an
available PCM in the PSA network shall not be granted a new enrollment. The
Contractor shall refund the unused portion (based on a monthly proration) of
either a quarterly or annual enrollment fee payment for any beneficiary who must
be disenrolled because they reside outside a PSA at the start of Option Period
I. If a beneficiary pays on a monthly basis, no monthly payment(s) shall be
received for these beneficiaries.

N.7. The Contractor will not be required to establish a network with the
capability and capacity to grant new enrollments to beneficiaries who reside
outside a PSA. The Contractor shall grant a request for a new enrollment to the
network from a beneficiary residing outside a PSA provided there is sufficient
unused network capability and capacity to accommodate the enrollment, the PSA
network primary care manager to be assigned is located less than 100 miles from
the beneficiary’s residence, and the beneficiary waives both primary and
specialty care travel time standards.

N.8. The Contractor shall ensure that the standards for access, in terms of
beneficiary travel time, appointment wait time, and office wait time for various
categories of services contained in 32 CFR 199.17(p)(S) are met for
beneficiaries residing in TRICARE PSAs. These standards shall be met in a manner
which achieves beneficiary satisfaction with access to network providers and
services as set forth in the contract. The Contractor shall define metrics, and
collect data about them, that give insight to the degree to which the access
standards are being met.

N.9. The Contractor shall have an active provider education program designed to
enhance the provider’s awareness of TRICARE requirements, to include emphasis on
achieving the leading health care indicators of Healthy People program, and
encourage participation in the program.

N.10. The Contractor shall inform network providers, through network provider
agreements, that they agree to being reported to the Department of Veterans
Affairs (VA) as a TRICARE network provider. The Contractor shall request
non-institutional network providers to accept requests from VA to provide care
to veterans. The agreement will give VA the right to directly contact the
provider and request that he/she provide care to VA patients on a case by case

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 28 of 103

 

basis. The Contractor shall require network providers (individual, home health
care, free-standing laboratories, and free-standing radiology only) who accept
VA patients to serve as a participating provider and accept assignment with the
VA. If seen by the network provider, any documentation of the care rendered to
the VA patient and reimbursement for the care is a matter between the referring
VA Medical Center (VAMC) and the provider. The referral and instructions for
seeking reimbursement from the VAMC will be provided by the patient at the time
of the appointment. Those providers who express a willingness to receive VA
queries as to availability shall be clearly identified with readily discernable
markings on all public network provider listings. (Note: Nothing prevents the VA
and the provider from establishing a direct contract relationship if the parties
so desire. A direct contract relationship between a provider and the VA takes
precedence over the requirements of this section.)

N.10.1. The Contractor shall inform network providers, through network provider
agreements, that they agree to being reported to Civilian Health and Medical
Program of the Department of Veteran’s Administration (CHAMPVA) as a TRICARE
network provider. The Contractor shall require network providers (individual,
home health care, free-standing laboratories, and free-standing radiology only)
who accept CHAMPVA patients to serve as a participating provider and accept
assignment with the VA. The Contractor shall provide to the provider the CHAMPVA
furnished claims processing instructions (Attachment J-4, CHAMPVA Fact Sheet
01-16 dated Aug 06) on how to submit CHAMPVA claims to the VA Health
Administration Center P.O. Box 65024, Denver, CO 802069024 for payment. For any
published network provider listing, the provider shall be clearly identified
with readily discernable markings which accept CHAMPVA assignment on claims.

N.10.2. The Contractor shall request marketing and educational information on
the VA and CHAMPVA through the VA Health Administration Center in sufficient
quantities to provide the information to providers who agree to be listed as VA
or CHAMPVA providers. [The Contractor shall furnish the VA Health Administration
Center (P.O. Box 65024, Denver, CO 80206-9024) its central address for delivery
of these materials.] The Contractor may brief these materials to VA and CHAMPVA
accepting providers.

N.11. The Contractor shall maintain an accurate, up-to-date list of network
providers including their specialty, subspecialty, gender, work address, work
fax number, and work telephone number for each service area, and whether or not
they are accepting new beneficiaries. The Contractor shall provide easy access
to this list, to include making it available upon request, for all
beneficiaries, providers, and Government representatives. For the purposes of
this requirement, “up-to-date” means the information contained on all electronic
lists shall be current within the last 30 calendar days.

REFERRAL MANAGEMENT

RM.1. In TRICARE PSAs that include an MTF, the MTF has the right of first
refusal for all referrals. Medical care and ancillary capabilities for which
this right is claimed by the MTF shall be specifically addressed in the MTF/MCSC
Memorandum of Understanding (MOU). For referrals to the MTF for specialty care,
travel time shall not exceed one hour under normal circumstances. Right of first
refusal is defined as providing the MTF with an opportunity to review each
referral from a civilian provider to determine if the MTF has the capability and
capacity to provide the medical care and ancillary services previously
identified in the MTF/MCSC MOD. All referrals shall be processed in accordance
with TRICARE Operations Manual Chapter 8, Section 5.

RM.2. A minimum of ninety-six percent of referrals for Prime enrollees, who
reside in TRICARE PSAs and Prime enrollees who reside outside TRICARE PSAs and
have waived the travel-time access standards shall be referred to the MTF or a
civilian network provider. This percentage shall include services rendered in
network institutions by hospital-based providers even though no formal referral
was made to that individual. All referrals, except the following, will be
included to determine compliance with the standard: (1) referrals that are
unknown to the Contractor before the visit (specifically ER visits,
retroactively authorized referrals), (2) self-referrals and referrals of
beneficiaries who use other health insurance as first payer, (3) MTF directed
referrals to non-network providers when network providers are available and 4)
the eight mental health self-referrals. All other referrals are included in the
standard without exception.

RM.2.1. The Contractor shall ensure that TRICARE Prime beneficiaries have no
liability for amounts billed, except for the appropriate co-payment, for
referred care, including ancillary services from a non-network provider as a
result of a medical emergency or as a result of the TRICARE Prime beneficiary
being referred to a non-network/non-

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 29 of 103

 

participating provider by the Contractor. (For example, this requirement applies
when a beneficiary is referred for surgery from a network surgeon in a network
hospital, but the anesthesiologist is a non-network provider.) For these
beneficiaries, amounts paid by the Contractor in excess of TRICARE allowable
amounts (e.g., CHAMPUS Maximum Allowable Charge (CMACs), Diagnosis Related
Groups (DRGs), Outpatient Prospective Payment System (OPPS), other prospective
payment systems, or prevailing charges) to non-network/nonparticipating
providers shall not be reported or used as underwritten health care costs.

RM.3. MTFs will refer their TRICARE Prime enrollees to a non-network civilian
provider only when it is clearly in the best interest of the Government and the
beneficiary, either clinically or financially. Such cases are expected to be
rare. Federal health care systems (for example Veterans Administration and
Indian Health Service) are excluded from this Government policy.

RM.4. The Contractor’s referral management processes shall ensure an evaluation
of the referred service is conducted to determine if the type of service is a
TRICARE benefit and shall inform the beneficiary prior to the visit in the event
the requested service is not a TRICARE benefit. This does not apply to referrals
for active duty service members. This shall not be a preauthorization review.
Rather, this process shall be a customer service/provider relations function
providing an administrative coverage review. This service shall be accomplished
for every referral received by the Contractor regardless of whether it was
generated by an MTF provider, network provider or non-network provider.

RM.5. The Contractor shall meet with the Regional Director and each MTF in a
collaborative and partnering manner to ensure balanced specialty workloads using
the Contractor’s referral protocols with the MTF as the first referral site. The
Contractor shall provide each MTF with referral information concerning any MTF
enrollee within 24 hours of a referral. The Contractor will not be required to
track individual consultation reports. The referral information provided, and
the methods of communicating the information, will be addressed in the MTF/MCSC
MOU.

MEDICAL MANAGEMENT

MM.1. The Contractor shall ensure that care it provides, including mental health
care, is medically necessary and appropriate and complies with the TRICARE
benefits contained in 32 CFR 199.4 and 199.5. The Contractor shall use its best
practices in managing, reviewing and authorizing health care services, and shall
comply with the provisions of 32 CFR 199.4, 32 CFR 199.5 and the TRICARE Policy
Manual when reviewing and approving medical care and establishing medical
management programs to carry out this activity to the extent authorized by law.

MM.2. The Contractor shall be considered a multi-function Peer Review
Organization (PRO) under this contract and shall follow all standards, rules,
and procedures as defined in 32 CFR 199.15. The Contractor, using its authority
as a PRO, shall apply its own utilization management practices to inpatient care
received by MTF enrollees in a civilian setting consistent with MTF referral
instructions. The Contractor shall fax a copy (or by other electronic means
addressed in each MTF MOU) of these utilization management decisions to the MTF
Commander the day the decision is made.

MM.3. The Contractor shall comply with the Clinical Quality Management
requirements of the TRICARE Operations Manual, Chapter 7.

MM.4. The Contractor shall operate a medical management program for all MHS
eligible beneficiaries receiving care in the civilian sector that achieves the
objectives of this contract. The Contractor’s medical management program must
fully support the services available within the MTF.

MM.4.1. The Contractor shall operate case management programs designed to manage
the health care of individuals with high-cost conditions or with specific
diseases for which evidenced based clinical management programs exist. These
programs shall be available to TRICARE eligible beneficiaries authorized to
receive reimbursement for civilian health care per 32 CFR 199 and active duty
personnel whose care occurs or is projected to occur in whole or in part in the
civilian sector. These programs shall exclude Medicare dual eligible
beneficiaries. When care occurs outside an MTF, the Contractor is responsible
for coordinating the care with the MTF clinical staff as well as the civilian
providers. The Contractor shall propose medical management programs and patient
selection criteria for review and concurrence of the Contracting Officer prior
to implementation and annually thereafter.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 30 of 103

 

MM.4.1.2. The Contractor shall maintain open communication with the DoD dental
Contractors in discussions to improve disease surveillance, disease management
and appropriate patient education and research.

MM.4.2. The Contractor shall operate a Disease Management Program. Disease
management conditions will be Asthma, Congestive Heart Failure (CHF), Diabetes,
Chronic Obstructive Pulmonary Disease (COPD), Cancer Screening, Depression and
Anxiety Disorder. The Government will identify the population, and risk-stratify
beneficiaries for inclusion in the Contractor’s Disease Management Program. The
Contractor shall make telephone contact and conduct a baseline assessment with
at least 50% of the beneficiaries enrolled in the program for each disease
condition at all risk levels within 12 months of identification by the
Government. The Contractor shall submit a Disease Management Program Plan,
required under Section F.5.1.7, which demonstrates implementation of the disease
management intervention(s) that use the VA/DoD clinical practice guidelines,
when available. The Contractor’s Disease Management Programs shall meet national
accreditation standards for disease management and chronic care management
within 18 months of the start of healthcare delivery. The Contractor’s plan
shall include program information that will be provided to the Government, which
when combined with other Government generated data will allow for effective
evaluation of the Disease Management Program in accordance with the Government
provided disease management outcome metrics. In order for the Government to be
able to evaluate the Contractor’s Disease Management Program, the Contractor
shall include a Disease Management Program Plan for accounting and reporting on
the cost and performance of all disease management programs, plus provide the
specific guidelines and protocols they will utilize. The plan and cost estimate
are subject to review and concurrence by the Contracting Officer prior to
implementation and annually thereafter. The parties agree the fee as stated in
the Disease Management CLINs will not change if the Government changes the
diseases or stratification.

MM.5. In cooperation with the MTF, the Contractor shall, during normal business
hours, in accordance with the MCSC/MTF MOU, coordinate the care and transfer of
stabilized patients who require a transfer from one location to another. This
function shall include coordination with the primary clinician at the losing and
gaining sites, the patient’s family, arranging medically appropriate patient
transport, ensuring all necessary supplies are available during the transport
and at the receiving location, arranging for and ensuring the presence of all
necessary medical equipment during transport and at the receiving location, and
identifying and ensuring the availability of necessary resources to accomplish
the transfer. Transfers may occur as a result of medical, social, or financial
reasons and include moves of non-institutionalized and institutionalized
patients. Transportation will be coordinated using Government resources when
appropriate and available.

ENROLLMENT

E.1. The Contractor shall perform all enrollments, re-enrollments,
disenrollments, transfer enrollments, correct enrollment discrepancies, and
assign or change the PCM in accordance with the provisions of the TRICARE
Operations Manual, the TRICARE Policy Manual, and the TRICARE Systems Manual.
The Contractor shall accomplish primary care manager by name assignment in
accordance with the TRICARE Systems Manual. For beneficiaries returning from or
transferring to OCONUS, the Contractor shall follow the requirements of the
TRICARE Operations Manual.

E.2. Beneficiaries residing within the travel time access standard for primary
care from the MTF and required to enroll in TRICARE Prime or choosing to do so
shall be enrolled to the MTF, according to the MTF Commander’s enrollment
priorities and guidelines as stated in the Memorandum of Understanding, on a
first come, first served basis, until the enrollment capacity established by the
MTF Commander is reached. The Contractor shall ensure that MTF capacity, as
determined by the MTF Commander, is reached before beneficiaries may be enrolled
to the Contractor’s network.

E.3. A beneficiary enrolled in Prime to a civilian PCM prior to the beginning of
Option Period I and residing outside of PSAs under this contract may enroll to a
PSA PCM at the beginning of Option Period 1, provided the beneficiary resides
less than 100 miles from an available network primary care manager in the PSA,
submits a new request for enrollment and waives both primary and specialty care
travel time standards. Beneficiaries enrolled in Prime to a civilian PCM prior
to the beginning of Option Period 1 who reside outside of PSAs under this
contract and are 100 miles or more from an available PCM in the PSA network
shall not be permitted to continue their enrollment.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 31 of 103

 

E.4. The Contractor shall grant a request for a new enrollment to the network
from a beneficiary residing outside a PSA provided there is sufficient unused
network capability and capacity to accommodate the enrollment, the PSA network
primary care manager to be assigned is located less than 100 miles from the
beneficiary’s residence, and the beneficiary waives both primary and specialty
care travel time standards.

E.5. The MTF Commander may grant exceptions to the requirement to enroll all
beneficiaries to the MTF prior to enrollment to the Contractor’s network. Such
instances should be rare and should be based on valid clinical capability to
meet the individual health care needs of the patient.

E.6. The Contractor shall provide commercial payment methods for Prime
enrollment fees that best meet the needs of beneficiaries, while conforming to
TRICARE policy requirements. The Contractor shall accept payment of fees by
payroll allotment from the member’s retired military pay, electronic funds
transfer (EFT) from a financial institution or credit card. The only instance
where a check may be used to pay enrollment fees is for the initial payment,
unless administrative issues arise in the processing of an automated method, in
which case the Contractor may, at their discretion, accept payment by check in
order to preserve the beneficiary’s prime enrollment status. Emphasis should be
placed on allotments or EFT to the fullest extent possible to minimize
beneficiary risk of involuntary disenrollment due to non-payment. The Contractor
shall not require beneficiaries to pay an administrative fee of any kind for use
of a particular payment option offered by the Contractor, but may assess the
account holder a charge of up to $20.00 in the event there are insufficient
funds to process an enrollment fee payment. The Contractor shall accept payment
of enrollment fees on a monthly, quarterly, or annual basis. The Contractor
shall provide beneficiaries with written notice of a payment due and when
beneficiaries are delinquent in accordance with the TRICARE Operations Manual.

E.7. The Contractor shall ensure that enrollment during transition phase-in and
transfers of enrollment, i.e., portability, as described in the TRICARE
Operations Manual are accomplished in a way that ensures uninterrupted coverage
for the TRICARE Prime enrollee. During transition, the incoming Contractor shall
enroll all TRICARE Prime beneficiaries to their assigned PCM, and maintain the
beneficiary’s enrollment periods from the preceding Contractor. If a
beneficiary’s civilian PCM remains in the Contractor’s network, the beneficiary
may retain their PCM. If the beneficiary must change PCMs, all enrollments shall
be to the MTF for enrollees residing within drive time standards until MTF
capacity is reached, as determined by the MTF Commander.

CUSTOMER SERVICE

CS.1. The Contractor shall provide comprehensive, readily accessible customer
services that includes multiple, contemporary avenues of access (for example,
e-mail, World Wide Web, telephone, and facsimile) for the MRS beneficiary.
Customer services shall be delivered in a manner that achieves the objectives of
this contract without charge to beneficiaries or providers.

CS.2. The Contractor shall meet with and establish a MOU with TMA Communications
and Customer Service Directorate (C&CS) in accordance with the TRICARE
Operations Manual, Chapter 11. The MOU shall address all interface requirements
necessary to effectively administer the program. The Contractor shall partner
and collaborate with C&CS on the identification and development of education
materials required to support the accomplishment of the Education Plan submitted
in accordance with Section F.

CS.2.1. The Contractor shall use the Government’s national suite of TRICARE
educational materials pertaining to specific aspects of the TRICARE benefit and
programs. The Contractor shall use the Government’s mandatory formats to ensure
the one look and feel of all regional educational material. The Contractor will
produce regional provider education material in accordance with the TRICARE
Operations Manual, Chapter 11 that must be reviewed by the TRO and concurred
with by the Contracting Officer.

CS.3. The Contractor shall use best commercial practices and technology that
meet the needs of the MRS beneficiary in establishing a customer service
presence in accordance with TRICARE Operations Manual, Chapter 11, for all MHS
eligible beneficiaries at each MTF in Attachment J-3, Mandatory TSC Locations,
either within the MTF or on the

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 32 of 103

 

base. These sites shall be named TRICARE Service Centers (TSCs) regardless of
the extent of services offered. Attachment J-3 describes any space that an MTF
has available to the Contractor. Where the space is insufficient to support all
TSC activities, the Contractor shall establish those customer service activities
not available on site in a manner that is convenient to beneficiaries and
provides the highest service levels. The Contractor shall maintain a sufficient
supply of TRICARE education materials at each TSC to adequately support
information requests. The Contractor shall request educational information on
the VA and CHAMPVA through the VA Health Administration Center in sufficient
quantities to support TSC operations. [The Contractor shall furnish the VA
Health Administration Center (P.O. Box 65024, Denver, CO 80206-9024) its central
address for delivery of these materials.] The Contractor shall provide TSC
services during periods when access to the TSC physical space is limited or
terminated as a result of weather, war, security, or MTF /Installation
Commander’s decision.

CS.3.1. The Contractor shall deploy mobile Service Assist Team (SATs) necessary
to perform customer service functions to disaster areas, Active Component and
Reserve Component troop mobilization areas, BRAC areas, or to any area deemed
necessary and requested by the Regional Director (RD). A task order will be
issued by the Contracting Officer defining the requirement for each SAT. SATs
shall be deployed on an as needed basis for a finite period of time as defined
in the task order. Within seven calendar days notice, the Contractor shall
deploy one or more teams. Service Assist Teams shall provide services similar to
those offered at a TRICARE Service Center and, at a minimum, will provide
assistance with beneficiary enrollment, assistance with access to and referral
for care, and providing TRICARE program information.

CS.4. The Contractor shall provide customer service support equal to forty
person-hours per month for each MTF listed in Attachment J- I, Government
Required MTF PRIME Service Areas, to be used at the discretion of and for the
purpose specified by each MTF Commander. Examples of possible uses of this time
include in-processing briefings/enrollments, TRICARE briefings, and specialty
briefings on specific components of TRICARE or focused to a specific subset of
TRICARE beneficiaries. This is in addition to the requirements for briefings and
attendance at meetings specified in the TRICARE Operations Manual, Chapter I I.
The Contractor shall provide customer service support equal to forty
person-hours per month to be used at the discretion of and for the purpose
specified by the Regional Director. The forty person-hours for each MTF
Commander and each Regional Director may be used at various locations and
outside normal business hours. Unused hours from one month will not be carried
over to subsequent months.

CS.5. The Contractor shall provide assistance in accessing information about
other Department of Defense programs and applicable community/state/federal
health care and related resources for all MRS eligible beneficiaries who require
benefits and services beyond TRICARE. The Contractor shall maintain Resource
Guides that describe DoD programs and applicable community, state and federal
health care which shall be available to TSC personnel to provide to
beneficiaries. These resource guides will be updated quarterly.

CS.6. The Contractor shall perform all customer service functions with
knowledgeable, courteous, responsive staff that results in highly satisfied
beneficiaries.

CLAIMS PROCESSING

CP.1. The Contractor shall establish, maintain, and monitor an automated
information system to ensure claims are processed in an accurate and timely
manner, and meet the functional system requirements as set forth in the TRICARE
Operations Manual and the TRICARE Systems Manual. The claims processing system
shall be a single data base and be HIPAA compliant.

CP.2. The Contractor shall ensure that TRICARE claims (including adjustments)
are timely and accurately adjudicated for all care provided to beneficiaries in
accordance with the timeliness and quality standards of the TRICARE Operations
Manual, Chapter I, Section 3.

CP.3. The Contractor shall, as one means of electronic claims submission,
establish and operate a system for two way, real time interactive Internet Based
Claims Processing (IBCP) by providing web based connectivity to the
claims/encounter processing system for both institutional and non-institutional
claims processing. This IBCP system shall provide immediate eligibility
verification by connectivity to Defense Enrollment Eligibility Reporting System
(DEERS) and provide current deductible, Catastrophic Cap, and cost
share/co-payment information to the

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 33 of 103

 

provider online by connectivity to the DEERS catastrophic loss protection
function and connectivity to the authorization system. The IBCP system shall
comply with Department of Defense Information Assurance Certification and
Accreditation Process (DIACAP) and encryption requirements. At no additional
cost to the Government, the Contractor shall regularly update the IBCP system to
utilize newer encryption security protocols. The IBCP must be available for
benchmark testing (see the TOM, Chapter I, Section 7).

CP.4. The following percentage of all claims shall be submitted electronically
after the specified percentage of claims has been excluded. For the South Region
***** of paper claims will be excluded each option period from the total number
of paper claims processed.

ELECTRONIC CLAIMS PROCESSING STANDARDS

 

Option Period

  

South

1

   *****

2

   *****

3

   *****

4

   *****

5

   *****

CP.5. The Contractor’s claims processing system shall interface with and
accurately determine eligibility and enrollment status based on the DEERS in
accordance with the TRICARE Systems Manual.

CP.6. The Contractor’s claims processing system shall accurately process claims
in accordance with the TRICARE benefit policy as delineated in 32 CFR Part 199.4
and 199.5, the TRICARE Policy Manual, and TRICARE Reimbursement Manual. The
Contractor’s claims processing system shall correctly apply deductible,
copay/coinsurance, cost shares, catastrophic cap, authorization requirements,
and point-of-service provisions in accordance with the TRICARE benefit policy as
delineated in 32 CFR Part 199.4 and 199.5, 199.17 and 199.18, the TRICARE Policy
Manual, and TRICARE Reimbursement Manual. The Contractor’s claims processing
system shall accurately coordinate benefits with other health insurances to
which the beneficiary is entitled as required by 32 CFR 199.8, the TRICARE
Policy Manual, and TRICARE Reimbursement Manual.

CP.7. Claims requiring additional information shall be returned or developed for
the missing information. The Contractor shall ensure that all required
information is requested with the initial return or development action and that
no claim is returned/developed for information that could have been obtained
internally or from DEERS. The Contractor shall ensure that an adequate audit
trail is maintained for all returned or denied claims.

CP.8. The Contractor shall ensure non-network/non-participating claims received
more than 12 months after the date of service are denied unless the requirements
contained in 32 CFR 199.7 are met. Timely filing requirements for network
providers shall be governed by the network provider agreement, but shall not
exceed 12 months from date of service (or discharge).

CP.9. The South Region Contractor shall manage enrollments, collect premiums,
accurately identify and adjudicate claims and perform all requirements involving
Continued Health Care Benefit Program according to the TRICARE Policy Manual.

CP.10. The Contractor shall accurately reimburse network and non-network
provider claims in accordance with applicable statutory (United States Code,
Chapter 55, Title 10) and regulatory provisions (32 CFR 199.14) and with the
TRICARE Policy Manual and TRICARE Reimbursement Manual. The Contractor will
reimburse network providers in accordance with the payment provisions contained
in the provider agreement/contract. The Contractor’s reimbursement to network
providers shall not exceed the amount which would have been reimbursed using the
TRICARE payment methodologies and limits contained in 32 CFR 199.14, the TRICARE
Policy Manual, and TRICARE Reimbursement Manual.

CP.11. The Contractor shall provide an Explanation of Benefits (EOB) to each
beneficiary and provider as described in the TRICARE Operations Manual, Chapter
8. The EOB must clearly describe the action taken on the claim or

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 34 of 103

 

on the deductible and catastrophic cap status following processing and
sufficient information to allow a beneficiary to file a claim with a
supplemental insurance carrier. HIPAA-compliant electronic remittance advices
shall be returned to providers who submit claims via HIPAA-compliant standard
electronic transactions.

CP.12. The Contractor shall accurately capture and report TRICARE Encounter Data
(TED) related to claims adjudication in accordance with the provisions of the
TRICARE Systems Manual and shall ensure the standards contained in this contract
are achieved according to the TRICARE Operations Manual. All TED records shall
comply with the information management requirements of this contract and shall
be reported in compliance with the standards in the TRICARE Operations Manual.

CP.12.1. The Contractor shall submit information on all providers authorized by
the Contractor, to the TRICARE Management Activity centralized TRICARE Encounter
Provider Record system in accordance with the provisions of the TRICARE Systems
Manual.

CP.13. The Contractor shall furnish to any TMA designated site(s) and all Health
Benefits Advisors, Beneficiary Counseling and Assistance Coordinators, and Debt
Collection Assistance Officers located in each region (approximately 1,000
accounts per region) with read only access to claims data. The Contractor shall
provide training and ongoing customer support for this access.

CP.14. The Contractor shall process claims for pharmaceuticals to beneficiaries
in a health care setting where the pharmaceuticals are not obtained from a
retail pharmacy. Pharmaceuticals obtained by a beneficiary from a retail
pharmacy, the TRICARE Mail Order Pharmacy, or from specialized pharmacies as a
component of the consolidated retail pharmacy benefit are not the responsibility
of the Contractor. See TRICARE Operations Manual, Chapter 8, Section 2, for
additional claims jurisdiction information.

MANAGEMENT

MGT.1. The Contractor shall establish and maintain experienced and qualified key
personnel and sufficient staffing and management support to meet the
requirements of this contract.

MGT.2. The Contractor shall establish and continuously operate an internal
quality management/quality improvement program covering every aspect of the
Contractor’s operation, both clinically and administratively. The Contractor
shall provide a quarterly briefing in person or via video teleconference to the
COR and TMA staff on the Contractor’s ongoing internal quality improvement
program. The Contractor shall also comply with the vulnerability assessment
requirements of the TRICARE Operations Manual, Chapter 1.

MGT.3. The Contractor shall ensure that all network providers,
TRICARE-authorized providers and their support staffs in the region gain a
sufficient understanding of applicable TRICARE program requirements, policies,
and procedures to allow them to carry out the requirements of this contract in
an efficient and effective manner which promotes beneficiary satisfaction. The
Contractor shall have the responsibility for delivering necessary information to
network providers in their region. The Contractor shall determine the
requirements for printed products for network providers and will develop and
deliver these products upon review by the TRO and concurrence of Contracting
Officer. The information in these products will be determined by the Contractor
based on their understanding of the needs of their providers in their region.
The Government may measure provider satisfaction with Contractor provided
information by conducting random satisfaction surveys of select network
providers in accordance with TRICARE Operations Manual, Chapter II. The
Contractor shall use the “one look and feel” format provided by the Government
and shall submit all educational material to the Contracting Officer for review
and concurrence prior to printing and provider distribution.

MGT.4. The Contractor shall collaborate with the Regional Director and MTF
Commanders to ensure the most efficient mix of health care delivery between the
direct care system and the Contractor’s network within their region.
Collaboration includes, but is not limited to, right of first refusal for
referrals for all or designated specialty care, including ancillary services and
coordinated preventive health care. The Memorandum of Understanding (drafted by
the Contractor) between each Regional Director, MTF Commander, and the
Contractor shall be in writing and must be approved by the Contracting Officer.
The Contractor shall initiate discussions related to and prepare the MOU. (See
the TRICARE Operations Manual, Chapter 15).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 35 of 103

 

MGT.5. The Contractor shall ensure that all Contractor personnel working in DoD
MTFs meet the MTF-specific requirements of the facility in which they will be
working and comply with all local Employee Health Program (EHP) and Federal
Occupational Safety and Health Act (OSHA) Blood Borne Pathogens (BBP) Program
requirements. This includes any MTF required training for Contractor personnel.

MGT.6. The Contractor shall develop and implement, in conjunction with each MTF
and the Regional Director, a contingency program designed to ensure that health
care services are continuously available to TRICARE eligible beneficiaries as
the MTFs respond to war, operations other than war, deployments, training,
contingencies, special operations, and natural disasters. The draft contingency
program plan shall be provided to the Government for approval 120 days prior to
the start of health care delivery and the documented contingency program shall
be provided to the Government 60 days prior to the start of health care delivery
and updated annually thereafter.

MGT.6.1. The Contractor shall implement the contingency program at any and all
affected locations within forty-eight (48) hours of being notified by the
Contracting Officer or Regional Director that a contingency exists.

MGT.6.2. The Contractor shall participate in each MTF’s Installation Level
Contingency Exercise twice each calendar year. The purpose of the exercise is to
test the contingency program under a variety of situations and to provide
information from which the Contractor’s contingency program shall be updated.
The Contractor shall also participate in Regionally Coordinated Table Top
Contingency Exercises twice each year.

MGT.7. The Contractor shall participate, in person, in round table
meetings/summits with the Government, all other Managed Care Support
Contractors, and any other participants that the Government determines are
necessary twice each calendar year. The round table meetings/summits requires
high level managerial participation from the Contractors (CEOs, Medical
Directors, Operations) and participation, in person, by the Contractor’s
technical and cost experts as determined by the agenda. The round table
meetings/summit participants are tasked with reviewing current policies and
procedures to determine where proven best practices from the participants’
Government and private sector operations can be implemented in the
administration of TRICARE to continue TRICARE’s leading role as a world-class
health care delivery system.

MGT.8. The Contractor shall locate a senior executive with the authority to
obligate the Contractor’s resources within the scope of this contract within a
fifteen-minute drive of the TRICARE Regional Office.

MGT.9. The Contractor shall implement processes and procedures that ensure full
compliance with the President’s Advisory Commission on Consumer Protection and
Quality in the Health Care Industry’s Consumer Bill of Rights and
Responsibilities. (See http://www.hcqualitycommission.gov/.)

MGT.10. At midnight Pacific Time on the last day of health care delivery under
this contract, the Contractor shall assign its rights to the telephone number
serving the region to the incoming MCS Contractor.

MGT11. The Contractor shall encourage all acute-care medical/surgical hospitals
in the Contractor’s provider networks to become members of the National Disaster
Medical System (NDMS).

MGT.12. The Contractor shall provide to authorized Government personnel (as
determined by the Contracting Officer) access to ALL data at the beneficiary,
non-institutional and institutional level, with immediate access to the
Contractor’s full set of data associated with TRICARE. Minimum access shall
include two authorizations at each MTF, two authorizations at each Multi-Service
Market Office, two authorizations at each Surgeon General’s Office, two
authorizations at the Regional Director’s Office, two authorizations at Health
Affairs, two authorizations at TMA-Northern Virginia, two authorizations at
TMA-Aurora, and authorization for each on-site Government representative. The
Contractor shall make available an additional 15 authorizations to be assigned
at the discretion of the Government. The Contractor shall provide training and
ongoing customer support for this access. The data shall include, at a minimum,
data concerning the provider network, referrals, authorizations, claims
processing, program administration, beneficiary satisfaction and services, and
incurred cost data. All data must be current, accurate, complete and accessible
immediately. Complete information includes all data pertaining to the execution
of Prime, Extra and Standard benefits both inside and outside Prime service
areas. Ad hoc reports must satisfy the user’s requirement within the time frames
agreed upon by the Government and the Contractor. Search capabilities

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 36 of 103

 

must be built into systems and must be user friendly. Web based training is
acceptable; however it must be updated as system changes occur and must be
on-going. The data shall be, at a minimum, available for queries on a Regional,
MTF Prime Service Area, and standard geographic area (State, County, and Zip
Code) basis. The data access interface will be mutually agreed upon by the TRO
and MCS Contractor and available by start of health care delivery.

MGT.13. The Contractor shall provide information management and information
technology support as needed to accomplish the stated functional and operational
requirement of the TRICARE program and in accordance with the TRICARE Systems
Manual and the MHS Enterprise Architecture (See
http://www.ha.osd.mil/mhscio/ea_reference _docs.htm).

MGT.14. The Contractor shall enter into a Data Use Agreement (DUA) for data
obtained from DoD Systems and applications and comply with DoD 6025.l8-R, DoD
Health Information Privacy Regulation, HIPAA Privacy Rule, and DoD 5400.ll-R DoD
Privacy Program, by submitting a DUA to the Privacy Office annually or until its
contract is no longer in effect, as required in the TRICARE Systems Manual and
TRICARE Operations Manual.

MGT.15. The Contractor shall ensure its subcontractors and/or their agents who
require the use of or access to individually identifiable information or
protected health information under the provisions of this contract comply with
DoD regulations and the TRICARE Systems Manual.

MGT.16. Personnel Security. The Contractor shall coordinate with the Government
to ensure compliance with the Personnel Security Program of DoD 5200.2-R and the
TRICARE Systems Manual, Chapter I. The Contractor shall initiate and document
all activities necessary to ensure compliance with the Personnel Security
Program of DoD 5200.2-R and the TRICARE Systems Manual, Chapter I. The
Contractor shall also ensure all personnel, to include subcontractors and/or
their agents, comply with all system access requirements including initial and
refresher training at intervals designated by the Government.

MGT.16.1. System Security. The Contractor shall acquire, develop and maintain
the DoD Information Assurance Certification and Accreditation Process (DIACAP)
documentation to ensure both initial and continued DIACAP Certification and
Accreditation (C&A) for all Contractor/subcontractor systems/networks processing
or accessing Government sensitive information (SI) as required by TSM, Chapter
1. The Contractor shall cooperate with and assist the Government’s (MHS) DIACAP
C&A Team during all phases of the C&A process by providing documentation in
accordance with the MHS DIACAP C&A team schedule. The Contractor shall also put
in place processes that meet the requirements of the TSM, Chapter 1 to ensure at
least a Mission Assurance Category III (MAC III) Sensitive level of security
protection for systems/networks that process MHS SI under this contract. DIACAP
certification generally takes 6 to 9 months to achieve and the Contractor shall
plan the certification activity that results, at a minimum, in an Interim
Authority To Operate (IATO) prior to accessing DoD data or interconnectivity
with the Government systems and testing. (See DoD 8500.2 (Information Assurance
Implementation) and DoD 8510.01.)

MGT.16.2. The Contractor shall comply with DoD Information Assurance (DoD
Directive 8500.1), MAC III, Sensitive Requirements found in DoD Information
Assurance Implementation (DoD Instruction 8500.2), Privacy Act Program
Requirements (DoD 5400.11), Personnel Security Program (DoD 5200.2-R) and the
MHS AIS Security Policy Manual. The Contractor shall also comply with OMB
M-06-l6, Protection of Sensitive Agency Information. The Contractor shall comply
with DoD Minimum Security Requirements as outlined in the TSM, Chapter 1.

MGT.16.3. The Contractor shall comply with the Health Insurance Portability and
Accountability Act of 1996 (HIPAA) requirements, specifically the administrative
simplification provisions of the law and the associated rules and regulations
published by the Secretary, Health and Human Services (HHS), the DoD Health
Information Privacy Regulation (DoD 6025.18- R) the Health Insurance Portability
and Accountability Act Security Compliance Memorandum (Health Affairs Policy
06-010), the Security Standards for the Protection of Electronic Protected
Health Information and the requirements in the TOM, Chapter 19, and the TSM,
Chapter 1.

MGT.16.4. The Contractor shall ensure that all electronic transactions comply
with HIPAA rules and regulations and TMA requirements in the TSM, Chapter 1 and
the TOM, Chapter 19.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 37 of 103

 

MGT.16.5. Pursuant to FAR Part 24 the requirements of the Privacy Act (5 U.S.C.
552a) and the Department of Defense Privacy Program (DoD 5400.11-R) are
applicable to this contract and the systems of records operated and maintained
by the Contractor on behalf of the TMA. These systems of records are found at 65
Federal Register 30966 (Health Benefits Authorization Files, Medical/Dental Care
and Claims Inquiry Files, Medical/Dental Claim History Files), 60 Federal
Register 43775 (USTF Managed Care System), 69 Federal Register 50171 and 71
Federal Register 16127 (Military Health Information System), and 64 Federal
Register 22837 (Health Affairs Survey Data Base). The records systems operated
and maintained by the Contractor are records systems operated and maintained by
a DoD Component (TMA). (See TOM, Chapter 1, Section 5, Chapter 2, Section 1, and
Chapter 2, Section 2).

MGT.17. The Contractor may enter into Clinical Support Agreements (CSAs) in
order to optimize the MTF (reference the TOM, Chapter 15, Section 3). The
Contracting Officer will incorporate CSAs by modification to the contract.

MGT.18. The MCSC and the TRICARE Pharmacy Contractor shall establish a
Memorandum of Understanding (MOU) for the purpose of addressing necessary
cooperation, exchange of information, and points of contact for such things as
pharmacy utilization data, program integrity issues, case management (including
coordination of care for patients who are enrolled in specialty pharmacy
services), third-party liability, and claims jurisdiction issues. The MOU will
specifically address the frequency and format of pharmacy utilization data which
will be provided to the MSCS by the TRICARE Pharmacy Contractor.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 38 of 103

 

Section D—Packaging and Marking

D.1. PACKAGING

Preservation, packaging, and packing for shipment or mailing of all work
delivered hereunder, by other than electronic means, shall be in accordance with
good commercial practice and adequate to insure acceptance by common carrier and
safe transportation at the most economical rate(s). The Contractor shall not
utilize certified or registered mail or private parcel delivery service for the
distribution of reports under this contract without the advance approval of the
Contracting Officer. CD-ROMs (or other electronic media) shall be packed in
labeled cartons in accordance with the best commercial practices that meet the
packing requirements of the carrier and ensure safe delivery at the destination.

D.2. MARKING

Each package, report or other deliverable shall be accompanied by a letter or
other document which:

D.2.1. Identifies the contract by number under which the item is being
delivered.

D.2.2. Identifies the deliverable Item Number or Report Requirement which
requires the delivered item(s).

D.2.3. Indicates whether the Contractor considers the delivered item to be a
partial or full satisfaction of the requirement.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 39 of 103

 

Section E—Inspection and Acceptance

E.1 52.246-4 Inspection of Services—Fixed-Price. (AUG 1996)

E.2 52.246-5 Inspection of Services—Cost-Reimbursement. (APR 1984)

E.3 52.246-6 Inspection—Time-and-Material and Labor-Hour. (MAY 2001)

E.4 252.246-7000 Material Inspection and Receiving Report. (MAR 2008)

E.5. INSPECTION LOCATIONS

Inspections may be conducted electronically or by physical inspection.
Inspections will be performed at the TRICARE Management Activity (TMA), the
Contractor’s and/or subcontractor’s facilities, or any other locations at which
work is performed. Inspection of services provided hereunder will be
accomplished by the Contracting Officer or his/her designee(s).

E.6. ACCEPTANCE

E.6.1. Claim Processing (paper & Electronic): The Contractor shall submit a TED
record for each health care claim processed. The inspection process of claims
processing services will begin at the TEDs batch header level by the TMA TED
system through the individual TED record level. Acceptance will be accomplished
by individual TED record. Payment of the claims processing fees for a TED record
demonstrates formal acceptance.

E.6.2. Transition-In and Transition-Out: The Contractor shall submit one DD250,
Material Inspection and Receiving Report after accomplishing the required
Transition-In and Transition-Out requirements, respectively. The DD250 shall be
sent to the Contracting Officer’s Representative with a copy provided to the
Contracting Officer.

E.6.3. Formal acceptance or rejection of all other services provided under the
terms and conditions of this contract will be accomplished by the Contracting
Officer or Contracting Officer’s Representative on an annual basis after each
option period using a DD250, Material Inspection and Receiving Report. The
Contractor shall submit a DD250 after accomplishing all required services in
each respective option period. The DD250s shall be sent to the Contracting
Officer’s Representative with copies provided to the Contracting Officer.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 40 of 103

 

Section F—Deliveries or Performance

F.1 52.242-15 Stop-Work Order. (AUG 1989)

F.2 52.242-15 Stop-Work Order. (AUG 1989)—Alternate I (APR 1984)

F.3. PERIOD OF PERFORMANCE

F.3.1. Base Period is approximately 10 calendar months /Tom the start of work to
the start of health care delivery. The Contractor shall begin transition-in
activities and complete specific activities by the timelines specified in the
TRICARE Operations Manual (TOM) Chapter 1, Section 7. All transition-in
activities shall be completed by the date specified in the Contractor’s
Start-Up/Transition Plan.

 

F.3.2. Option Periods 1 through 5, if exercised are as follows:

  Option Period 1: April 1, 2012 to March 31, 2013

  Transition-Out Option (if applicable)

  Option Period 2: April 1, 2013 to March 31, 2014

  Transition-Out Option (if applicable)

  Option Period 3: April 1,2014 to March 31, 2015

  Transition-Out Option (if applicable)

  Option Period 4: April 1,2015 to March 31,2016

  Transition-Out Option (if applicable)

  Option Period 5: April 1, 2016 to March 31, 2017

  Transition-Out Option (if applicable)

F.3.3. The option periods identified herein are hereby defined as the period in
which health care is delivered to TRICARE beneficiaries. The start of health
care delivery is the first day of Option Period I. In order to meet the
requirements of the contract for health care delivered for a given period, the
Contractor will be performing incidental administrative tasks associated with
the given health care delivery period beyond that period.

F.3.4. The transition-out period may be exercised during anyone of the health
care delivery periods specified above. The Contractor will begin transition-out
activities upon transition-out option exercise and complete the timelines as
specified in TOM Chapter I, Section 7. All transition-out activities shall be
accomplished no later than 270 days after the start of health care delivery for
the incoming Contractor(s).

F.4. GEOGRAPHIC AREA OF COVERAGE

F.4.1. RESERVED.

F.4.2. South Contract: The contract shall be referred to as the South Region
Contract. It will require development, implementation and operation of a health
care delivery and support system for TRICARE and other MHS beneficiaries
residing in the states of Alabama, Arkansas, Florida, Georgia, Kentucky (the
Fort Campbell area only, see F.4.4.2.), Louisiana, Mississippi, Oklahoma, South
Carolina, Tennessee, and Texas (excluding areas of Western Texas, see F.4.4.4.).
These geographic areas are hereinafter referred to as the South Region Contract.
The South Region Contractor shall be responsible for administering and complying
with all Continued Health Care Benefit Program (CHCBP) requirements in all
geographic areas.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 41 of 103

 

F.4.3. RESERVED.

F.4.4. For the states identified above that cross regional boundaries, the
following zip codes define which portion of the state belongs to which region.

F.4.4.1. RESERVED.

F.4.4.2. The state of Kentucky is in the North Region except for the following
zip codes (Ft. Campbell area) which are in the South Region:

 

42020

  42076   42223   42274   42332   42413

42025

  42134   42232   42276   42337   42431

42029

  42135   42234   42280   42339   4236

42036

  42170   42236   42283   42344   42440

42038

  42202   42240   42286   42345   42441

42040

  42204   42241   42320   42350   42442

42044

  42206   42254   42321   42354   42445

42045

  42211   42256   42323   42367   42450

42048

  42215   42261   42324   42369   42453

42049

  42216   42262   42325   42372   42464

42054

  42217   42265   42326   42408  

42055

  42220   42266   42328   42410  

42071

  422221   42273   42330   42411  

F.4.4.3. RESERVED.

F.4.4.4. The state of Texas is in the South Region except for the following zip
codes (western portions of the state) which are in the West Region:

 

79009

  79855   79931   79978   88531   88562

79035

  79901   79932   79980   88532   88563

79053

  79902   79934   79990   88533   88565

79325

  79903   79935   79995   88534   88566

79344

  79904   79936   79996   88535   88567

79347

  79905   79937   79997   88536   88568

79718

  79906   79938   79998   88538   88569

79767

  79907   79940   79999   88539   88570

79754

  79908   79941   88510   88540   88571

79770

  79910   79942   88511   88541   88571

79772

  79911   79943   88512   88542   88573

79780

  79912   79944   88513   88543   88574

79785

  79913   79945   88514   88544   88575

79786

  79914   79946   88515   88545   88576

79821

  79915   79947   88516   88546   88577

79835

  79916   79948   88517   88547   88578

79836

  79917   79949   88518   88548   88579

79837

  79918   79950   88519   88549   88580

79838

  79920   79951   88520   88550   88581

79839

  79922   79952   88521   88553   88582

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 42 of 103

 

79843

  79923   79953   88523   88554   88583

79845

  79924   79954   88524   88555   88584

79846

  79925   79955   88525   88556   88585

79847

  79926   79958   88526   88557   88586

79849

  79927   79960   88527   88558   88587

79851

  79928   79961   88528   88559   88589

79853

  79929   79968   88529   88560   88590

79854

  79930   79976   88530   88561   88595

F.5. REPORTS AND PLANS

Unless otherwise specified, the Contractor shall electronically submit all
Contract Data Requirements List items (CDRL) (contract plans, reports, etc.) in
the specified format using Microsoft Office Excel, Word, PDF, or other specified
software. If no format is specified, the Contractor may use its own format.
Unless otherwise specified, all CDRL items shall be submitted to the Government
via the E-commerce Extranet
(https://tma-ecomextranet.ha.osd.mil/logon/logon.cfm). (See the TOM, Chapter 14,
Section 2, for report submission requirements.)

F.5.1. The Contractor shall provide all reports and plans that are specified in
this Section. The Contractor is accountable for assuring that reports contain
accurate and complete data. The Contractor shall prepare written procedures
describing the source of information as well as the specific steps followed in
the collection and preparation of data for each report. All reports must be
supported with sufficient documentation and audit trails. The reports shall be
titled as listed. The Contractor shall submit a negative report if there is no
data to report. Required reports include:

F.5.1.1. Daily Reports

 

  D010 Non-Financially Underwritten Contractor Payment/Check Issue Report

  D020 Financially Underwritten Contractor Payment/Check Issue Report

F.5.1.2. Weekly Reports

 

  W010 Claims Aging Report by Status/Location

  W020 Incoming Contractor Weekly Status Report

  W030 Outgoing Contractor Weekly Status Report

  W040 Supplemental Health Care Program (SHCP) Aging Claims Report

  W050 Claims Processing Statistics Report

  W060 Purchased Care Active Duty Inpatient Census Report

F.5.1.3. Monthly Reports

 

  M010 Toll-Free Telephone Report

  M020 Enrollment Plan Implementation Report

  M030 TRICARE Quality Monitoring Contract (TQMC) Findings Response Report

  M040 Clinical Quality Management (CQM) Monthly Quality Issues Report

  M050 Right of First Refusal Referrals Report

  M060 Customer Satisfaction Report

  M070 Education Presentation Report

  M080 Debt Collection Assistance Officer Program Collection Report

  M090 Clinical Support Agreement Reports

  M100 HIPAA Privacy Disclosure Report

  M110 TRICARE Reserve Select (TRS) Premium Activity Report

  M120 CHCBP Adjusted Premiums Report (South Contract Region only)

  M130 CHCBP Enrollment Report (South Contract Region only)

  M140 CHCBP Monthly Enrollee Premium Report (South Contract Region only)

  M150 CHCBP Monthly Premiums Summary Report (South Contract Region only)

  M160 CHCBP Workload Report (South Contract Region only)

  M170 Beneficiary Services Report

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 43 of 103

 

M180 Case Management/Disease Management Report

M190 Cycle Time/Aging Report

M200 Workload Report

M210 Medical Management Report

M220 Network Adequacy Report

M230 Network Inadequacy Report

M240 Non-Financially Underwritten Accounts Receivable Report including
Supplemental Reports

M250 Non-Financially Underwritten Bank Account Reconciliation Report

M260 Non-Financially Underwritten Bank Cleared Payment Report

M270 Financially Underwritten Bank Cleared Payment Report

M280 Non-Financially Underwritten Bank Account Statement Report

M290-Autism Services Demonstration Report

M300 TQMC Monthly Validation Report

M301 POA Indicators and HACs Monthly Report

F.5.1.4. Quarterly Reports

QO10 Claims Audit Report

Q020 Retrospective Review Requirements for Other than Diagnostic Related Group
(DRG) Validation Report

Q030 Beneficiary Access Assistance Report

Q040 Congressional and Health Benefits Advisor (HBA) Relations Report

Q050 Procedure Code Unbundling Report

Q060 Prepayment Pre-encounter Screens Report

Q070 Fraud and Abuse Summary Report

Q080 Utilization Management Report

Q090 Management of Myelomeningocele Study Report

Q100 Evolving Practices Report

Q110 Network Directory Report

Q120 Appeals Quality Assessment Report

Q130 Grievances Quality Assessment Report

Q140 Written Correspondence Quality Assessment Report

Q150 Telephonic Responses Quality Assessment Report

Q160 Behavioral Health Provider Location and Assistance

Q170 Quarterly Autism Services Demonstration Report

F.5.1.5. Semiannual Reports

S010 DoD Cancer Clinical Trial Report

S020 Semiannual Autism Services Demonstration Report

F.5.1.6. Annual Reports

A010 Clinical Quality Management Report

A020 Third Party Recoveries for Region Fiscal Year Report

A030 Fraud Prevention Savings Report

A050 Mental Health Rates Report

A060 Indirect Medical Education (IDME) Ratios for Children’s Hospitals Report

A070 Listing of High Volume Providers Report

A080 Listing of Prime Service Area (PSA) Zip Codes

C020 Statement on Auditing Standards (SAS) No. 70

F.5.1.7. Annual Plans

P020 Enrollment Plan

P030 Utilization Management Plan

P040 Clinical Quality Management Program (CQMP) Plan

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 44 of 103

 

P050 Education Plan

P060 External Resource Sharing Plan

P090 Contingency Program Plan

P100 Disease Management Program Plan

P110 Internal Quality Management/Improvement (QM/QI) Program Plan

F.5.1.8. As Required Plans/Reports

R010 Start-Up Plan

R011 Network Implementation Plan

R020 Serious Reportable Events

R030 CHCBP Ad Hoc Reports

R040 Accreditation Reports and Documentation

R050 Service Assist Team After Action Report

F.6. CONTRACT PHASE-IN DELIVERABLES

No later than 30 calendar days after contract award, the Contractor shall
forward one copy of a Freedom of Information Act (FOIA) releasable contract to
the TMA-Aurora FOIA Officer at the following address: TMA, Attention: FOIA
Officer, 16401 East CentreTech Parkway, Aurora, CO 80011-9066. The Contractor
shall line through all information in the contract which the Contractor
considers as not releasable under FOIA. The Contractor will also include a legal
analysis which supports the Contractor’s consideration regarding the
non-releasable portions of the contract.

The following deliverables are due during the base period of the contract
(reference TOM, Chapter 1, Section 7):

F.6.1. The Transition Plan is due no later than 10 calendar days following
contract award.

F.6.2. The Revised Transition Plan is due no later than 15 calendar days
following the transition interface meetings.

F.6.3. Executed MOUs with all Military Treatment Facility (MTF) Commanders no
later than 60 calendar days prior to the start of health care delivery.

F.6.4. Executed MOU with TMA C&CS within 30 days of the C&CS MOU meeting.

F.6.5. Public Notification/Congressional Mailing to TMA for review no later than
90 calendar days prior to the start of health care delivery.

F.6.6. Demonstration of web-based services and applications no later than 15
days prior to the start of health care delivery.

F.6.7. Commencement of benchmark testing no later than 120 days prior to the
start of health care delivery.

F.6.8. Benchmark TRICARE Encounter Data (TED) submissions no later than seven
days following the last day of the benchmark test.

F.6.9. Demonstration of call center and TSC staff competency no later than 15
days prior to the start of health care delivery.

F.6.10. Claims Processor Data shall be provided, to include the data described
in paragraphs F.6.10.2 through F.6.10.4. The Government will make the data
available to the external claims audit Contractor.

F.6.10.1. Description of data elements by field position in family history file
printout and field definitions for pricing, OHI, authorization, or referral
screens.

F.6.10.2. Claim adjudication guidelines used by processors; automated prepayment
utilization review screens; automated duplicate screening criteria and manual
resolution instructions.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 45 of 103

 

F.6.10.3. Unique internal procedure codes with narrative and cross-reference to
approved TRICARE codes and pricing manuals used in claims processing.

F.6.10.4. Specifications for submission of the provider file, as described in
the TRICARE System Manual, Chapter 2, Section 1.2.

F.7. CONTRACT PHASE-OUT DELIVERABLES

The following items shall be provided to the incoming Contractor during the
transition-out of the contract.

F.7.1. Transfer electronic file specifications no later than three calendar days
following award of a successor contract (reference TOM, Chapter 1, Section 7).

F.7.2. Transfer electronic Automated Data Processing (ADP) files no later than
15 calendar days fol1owing the Outgoing Transition Specifications Meeting
(reference TOM, Chapter 1, Section 7).

F.7.3. Weekly shipments of beneficiary history files beginning 120 days prior to
the start of health care delivery for the successor contract (reference TOM,
Chapter 1, Section 7).

F.7.4. Transfer Case Management and Disease Management Files no later than 60
days prior to the start of health care delivery for the successor contract
(reference TOM, Chapter 1, Section 7).

F.7.5. Provide copies of MTF MOUs no later than 30 days following the award of a
successor contract (TOM, Chapter 1, Section 7).

F.7.6. Transfer Program Integrity Files no later than 30 calendar days prior to
the start of health care delivery for the successor contract (reference TOM,
Chapter I, Section 7).

F.7.7. Transfer Provider Certification Files no later than 30 calendar days
fol1owing the award of a successor contract (TOM, Chapter 1, Section 7).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 46 of 103

 

Section G—Contract Administration Data

G.1. 252.204-7006 BILLING INSTRUCTIONS (OCT 2005)

When submitting a request for payment, the Contractor shall—

 

(a) Identify the contract line item(s) on the payment request that reasonably
reflect contract work performance; and

 

(b) Separately identify a payment amount for each contract line item included in
the payment request. (End of Clause)

G.2.A. 252.232-7003 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING

REPORTS (MAR 2008) Applicable to ALL CLLNs (except for Health Care Cost and
Claims Processing CLLNs)

As prescribed in 232.7004, use the following clause:

(a) Definitions. As used in this clause—

(1) “Contract financing payment” and “invoice payment” have the meanings given
in section 32.001 of the Federal Acquisition Regulation.

(2) “Electronic form” means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of payment requests. However, scanned documents are acceptable when they are
part of a submission of a payment request made using Wide Area WorkFlow (WAWF)
or another electronic form authorized by the Contracting Officer.

(3) “Payment request” means any request for contract financing payment or
invoice payment submitted by the Contractor under this contract.

(b) Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests and receiving reports using WAWF, in one of the
following electronic formats that WAWF accepts: Electronic Data Interchange,
Secure File Transfer Protocol, or World Wide Web input. Information regarding
WAWF is available on the Internet at https://wawf.eb.mil/.

(c) The Contractor may submit a payment request and receiving report using other
than WAWF only when-

(1) The Contracting Officer authorizes use of another electronic form. With such
an authorization, the Contractor and the Contracting Officer shall agree to a
plan, which shall include a timeline, specifying when the Contractor will
transfer to WAWF;

(2) DoD is unable to receive a payment request or provide acceptance in
electronic form;

(3) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer’s determination with each request for payment; or

(4) DoD makes payment for commercial transportation services provided under a
Government rate tender or a contract for transportation services using a
DoD-approved electronic third party payment system or other exempted vendor
payment/invoicing system (e.g., PowerTrack, Transportation Financial Management
System, and Cargo and Billing System).

(d) The Contractor shall submit any non-electronic payment requests using the
method or methods specified in Section G of the contract.

(e) In addition to the requirements of this clause, the Contractor shall meet
the requirements of the appropriate payment clauses in this contract when
submitting payment requests.

(End of clause)

G.2.B. 252.232-7003 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING

REPORTS (DEVIATION) (MARCH 2008) Applicable to Health Care Cost and Claims
Processing CLLNs 1001,

1002, 1007, 1008;2001,2002,2007,2008;3001,3002,3007,3008;4001,4002,4007,4008;
and 5001, 5002, 5007,

and 5008.

(a) Definitions. As used in this clause—

(I) “Contract financing payment” and “invoice payment” have the meanings given
in section 32.001 of the Federal Acquisition Regulation.

(2) “Electronic form” means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of electronic payment requests. However, scanned documents are acceptable when
they are part of a submission of a payment request made using TRICARE Encounter
Data System (TEDS).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 47 of 103

 

(3) “Payment request” means any request for contract financing payment or
invoice payment submitted by the Contractor under this contract.

(b) Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests and receiving reports using TEDS. Information regarding
TEDS is available on the Internet at http://manuals.tricare.osd.mil/.

(c) The Contractor may submit a payment request and receiving report using other
than TEDS; only when—

(I) The Contracting Officer authorizes use of another electronic form. With such
an authorization, the Contractor and the Contracting Officer shall agree to a
plan, which shall include a timeline, specifying when the Contractor will
transfer to TEDS;

(2) DoD is unable to receive a payment request or provide acceptance in
electronic form;

(3) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer’s determination with each request for payment; or

(4) DoD makes payment for commercial transportation services provided under a
Government rate tender or a contract for transportation services using a
DoD-approved electronic third party payment system or other exempted vendor
payment/invoicing system (e.g., PowerTrack, Transportation Financial Management
System, and Cargo and Billing System).

(d) The Contractor shall submit any non-electronic payment requests using the
method or methods specified in Section G of the contract.

(e) In addition to the requirements of this clause, the Contractor shall meet
the requirements of the appropriate payment clauses in this contract when
submitting payment requests.

(End of clause)

G.3. CONTRACT ADMINISTRATION

G.3.1. The Procuring Contracting Officer (PCO) is responsible for the
administration of this contract and is solely authorized to take action on
behalf of the Government. Unless specified otherwise within this contract, the
PCO is referred to as the Contracting Officer. The Contacting Officer for this
contract is:

Contracting Officer

Department of Defense

TRICARE Management Activity/COD-A

1640 I E. Centretech Parkway

Aurora, CO 80011-9066

G.3.2. Administrative Contracting Officer (ACO):

Defense Contract Management Agency (DCMA) ACO. The Contracting Officer will
delegate a limited number of functions listed in FAR 42 to the DCMA ACO. The
Contractor will be provided copies of all delegation letters.

Defense Contract Management Agency

DCMA Ohio River Valley, Team ACOB

Federal Office Building

550 Main Street, Suite 10-504

Cincinnati, OH 45202-3252

Telephone: (513) 684-3925

FAX Phone: (513) 684-3991

G.3.3. Defense Contract Audit Agency (DCAA) will provide certain audit functions
in support of the Contracting Officer and ACO.

DCAA Indianapolis Branch Office

8899 E. 56th Street, Column 116-AA

Indianapolis, IN 46249-4900

Telephone: (317) 510-10 II

FAX Phone: (317) 510-1012

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 48 of 103

 

or the DCAA office locator at http://apps.dtic.millwobin/WebObjects/DCAAzipcode

G.3.4. Contracting Officer’s Representative (COR):

(SEE Section I, DFARS Clause 252.201.7000 for definition)

South Region Contracting Officer Representative

Department of Defense

TRICARE Management Activity

16401 E. Centretech Parkway

Aurora, CO 80011-9066

G.3.5. Contractor Points of Contact personnel:

The names and addresses of the Contractor’s primary and alternate point of
contact (POC) for contract implementation and compliance are as follows:

*****                                                                  
                                        *****

G.3.6. Paying office:

Department of Defense

TRICARE Management Activity

ATTN: Contract Resource ManagementlCRM

16401 E. Centretech Parkway

Aurora, CO 80011-9066

G.3.6.1. RESERVED.

G.4. RESERVED.

G.5. RESERVED.

G.6. PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS

In accordance with DFARS PGI 204.7108, this subsection provides instructions to
the paying office:

G.6.1. Accounting & appropriation citations: When obligated, any multiple
accounting and appropriation citations will be identified in Section B as
informational subline items.

G.6.2. Each CLIN is a separate contract type. Payments will be applied at the
CLIN or SubLine Item (SLIN) level. The paying office will assign payments to the
accounting classification citation(s) based on the anticipated work performance
under each CLIN as follows:

G.6.2.1. Where there is a single line of accounting under a CLIN, the payment
office will make payments with the funds established for that CLIN. If there is
more than one line of accounting within a CLIN, the payment office will
determine the appropriate line of accounting to use based on period of
performance.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 49 of 103

 

G.7. OTHER INSTRUCTIONS TO PAYING OFFICE

G.7.1. The paying office will follow paying instructions included in any
contract modification, including change order definitizations and performance
incentive payment modifications.

G.7.2. The due date for making invoice payments to the Contractor is specified
in the Prompt Payment clause, FAR 52.232-25, included in this contract (i.e.:
30th day from receipt of proper invoice or acceptance). The Prompt Payment
clause with its Alternate I apply to Underwritten Health Care Cost and Disease
Management CLlNs. For all line items except for Underwritten Health Care Cost,
the paying office will make invoice payments on or before the due date, but not
earlier than 7 calendar days prior to the due date. For Underwritten Health Care
Cost, the paying office should make invoice payments on the 7th calendar day
from receipt or acceptance of a proper invoice/voucher. As specified in
Alternate I of the Prompt Payment clause, the payment office will use the due
date (30th day after receipt of a proper invoice or acceptance) for computing
any late payment interest penalties that may apply. For the Underwritten Health
Care Cost and Claims Processing CLlNs processed using TED system, the completion
of the batch TRICARE Encounter Data (TED) submission (end date/time) is sent to
TMA will be used to determine the date of receipt. In the event that the payment
office is informed of an audit or other review of a specific payment request to
ensure compliance with the terms and conditions of the contract, or there are
disagreements on the payment amounts, the payment office is not compelled to
make payment by the above dates.

G.7.3. Revisions to payment instructions may be made as circumstances require.
This may be accomplished by correspondence between the contracting office and
the paying office.

G.8. PMPM MILITARY HEALTH SYSTEM (MHS) ELIGIBLE BENEFICIARIES

G.8.1. For the purpose of this CLIN, counts of MHS eligible beneficiaries under
the PMPM includes all MHS eligible beneficiaries, underwritten and
non-underwritten, with the exception of those covered under Uniformed Services
Family Health Plan (USFHP). The contract region’s count of MHS eligible
beneficiaries under the PMPM CLINs is based on the eligible beneficiary’s
address as contained in Defense Enrollment Eligibility Reporting System (DEERS).
This includes Prime enrollees who may be enrolled in a different region. The
count is taken from the MHS Data Repository (MDR) Point-in-Time Extract (PITE).
The MDR PITE is derived monthly from the DEERS PITE, which is a snapshot of the
DEERS database reflecting beneficiary status and address at the end of each
month.

G.8.2. The Government will unilaterally determine the number of MHS eligible
beneficiaries prospectively two times for each option period under each PMPM
CLIN (including option period 1), once for the first six month period and once
for the seventh through twelfth month. This number will be based on an average
of six of the seven previous months of eligible beneficiaries as reported above.
Using the number of MHS eligible beneficiaries, the Government will calculate
the PMPM quantity for the next bi-annual period as follows: The number of MHS
eligible beneficiaries multiplied by the number of months (6) equals the number
of member months (the quantity). The number of member months is then multiplied
by the fixed unit price equals the extended amount for the period.

G.9. INVOICE AND PAYMENT—NON-TEDS

Non-TEDs invoice and vouchers shall be submitted electronically in accordance
with G.2 above. A proper invoice must include the elements identified at FAR
32.905, except for interim payments on the Disease Management CLINs.

G.9.1. Transition-In: The Contractor may invoice for interim payment of 50% of
the transition-in price upon the start of health care delivery. The Contractor
may submit a final invoice (DO 250) for the balance following completion of all
transition requirements.

G.9.2. Underwritten Health Care—Fixed Fee: Submit voucher (Le. SFI034) no more
frequently than monthly and only after completion of the given month.

G.9.3. Disease Management: Interim cost reimbursement vouchers (Le. SFI034)
shall be submitted no more frequently than monthly, and only after completion of
the given month, to the cognizant Defense Contract Audit

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 50 of 103

 

Agency (DCAA) office for approval with a copy provided to the Contracting
Officer. A final adjustment voucher shall be submitted for each option period to
the Contracting Officer upon settlement of incurred cost audit and final
indirect rates of the respective option period’s final cost.

G.9.4. Disease Management—Fixed Fee: Vouchers (i.e. SF 1034) shall be submitted
no more frequently than monthly to the cognizant Defense Contract Audit Agency
(DCAA) office for approval with a copy provided to the Contracting Officer only
after completion of a given month.

G.9.5. PMPM: Submit invoice no more frequently than monthly and only after
completion of the given month for no more than one-sixth (rounded to the nearest
dollar) of the extended CLIN amount.

G.9.6. TRICARE Service Centers: Submit invoice no more frequently than monthly
and only after completion of the given month.

G.9.7. Award Fee: The Contractor shall invoice as instructed by the Contracting
Officer following determination of any award fee.

G.9.8. Performance Incentive Pool: The Contractor shall invoice as instructed by
the Contracting Officer following determination of any performance incentive
amounts.

G.9.9. Transition-Out: Interim cost reimbursement vouchers (i.e. SF 1034) shall
be submitted no more frequently than monthly, and only after completion of the
given month, to the cognizant Defense Contract Audit Agency (DCAA) office for
approval with a copy provided to the Contracting Officer.

G.9.9.1. Transition-Out Fixed Fee: The contractor may submit a voucher (Le. SFI
034) to the cognizant Defense Contract Audit Agency (DCAA) office for approval
with a copy provided to the Contracting Officer for the fixed fee upon
completion of all transition-out requirements.

G.9.10. Modifications: The Contractor may invoice for change order
definitizations, Clinical Support Agreements, Service Assist Teams, or other
modifications after the Contracting Officer provides instructions and
authorization to invoice via modification.

G.10. INVOICE AND PAYMENT—CLAIMS PROCESSING CLINs

G.10.1. Invoice and payment procedures for claims processing fee are the same
for paper and electronic claims. Submission of a TED record header to TMA is
considered submittal of an invoice. For purposes of determining the due date for
payment under the Prompt Payment Clause, the header “end date/time” TRlCARE
Encounter Data (TED) submission is sent to TMA will be used to determine the
date of receipt.

G.10.2. Claim Quantity: The Contractor is paid the unit price for each initial
submission TED record (as defined under TSM Chapter 2, Section 1.1) that passes
all TED edits as specified in the TSM and validated by the TMA TED record edit
system, plus the Contractor’s first adjustment TED record accepted under this
contract that was initially submitted by a predecessor contractor.

G.10.3. Unit Price and Performance Period: The Contractor is paid the claims
processing unit price identified in Section B for the contract period in which
the Contractor submits the initial TED record. The Batch/Voucher date in the
voucher header is used to determine the contract period and applicable unit
price.

G.10.3.1. Payments for claims the Contractor receives within 120 calendar days
following the cessation of health care delivery (for services rendered during
the health care delivery period) are made based on the claim processing fee unit
price in effect during the health care delivery period immediately preceding
transition-out. In order for the Contractor to receive payment of a claims
processing fee, the TED record must be accepted by TMA no later than 210 days
following the end of health care delivery.

G.10.4. Invoice Instructions: The Contractor shall submit batch/vouchers under
the correct “Header type Indicator” as specified in the TRlCARE Systems Manual
(TSM), Chapter 2, Section 2.3.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 51 of 103

 

G.10.5. Upon notification by the Contracting Officer that the TED Record
processing system is not operating normally, the Contractor may submit invoices
outside of the TED system to the Contracting Officer. The invoice shall list the
number of claims processed by CLIN. This may be submitted daily or grouped by no
more than 5 days of claims. These payments will be treated as an interim payment
and will be a credit to the amount due as determined by the TED Record
processing system when it is operating again.

G.10.6. Retraction, or collection, of claim processing fee previously paid to
the Contractor occurs if ‘Header Type Indicator’ of ‘5’ or ‘0’ is used. Proper
use of ‘Header Type Indicator’ is defined below:

G.10.6.1. Ineligible TED Records: If the TED record submitted is not eligible to
receive payment under the claims processing CLIN (the contract terms/conditions
do not authorize payment of the claims processing fee on a TED record), the
contractor shall submit the TED record to the TRICARE Management Activity (TMA)
using a Header Type Indicator of ‘0’ or’ 5’. No payment under the claims
processing CLIN can occur on any TED record grouped in a Batch/Voucher with
Header Type Indicator of ‘0’ or ‘5’. Only no-pay and credits can be processed
under these header types.

G.10.6.2. Eligible TED Records: If the TED record is eligible to receive payment
under the claims processing CLIN, then the TED record (with the exception of
Type of Submission ‘C’—complete cancellation to TED record data) shall be
submitted by the Contractor to TMA using a Header Type Indicator of ‘6’ or ‘9’
(even if the TED record has already received payment under the claims processing
CLIN).

G.10.6.3. Cancelled TED Records: For a TED record submitted with a Type of
Submission ‘C’ by the Contractor, the Contractor shall determine if the TED
record is still eligible to receive payment under the claims processing CLIN.
The following criteria shall be used to determine if a TED record is still
eligible for payment:

G.10.6.3.1. A TED record cancelled for any of the following reasons is eligible
to retain the claims processing fee previously paid and shall be submitted with
Header Type Indicator ‘6’ or ‘9’:

 

  •  

Cancellation was at Government direction.

 

  •  

Government data error.

 

  •  

Stale dated/voided checks.

 

  •  

New initial TED record is required by the Government.

 

  •  

Incorrect DEERS response.

 

  •  

Check is returned in undeliverable mail.

 

  •  

Beneficiary or provider requests stop payment due to non-receipt of check prior
to stale date time period.

 

  •  

Beneficiary or provider returns check because payment has been received from
other health insurance carrier whose responsibility was previously unknown to
contractor.

 

  •  

Provider returns check because beneficiary has erroneously paid the provider and
believes that the TRICARE benefit check is a duplicate payment.

 

  •  

Claim processed in good faith by the contractor but later identified as an error
due to additional information received or learned.

 

  •  

Claim processed by multiple contractors resulting in duplicate processing.

 

  •  

TQMC case resolutions resulting in an error.

 

  •  

Program Integrity cases that are recouped retrospectively after investigation.

 

  •  

Provider requested claims to be reissued to a new provider Tax Identifier.

G.10.6.3.2. A TED record cancelled for any of the following reasons is not
eligible to retain the claims processing fee previously paid and shall be
submitted with Header Type Indicator ‘0’ or ‘5’:

 

  •  

Cancellation where a new initial TED record is required to correct a contractor
error.

 

  •  

Cancellation due to contractor error or an inability to adjust.

 

  •  

Cancellation of a claim that was not TMA’s responsibility so should not have
been paid.

 

  •  

Any other cancellations for a reason not identified in paragraph G. 10.6.3.1
above.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 52 of 103

 

If the Contractor cannot determine the reason for the TED record cancellation,
then the TED record submitted is not eligible to retain the claims processing
fee previously paid. The cancellation of the cancelled TED record shall be
submitted under Header Type Indicator’ 0’ or ‘5’.

G.11. TEDS SUBMITTAL INSTRUCTIONS (UNDERWRITTEN AND NON-UNDERWRITTEN HEALTH
CARE):

G.11.1. TEDS shall be submitted per TSM requirements which include separate
groupings of underwritten and non-underwritten claims by CLIN for underwritten
and the Automated Standard Application for Payment(ASAP) System ID for
non-underwritten. Adjustments and cancellations may be included with initial
submissions.

G.11.2. Voucher Transmission Requirements: Underwritten Batch/Vouchers shall be
transmitted by 10 A.M. Eastern Time to be considered for that day’s business.
Non-underwritten Batch/Vouchers received after 10:00 AM Eastern Time shall be
considered received the next business day for payment and check release
authorization purposes. Batch/Vouchers must pass all TED header edits as
specified in the TSM. If all header edits are not passed, the Batch/Voucher will
be rejected and returned to the Contractor.

G.11.3. Voucher Integrity: Voucher header and detail amounts transmitted by the
Contractor become “fixed” data elements in the finance and accounting system for
purposes of control and integrity. Corrections or adjustments to reported
(payment) amounts must be accomplished on separate voucher transmissions.
Voucher submissions (non-underwritten payments) later determined to be
underwritten benefits shall be corrected using the voucher process to reverse
the submission and resubmitted under the batch process and vice versa (see TSM,
Chapter 2, Section 1.1, paragraph 3.5.).

G.11.4. Payment Suspension and TED Processing During Partial Funding Shortages:

G.11.4.1. Some of the funding TMA receives may be restricted in use to a
specific federal agency, military department and/or to a particular health care
program. Funding for these special purpose programs may run out before funding
for other TMA programs. Therefore, the Contractor shall have the ability to
suspend claims payment and the associated submission of institutional TEDS
records or non-institutional TED line item(s) to TMA based on values contained
in the following TED record fields:

 

  •  

Service Branch Classification Code (Sponsor), SBCC—As specified in the TSM,
Chapter 2, Section 2.8.

 

  •  

Enrollment/Health Plan Code (E/HPC)—As specified in the TSM, Chapter 2,
Section 2.5.

 

  •  

Special Processing Code (SP)—As specified in the TSM, Chapter 2, Section 2.8.

 

  •  

Health Care Delivery Program Coverage Code—As specified in the TSM, Chapter 2,
Addendum M.

G.11.4.2. The suspension of claims payment and TED records may be based on a
single value (e.g., SBCC=A) or a combination of values (e.g., SBCC=A &
E/HPC=SR). Suspension of TED records (institutional) or TED line items
(non-institutional) containing specific values shall be implemented by the
Contractor within five workdays after receiving notification from the
Contracting Officer. On the sixth workday, TMA/CRM will implement immediate
payment offset against Contractor invoices of any amounts paid by the Contractor
from their non-underwritten bank account(s) for institutional TED records or
non-institutional TED line items containing suspended value(s). The Contractor
shall not, without prior Contracting Officer approval, initiate payment offset
against any provider or beneficiary for payments made against suspended
transactions and offset by TMA/CRM on Contractor invoices.

G.11.4.3. For all suspended transactions, the Contractor shall hold the claim
information until receiving instructions from the Contracting Officer to do
otherwise. The Contractor shall not reject the claims or return any information
to the providers or beneficiaries unless instructed by the Contracting Officer.
Once the Contracting Officer lifts the TED data submission restriction, the
Contractor may submit all withheld TED data on the next appropriate
(batch/voucher) data submission. TMA/CRM will reimburse the Contractor (without
interest) for any invoice payment offsets done for TED suspended transaction
that have not been recouped by the Contractor.

G.11.5. Federal Fiscal Year-end Processing:

G.11.5.1. All TEDS data must be received no later than 10:00 AM EDT, (8:00 AM
MDT; 7:00 AM PDT) on

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 53 of 103

 

September 28. Any Batch/Voucher received after 10:00 AM EDT will be rejected by
TMA and must be resubmitted by the Contractor using next fiscal year
Batch/Voucher CLIN/ASAP Account Numbers. The Contractor should not submit
batch/vouchers with dates of September 29 and September 30. Any payment
processed after September 28th , must use the next fiscal year Batch/Voucher
CLIN/ASAP Account Numbers and must utilize the new fiscal year check stock, as
applicable. The Contractor shall not submit Batch/Vouchers to TMA between
September 28, 10:00 AM Eastern Time or before October 1,12:01 AM Eastern Time.
Transmission Files (TD Files) sent on September 28th cannot exceed 300,000
records.

G.11.5.2. All payments not included in the Contractor’s final fiscal year data
submission on September 28 must have a Batch/Voucher Date on or after October 1.
Contractors will be able to test their new fiscal year’s transactions in
benchmark starting September 1. Like production, benchmark data must be received
at TMA by 1OAM EDT on September 28. After 1OAM EDT on September 28 until
October 1, 12:01 AM Eastern Time no benchmark data can be transmitted to TMA.

G.12. UNDERWRITTEN HEALTH CARE (COST REIMBURSEMENT) – TEDS

G.12.1. Underwritten claims are reimbursed upon all TED records within a TED
header clearing edits and each record clearing validity edits. TMA/CRM will
disburse payment to the Contractor based on the automated TED report. If the TED
records are credits, which will result in a payment to the Government,
collection will be made based on the same terms as payment for that respective
CLIN. Credits must be applied back to the same sub-CLIN from which it came.
Credits do not have to pass all TRlCARE System Manual edits, TMA/CRM will
collect all underwritten credits back within seven calendar days of receipt.

G.12.2. Underwritten Under Payment (See TOM Chapter 11): When the Contractor
makes an additional payment due to a prior underpayment, these payments shall be
reported as an adjustment to the original TED record, but in the current fiscal
year and the Contractor shall use the Begin Date of Care to determine the
appropriate CLIN/ASAP ID. This would normally be the same CLIN (first six
positions of CLIN/ASAP ID) used to make the original payment.

G.12.3. TED Credit Adjustment Procedures: When the Contractor submits a credit
TED Record under an active underwritten CLIN, the contractor shall cite the
current fiscal year underwritten CLIN/ASAP Account Number associated with the
CLIN from which the Contractor originally submitted it under.

G.12.4. TED Underwritten Data Submissions for Inactive CLINs: TMA will
administratively set an underwritten CLIN to an ‘inactive’ status when the
health care cost audit process is initiated, so TED records accepted under the
CLIN at that time are segregated for audit. TMA will notify the contractor at
least 30 days before an underwritten CLIN is set to an ‘inactive’ status. When
the CLIN is set to an ‘inactive’ status, the CLIN is closed for all TED
processing. After CLIN closure, the contractor is required to submit TED records
previously accepted under the closed CLIN (the audit population) using the Batch
TED data submission process underG.12.4.2. below.

G.12.4.1. At the same time an underwritten CLIN is inactivated, the Contracting
Officer will administratively establish a new underwritten CLIN for continued
reimbursement of initial and resubmission TED records for those actions
occurring after the health care audit process is initiated (i.e., after the
initial CLIN is closed). This CLIN will remain active as long as the Contractor
submits TED records for care rendered with a begin date of care during the
option period.

 

  •  

For all Batch/Voucher submissions that are in a resubmission status
(Batch/Voucher Resubmission Number greater than 00, TSM Chapter 2, Section 2.3)
at the time the CLIN is set to inactive, the contractor shall replace the
existing CLIN type Batch/Voucher CLIN/ASAP Account Number in the header with the
new CLIN type Batch/Voucher CLIN/ASAP Account Number (TSM Chapter 2,
Section 1.1, paragraph 6.1) assigned to them by TMA, CRM. The contractor shall
continue to resubmit the Batch/Voucher until clearing all TED edits. The
resubmission number shall not change at the time of conversion (TSM Chapter 2,
Section 2.3).

G.12.4.2. Upon CLIN closeout, corrections/overpayments to TED records previously
accepted under the inactive CLIN shall be submitted to TMA using a Batch type
(all zero’s) Batch/Voucher CLIN/ASAP Account Number (TSM Chapter 2, Section 1.1,
paragraph 6.1)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 54 of 103

 

G.12.5. Fiscal Year Start-up: The October 1st TED and subsequent data
submissions must cite the new fiscal year “Batch/Voucher CLIN/ASAP Account
Number” assigned by TMA/CRM to report all new fiscal year TED data. Any
previously unreported TED data citing the prior fiscal years “Batch/Voucher
CLIN/ASAP Account Numbers” will not be accepted. New “Batch/Voucher CLIN/ASAP
Account Numbers” used for Underwritten healthcare costs shall reflect as
follows: the first six positions equal to the SLIN (zero fill positions 5 & 6 if
not used), position 7 shall equal the federal fiscal year and position 8 shall
equal the Contractor’s region (N = North, S = South & W = West).

G.12.6. Upon notification by the Contracting Officer that the TED Record
processing system is not operating normally, the Contractor may submit
electronic vouchers (i.e. SFI034) outside of the TED system to the Contracting
Officer for underwritten healthcare costs. The invoice shall identify the
underwritten health care paid and the number of claims processed by CLIN. This
may be submitted daily or grouped by no more than five days of claims. These
payments will be treated as an interim payment and will be a credit to the
amount due as determined by the TED Record processing system when it is
operating again.

G.13. NON-UNDERWRITTEN HEALTH CARE (Pass Through) – TEDS

G.13.1. The Contractor acts as a Fiscal Intermediary for the Government to
distribute, or pass-through, Government funds for certain non-underwritten
health care benefits. These are not costs to the Contractor and are not
reimbursed by the Government, so the Contractor shall not collect or hold
non-underwritten benefit funds before dissemination to the beneficiary or
provider and the Contractor shall immediately return any collections to the
Government.

G.13.1.1. Non-underwritten benefit payments by the Contractor on behalf of the
Government will be facilitated by allowing the Contractor (through the
Contractor’s financial institution) to draw money from the designated Federal
Reserve Bank (FRB). These draws may only be done for benefit payments that have
previously been submitted on TEDs or as a non-TED, non-underwritten voucher and
approved for release by TMA/CRM and are clearing the Contractor’s financial
institution on the day the draw is being accomplished. Advance payments are not
allowed. No bank fees or other bank charges shall be paid from this account and
no money should be drawn from the FRB for these charges.

G.13.1.2. All payments for non-underwritten claims processed by the Contractor
must be approved by the TMA/CRM Budget Office before the Contractor may make
payments to the beneficiary or provider. Unapproved draws and payments by the
Contractor will be immediately collected and subject the Contractor to interest
and penalties.

G.13.2. Establishment of Non-Underwritten Bank Accounts:

G.13.2.1. The Department of Treasury’s Automated Standard Application for
Payment System (ASAP), along with FEDWIRE, provide a mechanism for disbursement
of Government funds for health care services received by TRICARE beneficiaries
that are not underwritten by the Contractor. After authorization by TMA/CRM,
these systems allow the Contractor to draw cash directly from the FRB to cover
payments as they clear the Contractor’s bank account. ASAP is used by the
Treasury, the FRB and TMA/CRM to verify the authorization to make draws and to
track transactions made by the Contractor’s bank. FEDWIRE is used by the
Contractor’s bank to actually draw funds from the FRB.

G.13.2.2. The Contractor shall establish bank account(s) for non-underwriting
transactions with a commercial bank that has FEDWIRE capability following
Treasury requirements. The Contractor shall submit bank information to TMA/CRM
not later than 60 calendar days prior to the beginning of processing claims on a
new account. The information shall include:

 

  •  

Name of Bank

 

  •  

Overnight mail address

 

  •  

American Banking Association (ABA) routing number

 

  •  

Taxpayer Identification Number (TIN) (must be the same TIN used for payment)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 55 of 103

 

  •  

Contractor’s bank account number (if separate checking and deposit accounts are
used, both need to be provided)

 

  •  

Individual point of contact at the bank and an alternate, including their phone
numbers, fax numbers and email addresses

 

  •  

Individual point of contact at the Contractor and an alternate, including their
phone numbers, fax numbers and e-mail addresses

G.13.2.3. TMA/CRM will establish the bank account(s) on ASAP with the Treasury
Department. TMA/CRM will notify the bank and the Contractor once the bank
account(s) have been established and provide codes or other information
necessary for the bank to make draws against the FRB using FEDWIRE. Currently,
ASAP has a requirement to identify a total dollar amount that may be drawn on
the FRB. This dollar limit, established by TMA/CRM, only represents an
administrative ceiling at the FRB, and does not constitute any authority to draw
funds. Accounts will also have daily limits for the amount that can be drawn.
The Contractor will be notified of these limits by TMA/CRM. TMA/CRM will be able
to increase these limits as needed.

G.13.3. Authorization to Release Non-Underwritten Payments:

G.13.3.1. TED data submissions for non-underwritten benefit payments shall be
grouped into TED Vouchers by the “Batch/Voucher CLIN/ASAP Account Number” field
(defined in TSM, Chapter 2, Section 2.2). The Contractor shall not release
non-underwritten benefit payments without prior authorization from the TMA/CRM
Budget Office. Authorization from TMA/CRM to release payments will be sent to
the Contractor via fax or e-mail no later than 5:00 PM Eastern Time the day of
receipt. Authorization will specify contract number, ASAP Account ID#, initial
transmission received date, and total dollar amount of funds that may be
released based on information contained in the Batch/Voucher header. Approval
for funds release will be given provided the following criteria are met:

 

  •  

Voucher submissions must pass all header edits as specified in TSM, Chapter 2,
Section 2.3.

 

  •  

TMA/CRM Budget Officer has confirmed that funding is available to cover
payments.

G.13.3.2. Benefit payments shall be released/mailed no later than two workdays
after TMA/CRM has approved the release of payments.

G.13.3.3. Authorization to release payments does not constitute TMA’s acceptance
that all payments are valid and/or correct. Detailed records will be audited for
financial compliance. All transactions in these bank accounts must be valid and
justified. Any unreported/unauthorized disbursements identified by TMA will be
subject to immediate payment offset against any payments being made to the
Contractor. All disputed amounts will remain in the possession of the Government
until no longer in dispute.

G.13.3.4. Upon notification by the Contracting Officer that the TED Record
processing system is not operating normally, the Contractor will send an email
or fax with a listing of specific vouchers to TMA/CRM to request release of
payments. This may be done daily. TMA/CRM will return to the Contractor a signed
release so the Contractor can pay the providers and beneficiaries without delay.
The Contractor must not release payments until this approval is received. Upon
notification by the Contracting Officer that the TED Record processing system is
operating again, this process can be discontinued and the Contractor shall have
30 days to clear all vouchers where payments have been released thru the TED
header edits (as specified in the TRICARE Systems Manual, Chapter 2). Failure to
clear all header edits for any vouchers where the Contractor was authorized
under this contingency process to release payments shall result in the
Government collecting back the rejected voucher header totals via payment
offset. When the vouchers clear the header edits, the monies collected via
payment offset shall be refunded to the Contractor (without interest or
penalty). The Contractor requests will include the following Header information
for each voucher (See TRICARE Systems Manual, Chapter 2, Section 2.2):

ELN Element Name

0-001 Header Type Indicator

0-005 Contract Identifier

0-010 Contract Number

0-015 Batch/Voucher Identifier

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 56 of 103

 

0-020 Batch/Voucher Number

0-025 Batch/Voucher ASAP Account Number

0-030 Batch/Voucher Date YYYYDDD

0-035 Batch/Voucher Sequence Number

0-040 Batch/Voucher Resubmission Number

0-045 Total Number of Records

0-050 Total Amount Paid

G.13.4. Draws on the Federal Reserve:

G.13.4.1. The Contractor shall ensure that cash draw downs do not exceed the
payments authorized, as they clear the bank on a given day, less deposits. The
Contractor shall ensure that any excess draws are immediately returned to the
FRB. Interest and a penalty will be charged beginning the day after the overdraw
and will continue until the overdraw amount is returned. Interest will accrue
daily and is based on the Treasury Current Value of Funds Rate. The penalty will
accrue daily and is based on the penalty rates in the Code of Federal
Regulations, Title 31, Volume I, PART 5, Subpart B Sec.5.5. TMA/CRM may initiate
immediate payment offset against any payments to the Contractor involved for the
interest, penalties and/or the overdrawn amount.

G.13.4.2. Contractors with more than one bank account shall ensure transactions
are properly accounted for to prevent the commingling of funds. Failure to
properly associate transactions with the correct bank account could result in
the over-execution of TMA/CRM budget authority. Transfers of funds between bank
accounts are strictly prohibited except for correcting deposits that are in the
wrong account. Any transactions reported under one bank account and erroneously
charged against a different bank account shall be reported immediately to
TMA/CRM when identified. TMA/CRM will instruct the Contractor as to what action
to take.

G.13.4.3. The total amount of a cash draw down on the FRB is based on the daily
total of benefit payments presented to the bank for payment. If estimates are
needed due to timing of reports from check clearinghouses or the FRB, the draws
shall be adjusted the next business day.

G.13.4.4. Computation of the amount of the draw must include any deposits of
funds into the account. These deposits will reduce the amount of cash needed for
the draw down on the day of the deposit.

G.13.5. Financial Editing of Detail Claims Data for Non-Underwritten Claims: The
TED system allows for the categorization of claim errors based on the type or
classification error failed during the edit process. TMA/CRM will use the edits
specified in the TRICARE Systems Manual, Chapter 2, Section 8.1, Financial
Edits, to determine the propriety of payments. TED records that fail the
Financial Edits specified in the TRICARE Systems Manual, Chapter 2, Section 8.1
will be “flagged” by TMA/CRM as inadequate payment information. The Contractor
shall correct the claims flagged by TMA/CRM within 90 calendar days. If not
corrected in 90 days, TMA/CRM will send a demand letter requiring resolution or
reimbursement for all claims identified through TEDs as edit failures. The
Contractor shall respond within 30 calendar days as to why the claim(s) in
question cannot be corrected. If resolution cannot be reached between TMA/CRM
and the Contractor, the total amount of improper payments still in dispute will
be collected by TMA/CRM. The Contractor shall take no recourse against TRICARE
beneficiaries or providers under the situations described in this paragraph
without prior TMA approval.

G.13.6. Fiscal Year Start-up of Non-Underwritten ASAP Accounts:

G.13.6.1. The Contractor shall establish a separate bank account for each new
Government fiscal year following the procedures specified in G.13.2.
“Establishment of Non-Underwritten Bank Accounts”. All payments issued for
benefit payments and all refunds received shall be processed against the new
account effective the first day of the new fiscal year. The Contractor shall
also transfer all recoupment installment payments to the new account from the
previous year’s account.

G.13.6.2. Cash draw downs against the prior fiscal year’s bank account may
continue, if required, until all payments from the prior year have either
cleared or have been canceled, but no longer than the end of February of the
following year or five months after the last payments have been cut on an
account (in the case of a contract closeout).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 57 of 103

 

G.13.6.3. Bank accounts shall be closed no later than the end of February,
following the fiscal year end, or one month after the last payment on an account
has been made or voided. Final bank account reconciliation shall be made within
30 calendar days following the last authorized transactions. All transactions
that were not previously approved by TMA/CRM shall be explained with supporting
documentation on the final bank reconciliation report (Section F.5.1.3.).
TMA/CRM reserves the right to not accept these transactions.

G.13.6.4. Any outstanding balance in the account shall be reimbursed to TMA no
later than the required submission date of the final bank account
reconciliation. This balance may be subject to interest if it includes overdrawn
amounts that were required to be submitted at an earlier date.

G.13.7. Voided or Stale-dated Payments

G.13.7.1. For payments that are voided or stale-dated that are over $10, a
credit voucher through TEDs must be processed in accordance with the standards
detailed in TSM Chapter I, Section 3. If the check was issued as a manual
voucher, the credit should be submitted as a similar manual voucher. The only
exception to issuing a credit voucher would be stale-dates under $10.00.

G.13.7.2. For voided/stale-dated payments of $10.00 or less, the Contractor may
elect either to:

 

  •  

Affect a credit voucher for the check using automated means, or

 

  •  

Instead of making a voucher transaction, a memorandum record shall be prepared
and included on a listing

of transactions as submitted monthly in the Non- Underwritten Funds Bank Account
Reconciliation Report.

G.13.7.3. Replacement Payments:

G.13.7.3.1. Reissuance of payments will be made against the current fiscal year
bank account.

G.13.7.3.2. Replacement payments may be issued upon request of the payee or
authorized representative. If the check is not returned by the payee, the payee
must provide a statement describing the loss or destruction of the check. Before
a replacement check is issued, a stop payment order for the original check must
have been issued and accepted by the bank.

G.13.7.3.3. If the claim history is not available to the Contractor, the
Contractor shall submit a request for approval of check release to TMA/CRM
within 10 workdays from the request by payee. Supporting documentation shall
include the original check, the sponsor’s SSN, a copy of the EOB, (if available)
or other documentation showing the computation and payment of the original
check, and the check or copy or statement as described in G.13.7.3.2. above.

G.13.7.3.4. The Contractor shall report the reissuance using the same procedure
as was used to void/stale-date the original.

G.13.7.3.4.1. If no credit voucher was made in voiding/stale-dating of the
check, no credit voucher is required for the reissue (i.e. if the Contractor
gets a returned check and immediately reissues from the same bank account, no
TED or other voucher needs to be done). If the reissuance involves a check from
a prior year, a TED or other voucher will need to be done to report the
reissuance from the current year.

G.13.7.3.4.2. If the amount of the stale-dated check to be reissued is $10.00 or
less, the Contractor shall use the same procedure in the reissuance as was used
for the stale-dating. If no credit voucher was made in the stale-dating of the
check, no credit voucher is required for the reissue. The Contractor shall
reissue the payment and include the amount in the Non-Underwritten Funds Bank
Account Reconciliation Report.

G.13.7.3.5. Reissuance of Payments When Original Payee is Deceased: Payments
issued by the Contractor shall be made payable to the legal representative of
the estate of the person concerned with an additional line stating “For the
estate of “ Payments shall not be payable to the “estate of’ a decedent, nor to
a deceased person.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 58 of 103

 

Payments shall be to the named payee or mailed to the payee’s address of record.

G.13.8. Non-Underwritten Under Payments: When the Contractor makes an additional
payment due to a prior underpayment, these payments shall be reported as an
adjustment to the original TED record, but in the current fiscal year and
current CLIN/ASAP ID regardless of the fiscal year or CLIN/ASAP ID of the
original payment.

G.13.9. Non-Underwritten Overpayments: When reporting collections the Contractor
makes (whether cash or offset), the collection shall be accomplished as a
separate credit transaction as an adjustment to the original TED record.
Identified debts shall be reported on the Accounts Receivable Report in
accordance with Section F.5.1.3.

G.14. INVOICE AND PAYMENT NON-UNDERWRITTEN—NON-TEDS

The Contractor shall group and electronically process each type of Non-TED
voucher by each non-underwritten cost category identified below as a
pass-through payment.

G.14.1. Capital and Direct Medical Education Costs (CAP/DME): Are paid by the
Contractor from the non-underwritten bank account to hospitals requesting
reimbursement under the TRICARE/CHAMPUS DRG-Based Payment System (excludes
children’s hospitals) (see TRM Chapter 6, Section 8).

G.14.1.1. The Contractor shall submit a monthly CAP/DME voucher in a .csv format
to TMA/CRM no later than the 20th calendar day of the month following receipt of
the hospital’s request for payment. Supporting documentation, including copies
of the hospital’s claim and the payment calculation, shall be submitted
electronically using approved formats specified in TOM Chapter 2. Within two
calendar days after receiving disbursement clearance from TMA/CRM, the
Contractor shall complete the process by making payment to the hospital.

G.14.1.2. If the Contractor makes an underpayment, the Contractor shall
determine the amount and pay any amount due to the hospital with the next group
of payments made. If the Contractor overpays a hospital, the Contractor shall
recoup this amount and document as follows:

a. Offset funds shall be included as credits on the monthly CAPIDME voucher for
the month the credits were processed.

b. Collections shall be included as credits indicating the month the collection
was deposited (normally the prior month).

c. Debts established under this paragraph and related transactions shall be
reported on the monthly Accounts Receivable Report.

G.14.1.3. Federal Fiscal Year-end Processing of Non-TED Vouchers: September
CAP/DME vouchers that are submitted in the month of October shall utilize the
October new fiscal year check stock.

G.14.2. Bonus Payments (HPSA/PSA): Bonus payments are an addition to the amount
normally paid under the allowable charge methodology in order to provide
services in medically underserved areas [Health Professional Shortage Areas
(HPSA) and Physician Scarcity Areas (PSA)]. On a quarterly basis, the Contractor
shall submit the voucher electronically as a pass-through payment. Supporting
documentation including lists of doctors, their addresses, and the calculation
of the payment, shall also be sent electronically based on approved formats as
specified in the TOM, Chapter 2. The Contractor shall process and make payment
within 2 business days after receipt of clearance from TMA/CRM.

G.14.2.1. Vouchers shall contain the following:

a. Format for Vouchers

Period Covered (Quarter)

Physician Name

Physician Address

Physician Provider Number

Amount Paid/Collected for Bonus Total Bonus Paid [5 and/or 10 percent of the
above bullet]

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 59 of 103

 

Total of all Bonuses being paid

b. Sort for Vouchers

By Contract

By Automated Standard Application for Payment System (ASAP) ill (Fiscal Year) of
Bank Account

By Type (e.g., standard or active duty)

By Coverage (Prime, Extra, Standard)

By State

By Physician

By Physician Number

By Specialty

By Address & Zip

By Participating & Non-Participating

By Contracted (Network) and Not Contracted (Non-network)

By Modifier (“QB”, “QU” or “AR”)

G.14.2.2. Federal Fiscal Year-end Processing: September HPSA vouchers that are
submitted in the month of October shall utilize the October new fiscal year
check stock.

G.14.3. Demonstrations: These are trial programs and they may vary in many ways
from TRlCARE benefits. TEDs will be used if possible but if the data associated
with demonstrations is incompatible with TED data formats, the Contractor shall
submit a separate voucher to TMA/CRM no more frequently than monthly to obtain
clearance to make non-underwritten bank account transactions.

G.14.4. Other Payments: Other adjustments are rare situations where a payment
needs to be made but does not fall into routine processing such as TEDs, etc.
For example, these payments may be the result of a very old case or legal
settlements that don’t apply to a given individual. These must be submitted to
the Contracting Officer and to TMA/CRM with supporting documentation explaining
the issues that don’t allow a TED record along with the claim, computation, and
other applicable documents. After release approval by TMA/CRM, the Contractor
shall make payment within 2 working days. The Contractor shall report these
payments on the Bank Reconciliation Report under TMA approved manual
transactions.

G.15. TRICARE RESERVE SELECT PREMIUMS:

The Contractor shall establish separate non-interest bearing account for the
collection and disbursement of TRS premiums. The Contractor shall make daily
deposits of premium collections to the established account. The Contractor shall
wire-transfer the premium collections, net of refund payments, monthly to a
specified Government account as directed by TMA/CRM Finance and Accounting
Office. The Government will provide the Contractor with information for this
Government account. The Contractor shall notify the TMA/CRM by e-mail within one
business day of the deposit specifying the date and amount of the deposit. The
Contractor shall submit a monthly TRS report with premium activity supporting
the wire transfer of dollars, including premium billings, collections, and
enrollments (Section F).

G.16. CONTINUING HEALTH CARE BENEFIT PROGRAM PREMIUMS:

The South Region Contractor shall establish a separate non-interest bearing
account for the collection and disbursement of CHCBP premiums. The Contractor
shall make daily deposits of premium collections to the established account. The
Contractor shall wire-transfer the premium collections, net of refund payments,
monthly to a specified Government account as directed by TMA/CRM Finance and
Accounting Office. The Government will provide the Contractor with information
for this Government account. The Contractor shall notify TMA/CRM by email within
one business day of the deposit specifying the date and amount of the deposit.
The Contractor shall submit a monthly CHCBP report with premium activity
supporting the wire transfer of dollars, including premium billings,
collections, and enrollments (Section F).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 60 of 103

 

Section H—Special Contract Requirements

H.1.1. The Managed Care Support (MCS) Contractor shall underwrite the cost of
civilian health care services (also referred to as “purchased care” which is
defined as care rendered outside the Direct Care System) provided to all
CHAMPUS-eligible beneficiaries who are enrolled in the contract region, or for
non-enrollees who reside in the contract region, except for the following
non-underwritten categories:

-Outpatient retail and mail order pharmacy services (on separate contract)

-Active Duty Service Members including TRICARE Prime Remote for Active Duty
Service Members (Active Duty Family Members are underwritten)

-Continued Health Care Benefits Program (CHCBP)

-Foreign/OCONUS beneficiaries and CONUS-based beneficiaries who receive care
OCONUS (on separate contract)

-Medicare dual-eligible TRICARE CHAMPUS beneficiaries (on separate contract)

-Cancer prevention and treatment Clinical Trials demonstration (for those
beneficiaries enrolled in the demonstration on or before March 31, 2008)

-State of Alaska (care for beneficiaries who are enrolled in the state of Alaska
and care for non-enrollees who reside in the state of Alaska)

-In-Utero Fetal Surgical Repair of Myelomeningocele Clinical Trial Demonstration

-Bonus Payments in Medically Underserved Areas [Health Professional Shortage
Areas (HPSA) and Physician Scarcity Areas (PSA)]

-Capital and Direct Medical Education (Cap/DME)

-TRICARE Reserve Select

-Custodial Care Transitional Program (CCTP)

-Individual Case Management Program for Persons with Extraordinary Conditions
(ICMP-PEC)

-Residual Claims (date of service prior to the start of health care delivery
under the contract)

-Autism Services Demonstration

 

* CHAMPUS-eligible beneficiaries are defined as those beneficiaries that meet
the requirements in Title 10, United States Code, Chapter 55.

H.1.2. In this contract, these underwritten beneficiaries may be referred to as
“underwritten beneficiaries” or “non-TRICARE/Medicare dual-eligible CHAMPUS
eligible beneficiaries”. In this contract, the health care costs the Contractor
underwrites may be referred to as “health care cost” or “underwritten health
care cost”.

H.1.3. Other supplemental details regarding underwritten health care follow:

H.1.3.1. Beneficiaries may enroll in TRICARE Prime with an MTF Primary Care
Manager (PCM). Even though they may have an MTF PCM, Prime enrolled
non-TRICARE/Medicare dual-eligible CHAMPUS beneficiaries’ costs outside of the
MHS direct care system are underwritten by the Contractor, except for ADSMs.

H.1.3.2. The health care costs for beneficiaries enrolled in Prime are
underwritten by the Contractor in whose region the beneficiary is enrolled,
regardless of the address or location of the beneficiary.

H.1.3.3. Enrollment fees collected by the Contractor are not considered health
care costs. These fees are considered as a part of the PMPM price of the
contract and are retained by the Contractor.

H.1.3.4. The costs of medical management activities, such as case management,
disease management and utilization management, are not considered underwritten
health care costs. Cost under separate Clinical Support Agreements, if issued,
are not considered underwritten health care costs.

H.1.3.5. Capitation arrangements are prohibited.

H.1.4. Underwritten health care is cost-reimbursable. These costs are reimbursed
with obligated funds that are dispersed under this contract. The associated
underwritten fixed fee in Section B of the contract is considered the
underwriting fee, or underwriting premium.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 61 of 103

 

H.1.4.1. For administrative purposes, underwritten health care cost is broken
down into two main Contractor underwriting risk categories:

H.1.4.1.1. Contractor Network Prime Enrollees: These are TRICARE Prime enrollees
with network PCMs. The Contractor underwrites TRICARE healthcare services
provided to Prime enrollees with network PCMs (exclusive of TRICARE Prime Remote
[TPR] beneficiaries).

H.1.4.1.2. Non-Prime Beneficiaries and MTF Prime Enrollees: This category
includes health care services provided to all other underwritten beneficiaries,
including:

-Non-Prime enrolled, non-TRICARE/Medicare dual-eligible beneficiaries

-TRICARE Standard,

- TRICARE Extra

-TPR-ADFM Enrollees

- MTF Prime Enrollees (Prime Enrollees with MTF PCMs)

H.2. HEALTH CARE UNDERWRITING INCENTIVES

H.2.1. Introduction and Administration: This section addresses the
administration of the positive and negative incentives that are part of the
underwriting mechanism of the contract. The Contractor may earn a performance
incentive by either exceeding a minimum standard, or for performance above a
fully satisfactory level in areas that reduce health care cost and are
measurable as defined in this section for each respective option period. The
financial administration of the incentives’ assessment for a given option period
will be conducted after completion of the option period. When performance
exceeds the standard, or exceeds the fully satisfactory level specified in the
paragraphs below, the Government administratively obligates funding equal to, or
greater than, the stated incentive amount into the applicable Performance
Incentive Funding contract line item in Section B. After the Government has
completed measurement and any administrative funding action(s), and the
Contracting Officer notifies the Contractor of the incentive earned (if any),
the Contractor may invoice and receive payment for the amount authorized by the
Contracting Officer. The Government will obligate funds at any time on the
performance incentive funding contract line item as the Contracting Officer
determines necessary to ensure sufficient funds are available to pay the
Contractor any earned incentive amount. If the Contractor fails to meet the
fully satisfactory levels described below and earns a negative incentive, the
funded amount on the performance incentive contract line item may be netted, or
the payments from the performance incentive contract line item are offset by the
negative incentive amount. If the offset amount is greater than any earned
incentive (if any), or the Contractor only earns a negative incentive, the
Contracting Officer will deduct that amount from the next payment from any
administrative contract line item of this contract.

H.2.1.2. For purposes of administering underwriting incentives, the underwritten
population will be divided into two separate underwriting risk groups, which are
identified as two separate CLINs in Section B:

-Contractor Network Prime Enrollees

-Non-Prime Beneficiaries and MTF Prime Enrollees

H.2.2. Dollar Limits of Underwriting Incentives: There is no ceiling limit on
the net positive incentives that may be earned in a given option period. There
is a maximum limit on the net negative incentives that may be assessed for the
three underwriting incentives combined (these incentives are described in
Section H.2.3). This amount is equal to the underwriting fixed fee amount for
each option period identified in Section B, plus the amount identified below for
each option period and underwriting category. This means the maximum negative
net incentive will exceed the underwriting fixed fee paid to the Contractor by
the amounts listed below.

H.2.2.1. SOUTH REGION Network Prime enrollees:

—OP 1: *****

—OP 2: *****

—OP 3: *****

—OP 4: *****

—OP 5: *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 62 of 103

 

H.2.2.2. SOUTH REGION MTF Prime enrollees and non-Prime beneficiaries:

—OP 1 *****

—OP 2: *****

—OP 3: *****

—OP 4: *****

—OP 5: *****

H.2.2.3. The negative incentive dollar limit identified in H.2.2 above are
independent of the results of the annual healthcare cost audits for overpayments
to providers (i.e., the limits on the underwriting incentives do not limit the
Contractor’s financial liability for claims overpayments as determined by
audit). The assessment, including recovery from the Contractor, of any negative
incentive dollar amount is conducted separately from the underwriting fixed-fee
payments for each option period.

H.2.3. Incentives. The administration of the Network Discount Incentive, the
Network Usage Incentive, and the National Cost Trend Incentive described herein
is assessed before any cost audit that determines allowable and unallowable
health care costs. The Contractor will be assessed the following positive and
negative incentives, based on performance:

H.2.3.1. Network Discount Incentive. The purpose of this incentive is to
encourage Contractors to proactively negotiate discounts with network providers
and thereby reduce underwritten health care costs. The incentive will be
calculated separately for two different categories of beneficiaries. The first
category includes all Contractor Prime network enrollees and the second category
consists of all MTF Prime enrollees and non-enrolled beneficiaries.

H.2.3.1.1. This incentive will be calculated as ***** of the average value of
discounts from TRICARE allowable charges for care provided by civilian network
providers to Contractor Prime network enrollees, and MTF Prime enrollees and
non-enrolled beneficiaries that exceed a minimum average discount level for each
option period as follows:

 

Contractor Prime Enrollees

     * ****      * ****      * ****      * ****    *****          

MTF Prime Enrollees plus Non-Enrolled

     * ****      * ****      * ****      * ****    *****      

Beneficiaries

(The incentive will be calculated once for care provided to Contractor Prime
network enrollees and once again for care provided to MTF Prime enrollees and
non-enrollees.) For example (using a minimum average discount level of *****, if
the calculated total value of discounts obtained in a given option period is
***** and this represents a ***** average discount, the incentive amount would
be ***** of the amount above the ***** minimum average discount level. Since the
***** minimum in this case represents *****, the average value of discounts
obtained above the minimum threshold equals *****. The incentive payment would
be, therefore, *****. If the estimated network discounts obtained for the option
period do not exceed the average value of discounts identified above, no
incentive payment will be made.

H.2.3.1.1.1. The TED record must reflect the actual dollar amount of network
discount, excluding other health insurance (OHI) claims. The dollar amount of
the network discount is the difference between the network provider’s negotiated
rate and what TRICARE reimbursement methodology would have allowed in the
absence of the negotiated discount rate. See the TRICARE Systems Manual, Chapter
2 for the TED record requirements for correctly coding the provider network
discount.

H.2.3.1.1.2. The network discount incentive will be calculated after the end of
the option period based on TED records accepted during that option period
(excluding OHI claims) for each of the above two categories of beneficiaries for
care provided by Contractor network providers. The percent of discounts will be
determined by dividing the total value of discounts reported by the total
allowable costs, specifically: the total amount of network discounts achieved
during the period will be the numerator; the denominator will be the sum of the
amounts that were allowed prior to applying the network discount. The total
value of discounts will be the sum of all dollar amounts reported on TED records
in the field “Amount Network Provider Discount.” For care provided by Contractor
network providers (excluding OID claims), the total allowable cost will be the
sum of all dollar amounts reported on TED records for all amount allowed fields
and all amount of network provider discount fields.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 63 of 103

 

H.2.3.2. Network Usage Incentive. The purpose of this incentive is to promote a
higher percent of usage of network providers by all prime enrollees, thereby
reducing the enrollees’ out-of-pocket costs and potentially reducing
underwritten health care costs.

H.2.3.2.1. Network Usage by Prime Enrollees (Combined MTF enrollees and
Contractor network enrollees). This incentive can only result in either no
payment or a negative incentive. It will be measured based on the number of
civilian network provider claims for Prime Enrollees compared with the total
number of civilian claims for these beneficiaries, after excluding claims with
other health insurance (OID), Prime Point-of-Service (POS) claims, claims for
care provided out-of-region, TRICARE Prime Remote, and claims for emergency
care. The exclusion applies if any line item on the claim meets the exclusion
criteria. If the percentage of network versus total claims meets or exceeds the
minimum standard for a given month, no negative incentive will be applied. If
the network percentage falls below that standard, a negative incentive will be
assessed on a per-claim basis for the calculated number of non-network claims
that fall below the standard. This will be done according to a series of
percentage corridors, with larger negative incentives applied for successively
larger discrepancies between the standard and the actual level of performance.

 

 

South Region:

   Option Period *****      Option Period *****      Option Period *****     
Option Period *****

H.2.3.2.2. No incentive will be applied for Option Period 1. Beginning with
Option Period 2 for each month that the minimum claims percentage is not met, a
negative incentive shall apply. The network usage incentive will be calculated
after the end of the option period based on TED records accepted during each
month of the option period. The Government will apply an incentive for every
claim that falls below the minimum standard. The amount assessed per claim is
based on the percentage below the standard as follows:

South Region, Option Period Two:

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** = ***** per claim

South Region, Option Period Three:

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** = *****per claim

South Region, Option Period Four:

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** = ***** per claim

South Region, Option Period Five:

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** and more than or equal to ***** = ***** per claim

If less than ***** = ***** per claim

H.2.3.2.3. For example, in month 2 of Option Period 2, South Region, if the
actual percent of Prime enrollee claims with a network provider is ***** then a
negative performance incentive equal to *****of the claims will be assessed
*****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 64 of 103

 

represents the difference between the actual number of claims for care provided
by a network provider and the standard). If *****equates to ***** claims not
meeting the standard, the performance incentive assessment for that month will
be *****, or ***** times *****. In determining the performance incentive, the
applicable amount will be determined based on the Contractor’s actual
performance. For instance, in the example above, the Contractor’s actual
performance was *****, so the performance incentive will equal ***** for every
claim falling below the minimum performance standard of *****. In other words,
the highest per claim amount will be applied to all claims failing the standard.
The Government will not stratify the performance incentive based on the variable
per claim amounts.

H.2.3.2.4. The percentage standards above, and the claims volumes used to
calculate performance against those standards, will reflect claims for both MTF
Prime enrollees and Contractor Network Prime enrollees combined. In the event a
negative incentive amount is assessed, the resulting dollar amount will then be
administratively allocated to MTF Prime enrollees and Contractor Network Prime
enrollees based on their respective percentage shares of the overall network
plus non-network claims volume used in the incentive measurement (after the
exclusions of OHI claims, POS claims, etc.). As an example of this allocation
approach, if the composite network usage standard were not met and a *****
negative incentive result were assessed, and if MTF Prime enrollees comprised
***** of the network plus non-network claims considered in this incentive
measurement and Contractor Network Prime enrollees comprised ***** of the
claims, then ***** of the incentive result would be allocated to MTF Prime
enrollees and ***** would be allocated to Contractor Network Prime enrollees.

H.2.3.3. National Cost Trend Incentive. The purpose of this incentive is to
motivate cost-control efforts by the Contractor for Contractor Network Prime
enrollees, by comparing the observed annual trend in the underwritten costs of
Contractor Network Prime enrollees in the contract region as a whole to an
external national standard, a level of performance the Contractor is expected to
achieve. The observed trend will be adjusted for changes in the percentage of
care provided in the Contractor network versus at Military Treatment Facilities
(MTFs), for changes in enrollment levels, and for change orders affecting
underwritten health care costs. This incentive calculation is described below,
and a detailed hypothetical example is presented in Attachment J-6, Hypothetical
Example of the External Trend Incentive Calculation.

H.2.3.3.1. For this incentive, the national external trend used as a standard of
comparison will be a sub-set of the National Health Expenditures (NHE) trends
reported annually by the Office of the Actuary, Centers for Medicare and
Medicaid Services (CMS). Specifically, the national external trend standard will
be the portion of the NHE trend for Personal Health Care Costs Per Capita
represented by Hospital Care, Professional Services (for Physician and Clinical
Services and for Other Professional Services only), and Durable Medical
Equipment. Other categories of Personal Health Care Costs are excluded from the
national external trend standard either because they are not representative of
the underwritten care under this contract (such as dental care and most
prescription drugs) or because they are disproportionately represented in the
NHE projections relative to the underwritten costs of this contract (such as
home health care and nursing home care). The per capita NHE national trend data
is used as the basis of the external national trend standard for the following
reasons:

a) the NHE data reflect the broad national health care sector (employer health
plans, Medicare, etc.), rather than a small sample of health plans;

b) the data are collected and reported by a Government entity;

c) the NHE trends are widely cited;

d) the NHE data are readily available by the categories and sub-categories
described above; and

e) CMS provides both projections of the NHE trends and subsequent actual trends.

Further information on the NHE data can be found at
http://www.cms.hhs.govlNationalHealthExpendData

H.2.3.3.2. The NHE data are reported on a calendar year basis. For purposes of
this incentive, the trend for the calendar year that overlaps the first 9 months
of a given option period will be used as the comparison trend for that option
period (e.g., the CY1O CMS NHE trend will be used as the standard for the
incentive result for Option Period 1).

H.2.3.3.3. The actual CMS NHE data for a given calendar year are available
approximately 15 months after the end of that calendar year (e.g., actual data
for CY06 are expected to be available by March 2008). The Government will

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 65 of 103

 

perform the calculation of this incentive result after the actual data are
available. For the incentive calculation, to be performed at a minimum of 17
months after the end of each option period, the actual NHE trend reported by CMS
for the relevant calendar year will be used based on the NHE data available at
the time the final incentive calculation is performed.

H.2.3.3.4. Prior to comparing the observed trend experienced for the
underwritten cost for Contractor Network Prime enrollees to the national
external standard (the NHE per capita trend described above), the actual
underwritten cost for the region trend will be adjusted for the approximate
effects of three potential factors: I) changes in the Contractor network share
of MHS workload for this population; 2) changes in the number of Contractor
Network Prime enrollees; and 3) contract change orders.

H.2.3.3.5. To adjust for changes in the Contractor network share of MHS
workload, the Government will calculate, retrospectively, the Contractor network
and MTF percentages of MHS workload for Contractor Network Prime enrollees in
the option period being measured and in the preceding option period. TEDs data
will be used to tabulate the number of Contractor network inpatient admissions
and outpatient visits; MTF Standard Inpatient Data Records (SIDRs) will be used
to tabulate the number of MTF inpatient dispositions; and MTF Standard
Ambulatory Data Records (SADRs) will be used to tabulate the number of MTF
outpatient encounters. The trend in the Contractor network share of MHS
workload, per Contractor Network Prime enrollee, will be calculated as the ratio
of the percentage of Contractor network care in the option period being measured
to the corresponding percentage in the preceding option period and will be
netted from the overall trend in underwritten cost per Contractor Network Prime
enrollee. More details and an example of this calculation are provided in
Attachment J-6, Hypothetical Example of the External Trend Incentive
Calculation.

H.2.3.3.6. The actual trend can also be affected by a change in the share of
Active Duty Dependents (ADDs) or Non-Active Duty Dependents (NADDs) in the
Contractor Network Prime population. To normalize the observed trend in TRICARE
underwritten health care costs for changes in the number of ADFM and/or NADFM
Contractor Network Prime enrollees, relative to the prior year, the cost trend
per enrollee, after being normalized for changes in the Contractor network share
of workload, will be multiplied by the prior year’s underwritten costs,
separately for Active Duty Family Members (ADFMs) and Non-Active Duty Family
Members (NADFMs). More details and an example of this calculation are provided
in Attachment J-6.

H.2.3.3.7. Benefit changes unique to TRICARE can also affect the actual trend in
cost per Contractor Network Prime enrollee. The impact of contract change orders
on underwritten costs for Contractor Network Prime enrollees will also be netted
from the underwritten cost trend prior to comparison to the CMS NHE standard.
This will be done independently by the Government based on the best estimates
and information available to the Government at the time this incentive
calculation is performed. For the purpose of calculating this incentive, the
Contracting Officer will have sole discretion to determine the cost impacts of
change orders. More details and an example of this calculation are provided in
Attachment J-6.

H.2.3.3.8. Once the underwritten cost trend per Contractor Network Prime
enrollee has been normalized for these three factors cited under H.2.3.3.4.
above, the normalized trend will be compared to the NHE cost trend described
above. The normalized underwritten trend will be subtracted from the NHE trend,
and the Contractor’s incentive result will be ***** of the difference between
the two trends. If the normalized underwritten trend is lower than the NHE trend
described above, there will be a positive trend differential and the Contractor
will receive a positive incentive result. If the normalized underwritten trend
is higher than the NHE trend, there will be a negative trend differential and
the Contractor will receive a negative incentive result. For example, if the
normalized underwritten trend is ***** and the NHE trend is *****, the
Contractor will receive a negative ***** incentive result. If the normalized
underwritten trend is ***** and the NHE trend is *****, the Contractor will
receive a positive incentive of *****. To convert the incentive result into a
dollar amount, the percentage result will be multiplied by the normalized
underwritten cost for Contractor Network Prime enrollees that is calculated in
Step 7 of this trend methodology (see Attachment J6 for the detailed steps in
calculating this incentive).

H.2.3.3.9. This incentive will be calculated for each option period of the
contract based on the begin date of care. For the Option Period I calculation,
the prior year’s data used as part of the calculation will reflect the data from
the last year of the succeeded contract. Thus, the incoming Contractor’s
incentive result for Option Period 1 will reflect the trend in underwritten
costs for Contractor Network Prime enrollees from the last year of the succeeded
contract to the first option period of this contract, subject to the adjustments
and external trend comparison described above.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 66 of 103

 

H.2.3.3.10. For purposes of this incentive calculation, the underwritten costs
tabulated from TED data will not be adjusted for the results of the allowable
cost audits, for three reasons. First, this simplifies administration of this
incentive. Second, not adjusting for the audit in this trend measurement gives
the Contractor an additional incentive to improve claims processing accuracy.
Third, the audit results may not be stratified specific to Contractor Network
Prime enrollee claims.

H.3. PERFORMANCE INCENTIVES

H.3.1. Introduction: Monetary performance incentives are available to the
Contractor. The Contractor may receive a positive performance incentive payment
by either exceeding a minimum standard, or for performance above a fully
satisfactory level in any of three areas: clinical quality; program integrity;
and electronic claims as defined in this section for each respective option
period. If the Contractor fails to meet the minimum standard for electronic
claims processing, a negative incentive is applied.

H.3.1.1. Incentive Administration: Contractor performance for a given option
period will be measured after completion of each option period. When performance
exceeds the standard, or exceeds the fully satisfactory level described below,
the Government administratively obligates funding on the applicable performance
incentive contract line item in Section B. If the Contractor fails to meet the
minimum standard for electronic claims processing, the funding level on the
performance incentive contract line item may be netted, or the payments from the
performance incentive contract line item offset by the applicable negative
incentive amount described in this section. If the offset amount is greater than
any earned incentive (if any), the Contracting Officer will deduct that amount
from the next payment from any administrative line item to the Contractor under
this contract. After the Government has completed measurement, and the
Contracting Officer notifies the Contractor, the Contractor may invoice the net
amount authorized by the Contracting Officer. The Government may obligate funds
into the performance incentive pool at any time as the Contracting Officer
determines necessary to ensure sufficient funds are available to pay performance
incentives under H.2 and H.3 to the Contractor after the option period is
completed.

H.3.2. Clinical Quality Incentive: Clinical quality will be measured on a
region-wide basis using seven performance metrics which are similar to
Healthcare Effectiveness Data and Information Set (HEDlS®) “Effectiveness of
Care” measures.

1. Cervical Cancer Screening

2. Breast Cancer Screening

3. Asthma Use of Medication

4. Colorectal Screening

5. Diabetes Management A1c testing

6. Diabetes Management Lipid testing

7. Diabetes Management Retinal Screening

These seven HEDIS® -like measures will be calculated by the Government from
administrative data using current technical specifications for all Prime Network
enrolled patients in the relevant region. A description of and technical
information on the performance metrics are at Attachment J-5, Clinical Quality
Incentive Performance Metrics. The Government calculated HEDIS® -like measures
will be provided to the Contractor at the beginning and end of each 12 month
evaluation period. The Contractor may earn an incentive based on the
Government’s measurement of performance improvement over each one-year option
period. The regional performance on each measure for the last 12 months
preceding the start of health care delivery will serve as the baseline for the
first option year following onset of delivery of health services under new
contracts. The annual incentive award, if any, is final upon notification by the
Contracting Officer.

H.3.2.1. The monetary incentive will be based on improvement (expressed as a
percentage) in each measure over each one-year option period. Beneficiaries with
other health insurance will be excluded from the baseline measurement and
re-measurement. Independent monetary awards may be earned annually for each
measure as follows:

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 67 of 103

 

Measure

   ³ 1%
improvement   ³ 3%
improvement   ³ 5%
Improvement

Cervical Screening

   *****   *****   *****

Breast Cancer Screening

   *****   *****   *****

Asthma Medication

   *****   *****   *****

Colorectal Screening

   *****   *****   *****

Diabetes A1C testing

   *****   *****   *****

Diabetes Lipid testing

   *****   *****   *****

Diabetes Retinal Exam

   *****   *****   *****

(Example: OPI Colectoral Screening = *****

        OP2                                    = *****

H.3.2.2. The Government may unilaterally add additional administrative HEDIS®
“Effectiveness of Care” measures in future option periods. If additional
measures are added, the total monetary amount available under this incentive
(shown in H.3.2.1 above) will be redistributed among all measures.

H.3.3. Program Integrity Incentive: The Government will evaluate the referral of
fraud and abuse cases referred during each respective option period and
determine if the Contractor satisfactorily met all minimum requirements
contained in each of the following sections of TRICARE Operations Manual (TOM)
Chapter 14:

Section 1            Contractor’s Responsibility in Program Integrity

Section 2            Case Development and Action

Section 3            Prevention and Detection

Section 4            Evaluation

Section 5            Reporting

Section 6            Provider Exclusions, Suspensions and Terminations

Section 7            Provider Reinstatements

Section 8            Threats against Contractors

H.3.3.1. The Contractor will earn a performance incentive if performance results
in referral of over 10 complete cases to the TMA Office of Program Integrity
during each option period that are rated “5” on a quality scale.

H.3.3.2. The monetary incentive amount applied to the performance incentive pool
will be as follows:

11-15 cases referred with a “5” rating assigned:               *****

16-20 cases referred with a “5” rating assigned:               *****

21 or more cases referred with a “5” rating assigned:       *****

H.3.3.2.1. Rating criteria: The rating of the individual cases will be based on
the Government’s analysis of the case referral as follows: does the case
identify a pattern of fraud or abuse; have the allegations been substantiated;
how has TRICARE been affected (monetarily, patient harm, etc.); is the case
referral complete (thoroughly documented with evidentiary data); was appropriate
back-up information included (audit files, provider files, correspondence,
etc.); and was the applicable TRICARE regulation and/or policy cited and
included in the package. The PI “Case

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 68 of 103

 

Referral Evaluation” sheet will be used to rate each referral and can be found
at TOM Chapter 14, Addendum A. All case ratings will be determined by the
Government solely based on the information within the initial case submittal.
Any information, rebuttals, or arguments provided by the Contractor subsequent
to the initial submittal of a case will not be considered for the rating
determination. Any case prepared, dated, or submitted prior to the start date of
the delivery of care under this contract will not be considered for this
incentive. If, in the opinion of the Contracting Officer, a newly referred case
should reasonably have been referred under a separate contract, that case will
not be considered for an incentive. The rating assignment by the Contracting
Officer is final and un-appealable.

H.3.4. Electronic Claim Submission Positive Incentive: The minimum electronic
claims EMC submission performance standard is specified in Section C, paragraph
CP.4.

H.3.4.1. After the appropriate paper claim exclusion percentage has been
applied, if the Contractor exceeds the minimum performance standard, the amount
of the incentive will be applied as follows:

H.3.4.1.1. For Option Period 1: ***** for every EMC claim which exceeds the
minimum performance standard so long as the difference between the Contractor’s
EMC rate and paper claim rate is ***** or greater. If the difference in the EMC
and paper claim rate is less than *****, then the incentive amount will be *****
of such difference for every EMC claim which exceeds the minimum performance
standard.

H.3.4.1.2. For Option Periods 2 through 5: ***** for every EMC claim which
exceeds the minimum performance standard so long as the difference between the
Contractor’s EMC rate and paper claim rate is ***** or greater. If the
difference in the EMC and paper claim rate is less than *****, then the
incentive amount will be ***** of such difference for every EMC claim which
exceeds the minimum performance standard.

H.3.4.2. Electronic Claim Submission Negative Incentive: If the Contractor does
not meet the minimum standard, positive and negative incentives will be netted,
or any payment offset by the amount equal to the difference between the EMC
claim rate and the paper claim rate for every claim that is below the minimum
performance standard. (For example, if the Contractor is two percentage points
below the minimum standard, the monetary negative incentive will be applied to
two percent of the total claims not including those claims that were excluded as
part of the paper claims percentage exclusion.)

H.3.4.3. The EMC submission performance rate will be determined based on data in
the TEDs data base at the conclusion of an option period for claims that passed
all TEDs edits during that option period regardless of the date of service or
when the Contractor submits the TED record. The calculation will include initial
TED records (TED type of submission equal to I, R, 0 or D) and will exclude any
TED record with a provider in a foreign country or in the State of Alaska.

H.4. PERFORMANCE GUARANTEES

H.4.1 The performance guarantee described in this Section is the Contractor’s
guarantee that the Contractor’s performance will not be less than the
performance standards described below. The rights of the Government and remedies
described in the Performance Guarantee Section are in addition to all other
rights and remedies of the Government. Specifically, the Government reserves the
rights and remedies set forth in the Inspection of Services clause (FAR
52.246-4,52.246-5) and the Default clause (FAR 52.249-8, 52.249-6).

H.4.2. The Contractor guarantees that performance will meet or exceed the
standards in this Section. For each occurrence the Contractor fails to meet each
guaranteed standard, the Government will withhold from the Contractor the amount
listed for each standard below. The total performance guarantee amount that can
be assessed per option period is shown below. The total option period amount
will be divided equally among the six performance guarantees. Assessments for a
specific performance guarantee will continue until the guarantee amount for the
respective guarantee (i.e., one-sixth of the total option period amount) is
depleted. For administrative purposes, the Contractor will be notified of
performance guarantee withholds on a quarterly basis via a unilateral
modification in accordance with FAR 43.1 03(b)(3) with this section as the cited
authority for the modification. Withholds will be made from the next available
contract payment under an administrative line item. The amount of the
performance guarantee will not change after contract award.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 69 of 103

 

H.4.3. Performance Guarantee Amounts:

Option Period 1            *****

Option Period 2            *****

Option Period 3            *****

Option Period 4            *****

Option Period 5            *****

H.4.4. Telephone Service (Telephone Answering Speed)

H.4.4.1. Standard: When a telephone call is transferred to/answered by an
individual, ***** of all calls shall be answered by an individual (not an
answering machine/automated voice unit) within 30 seconds.

H.4.4.2. For each month the minimum telephone answering speed is not met, a
performance guarantee shall be applied as follows: Based on the Contractor’s
monthly telephone report, the Government will assess a performance guarantee of
***** per telephone call not meeting the standard. For example, if the actual
percent of calls answered within 30 seconds is *****, then a performance
guarantee equal to ***** of the calls will be assessed (***** represents the
difference between the actual number of calls not answered within 30 seconds and
the standard). If ***** equates to 1000 calls not meeting the standard, the
performance guarantee withhold will be *****, or 1000 calls times *****.

H.4.4.3. All calls is defined as any call to any Contractor operated TRICARE
customer service telephone number. Customer service shall be interpreted in the
broadest terms including, but not limited to, calls from beneficiaries,
providers, Government representatives, and interested parties about general
program information, network providers, enrollment, eligibility, benefits,
referrals, preauthorization’s/authorizations, claims, complaints, processes and
procedures.

H.4.5. Telephone Service (Initial Call Resolution Rate).

H.4.5.1. Standard: ***** of all inquiries shall be fully and completely answered
during the initial telephone call. (Applies to all calls transferred to an
individual.)

H.4.5.2. For each month the call resolution rate is not met, a performance
guarantee shall be applied as follows: Based on the Contractor’s monthly
telephone report, the Government will assess a performance guarantee amount of
***** for each call that is not fully and completely answered during the initial
telephone call that is below the ***** standard. For example, if the actual
percent of calls fully and completely answered during the initial call is *****,
then a performance guarantee equal to ***** of the calls not responded to will
be assessed (***** represents the difference between the actual number of calls
not answered during the initial call and the standard). If ***** equates to 500
calls not meeting the standard, the performance guarantee withhold will be
*****, or 500 calls times *****.

H.4.6. Telephone Service (Call Resolution)

H.4.6.1. Standard: ***** of all telephone inquiries not fully and completely
answered initially shall be fully and completely answered within 10 workdays.

H.4.6.2. For each month the standard is not met, a performance guarantee shall
be applied as follows: Based on the Contractor’s monthly telephone report, the
Government will assess a performance guarantee amount of ***** for each call
that is not fully and completely answered within 10 workdays that is below the
above standard of *****. For example, if the actual percent of calls not fully
and completely answered within 10 workdays is *****, then a performance
guarantee equal to ***** of the calls not responded to will be assessed (*****
represents the difference between the actual number of calls not answered within
10 workdays and the standard). If ***** equates to 100 calls not meeting the
standard, the performance guarantee withhold will be *****, or 100 calls times
*****.

Note: A performance guarantee assessment will be applied independently to each
call resolution standard for telephone calls that fail to meet the minimum
performance. For example, a telephone call that received a performance withhold
because the ***** standard was not met, is again subject to withhold if it is
not responded to within 10 workdays (and the Contractor’s performance is below
the minimum standard of *****).

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 70 of 103

 

H.4.7. Claims Processing Timeliness (30 days)

H.4.7.1. Standard: ***** of retained claims and adjustment claims shall be
processed to completion within 30 calendar days from the date of receipt.

H.4.7.2. For each month that the claims processing timeliness standard is not
met, a performance guarantee shall be applied as follows: Based on data from the
TMA TEDs data base, the Government will assess a performance guarantee amount of
***** per retained claim in excess of the ***** standard. For example, if the
actual percent of retained claims processed in 30 calendar days is *****, a
performance guarantee equal to ***** of the retained claims processed that month
will be assessed (***** represents the difference between the actual performance
of ***** and the standard of *****). If ***** equates to 600 retained claims not
processed in 30 calendar days, the performance guarantee withhold will be *****,
or 600 times *****.

H.4.7.3. The Government will calculate the contractor claims processing cycle
time performance utilizing TED records. Included in the monthly measurement will
be TED records in initial submission batch/vouchers (Batch/Voucher Resubmission
Number equals zero), and TED records in adjustment/cancellation submission
batch/vouchers, which are received by TMA during the reporting period, and that
have passed the TMA batch/voucher header edit(s). TED records in initial
submission batch/vouchers, or TED records in adjustment/cancellation submission
batch/vouchers, which fail the TMA batch/voucher header edits or which are
otherwise unprocessable as submitted by the Contractor, and TEDS in resubmission
batch/vouchers (Batch/Voucher Resubmission Number is greater than zero), will be
excluded from the claims processing cycle time calculation. Only a single
processing time will be calculated per claim. The cycle time calculation for
initial submission TED records is one plus the difference between the Julian
date the claim processed to completion, and the claim receipt date. The cycle
time calculation for TED adjustments is one plus the difference between the
Julian date the TED record was identified as an adjustment (Date Adjustment
Identified not zero), and the date the adjusted record processed to completion.

H.4.8. Claim Processing Timeliness (90 Days)

H.4.8.1. Standard: ***** of all claims (both retained and excluded, including
adjustments) shall be processed to completion within 90 calendar days unless the
Government specifically directs the Contractor to continue pending a claim or
group of claims.

H.4.8.2. For each month that the claims processing timeliness standard is not
met, a performance guarantee shall be applied as follows: Based on data from the
TMA TEDs data base, the Government will assess a performance guarantee amount of
***** per claim in excess of the ***** standard. For example, if the actual
percent of all claims processed in 90 calendar days is *****, a performance
guarantee equal to ***** of all claims processed that month will be assessed
(***** represents the difference between the actual performance of ***** and the
standard of *****). If ***** equates to 450 claims not processed in 90 calendar
days, the performance guarantee withhold will be *****, or 450 times *****.

H.4.8.2.1. A performance guarantee assessment will be applied independently to
each claim processing timeliness standard for claims that fail to meet the
minimum performance. For example, a retained claim that received a performance
withhold because the ***** in 30-day standard was not met, is again subject to
withhold if it is not processed in 90 calendar days (and the Contractor’s
performance is below the minimum standard of *****).

H. 4.8.3. The Government will calculate the contractor claims processing cycle
time performance utilizing TED records. Included in the monthly measurement will
be TED records in initial submission batch/vouchers (Batch/Voucher Resubmission
Number equals zero), and TED records in adjustment/cancellation submission
batch/vouchers, which are received by TMA during the reporting period, and that
have passed the TMA batch/voucher edit(s). TED records in initial submission
batch/vouchers, or TED records in adjustment/cancellation submission
batch/vouchers, which fail the TMA batch/voucher header edits or which are
otherwise unprocessable as submitted by the Contractor, and TEDS in resubmission
batch/vouchers (Batch/Voucher Resubmission Number is greater than zero), will be
excluded from the claims processing cycle time calculation. Only a single
processing time will be calculated per claim. The cycle time calculation for
initial submission TED records is one plus the difference between the Julian
date the claim processed to completion, and the claim receipt date. The cycle
time calculation for TED adjustments is one plus the difference between the
Julian date the TED record was identified as an adjustment (Date Adjustment
Identified not zero), and the date the adjusted record processed to completion.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 71 of 103

 

H.4.9. TED Edit Accuracy

H.4.9.1. Standard: The accuracy rate for TED edits shall not be less than

***** in months seven through nine;

***** in months ten through eleven

***** in months twelve through twenty-three

***** in month twenty-four through contract close.

H.4.9.2. Beginning in month seven of Option Period I, for each month that the
accuracy rate for TED edits is not met, a performance guarantee shall be applied
as follows: Based on data from the TMA TEDs data base, if the Contractor fails
to meet the standard, a performance guarantee amount of ***** for each TED
record not meeting the standard will be assessed. For example, if only ***** of
all TEDs pass editing in month seven, then a performance guarantee amount equal
to ***** of all TEDs submitted during the month will be assessed (***** equals
the difference between the Contractor’s actual performance and the standard in
this example). If ***** equates to 1,000 TEDs, the performance guarantee amount
will be ***** or 1,000 times *****.

H.5. EVOLVING PRACTICES, DEVICES, MEDICINES, TREATMENTS AND PROCEDURES

H.5.1. Medical practices and procedures are expected to continue developing
during the period of this contract: some will increase and some will decrease
the cost of medical care. These changes will include practices, devices,
medicines, treatments and procedures that previously were excluded from the
benefits as unproven. The Contractor underwrites the cost of all drugs covered
under this contract; and devices, and medical treatments or medical procedures
that move from unproven to proven; and shall implement the move from unproven to
proven as required at no change in contract price or underwriting fixed fee.
Changes to the requirements caused by changes in the statutory definitions of
the benefit or new benefits added by statute will be implemented under the
Changes clause.

H.5.2. TRICARE can only cover costs only for medically necessary supplies and
services. Regulatory procedures are in place at 32 C.F.R. I99.4(g)(l5) that
describe the procedure for evaluating the safety and efficacy of unproven drugs,
devices, medical treatments, or medical procedures. The Contractor shall be
responsible for routinely reviewing the hierarchy of reliable evidence, as
defined in 32 C.F.R. 199.2.

H.6. INTEGRATED PROCESS TEAMS

H.6.1. The Government may develop major contract and program changes through
Integrated Process Teams (IPTs). IPTs will not be formed for all contract
changes, but generally will be formed for complex, system-wide issues. The IPT
process required in this section begins the date when the Contracting Officer
notifies the Contractor in writing. The Contractor will provide the appropriate
personnel (as agreed to by the Contracting Officer and the Contractor) to serve
on IPTs to develop and/or improve the technical, business, and implementation
approach to any proposed TRICARE program contract changes within 14 calendar
days after written notification by the Contracting Officer.

H.6.2. The Contractor shall participate in all required meetings as determined
by the Government team lead within the change milestones described in this
section, regardless of how they are held (in person, via teleconference, by
video-teleconference, or through electronic conferences). The frequency and
scheduling will vary depending on the topic. The Contractor will participate
with the Government team in the entire process from concept development through
the final requirement. The IPT process required in this section includes
developing the Government’s budgetary cost estimates, identifying requirements,
developing associated rough order of magnitude cost estimates, and preparing the
final specification/statement of work. The IPT process required in this section
will end at this point, thus this requirement does not include post-change order
activities, such as implementation/coordination meetings, and definitization
efforts, whose costs are allocable to the change.

H.7. AWARD FEE

The award fee will be administered two times per contract option period
(semi-annually) in accordance with the

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 72 of 103

 

award fee plan. The award fee pool is as shown in Section B and awarded
portions, if any, will be disbursed two times a contract option period.
Unawarded portions of the award fee pool do not carry forward and are not
available for any subsequent award fee period. The amount of the award fee pool
will not change after contract award.

H.8. ASSUMPTION OF PERFORMANCE IN A SECOND TRICARE CONTRACT AREA

TRICARE is a statutory entitlement program under which there can be no lapse in
program execution or interruption of services. It is the Government’s duty to
take all reasonable steps to ensure the ready availability of alternative
contract sources to facilitate stability in delivery of this statutory
entitlement program, help avoid unnecessary disruption in healthcare provider
and patient relationships, and insure continuation of critical health services.
Recognizing the potential that circumstances may arise under which the
Government may require an alternative Contractor to assume, on an interim basis,
contract performance in one of the three TRICARE contract areas, the Government
will consider other options, including substituting contract performance by one
or both of the other Contractors pending competitive acquisition of a successor.
The Government agrees to negotiate in good faith a fair and reasonable
compensation for the additional work to be performed. The Contractor retains all
rights to equitable adjustments under the Changes clause in this matter.

H.9. CLAIMS PROCESSING AUDIT SAMPLING METHODOLOGY

H.9.1. Quarterly Claim Audit Sampling Methodology and Error Determinations.

H.9.1.1. Sampling Methodology: There will be three types of audit samples: one
occurrence sample and two payment samples (one for non-denied claims and one for
denied claims). The occurrence samples will be drawn from TEDs records which
pass TMA validity edits. Records to be sampled will be “net” records (i.e. the
sum of transaction records available at the time the sample was drawn related to
the initial transaction record). The payment samples will be drawn from TEDs
records which pass all TMA edits. Payment samples will be drawn from all records
with Government payments or billed amounts greater than zero and less than
$200,000, although the Government may choose to exclude certain claims strata
from the sampling frame. In addition, the Government will conduct a one-hundred
percent (100%) audit of all claims with payment amounts or billed amounts of
over $200,000. Payment samples will be stratified at multiple levels, either by
payment amount, billed amount or by other claims-based parameters, such as type
of care and/or type of provider. Records to be sampled for both the occurrence
and payment audits will be “net” records (i.e., the sum of transaction records
available at the time the sample was drawn related to the initial transaction
record). TEDs in batches/vouchers which fail TRICARE edits or which are
otherwise unprocessable as submitted by the Contractor will be excluded from the
sampling frame.

H.9.1.2. Required Contractor Documentation: Upon receipt of the TEDs Internal
Control Number (lCN) listing and TED Detail Audit Report (TADR) from TMA the
Contractor shall retrieve and compile processing documentation for each selected
claim. All documentation must be received at TMA or designated audit Contractors
within forty five (45) calendar days from the date of the TMA letter
transmitting the ICN and TADR listing. The Contractor shall submit one legible
copy of each claim and the following required documents via registered mail,
certified mail or similarly guaranteed delivery service.

H.9.1.2.1. Claim-related correspondence when attached to claim or related to the
adjudication action, such as status inquiries, written and/or telephone,
development records, and other telephone conversation records.

H.9.1.2.2. Other claim-related documentation, such as medical reports and
medical review records, coding sheets, all authorization and referral forms and
their supporting documentation, referrals for civilian medical care (SF Forms
513 or 2161), other health insurance and third party liability documents,
discounted rate agreements to include the following information: 1) provider
name, 2) provider identification number, 3) effective and termination dates of
agreements; and 4) negotiated rate(s), per diem rate(s), state prevailing fee(s)
or fee schedule(s), DRG, OPPS, SNF, pricing information and such other documents
as are required to support the action taken on the claim.

H.9.1.2.3. A copy of the Explanation of Benefits (EOB) (or EOB facsimile) for
each claim selected.

H.9.1.2.4. The Contractor shall send via electronic data input the current
family history (15 to 27 months) for each selected claim. This electronic data
containing all required data fields must be received by TMA or the designated
audit Contractor within forty five (45) calendar days from the date of the TMA
or designated audit Contractor letter transmitting the ICN and TADR listing.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 73 of 103

 

H.9.1.2.5. Payment or occurrence errors will be assessed if a claim is selected
for audit and the Contractor cannot produce the claim or the claim provided is
not auditable. For TEDs which do not represent a legitimate condition requiring
submission of a record as defined in the TRICARE Systems Manual, a 100 percent
error will be assessed. The payment error amount will be based upon the total
Government Pay Amount. This condition is considered to be an unsupported TED.
The Contractor has the option of submitting the original document in those cases
where the copy is not legible. TMA or designated audit Contractors will return
original documents upon completion of the audit process.

H.9.1.2.6. Additional data to be furnished by the Contractor.

H.9.1.2.6.1. Description of data elements by field position in family history
file printout and field definitions for pricing, OHI, authorization, referral
screens. Initial submission to TMA is due by the commencement of claims
processing and revisions as they occur.

H.9.1.2.6.2. Claim adjudication guidelines used by processors; automated
prepayment utilization review screens; automated duplicate screening criteria
and manual resolution instructions shall be submitted to TMA by the commencement
of claims processing.

H.9.1.2.6.3. Unique internal procedure codes with narrative and cross-reference
to approved TRICARE codes and pricing manuals used in claims processing. Initial
submission to TRICARE is due by the commencement of claims processing and
revisions as they occur, but not later than the 5th work day of the month
following the change.

H.9.1.2.6.4. Specifications for submission of the provider files are described
in the TEDs System Manual. Initial submission to TMA is due by the commencement
of claims processing and updates to the files are to be submitted as specified
in the TEDs System Manual.

H.9.1.2.6.5. Documentation for any claim selected with adjustment transactions
completed prior to the date of the sample must include the documentation to
indicate both initial and adjustment processing actions to include claims EOBs,
and pricing information.

H.9.1.2.6.6. Documentation to support beneficiary approved participation in any
TMA demonstration programs.

H.9.2. Quarterly Payment Error and Process Error Determinations.

H.9.2.1. There are two categories of payment errors: (I) a payment error which
cannot be removed by Contractor post payment processing actions and (2) a
payment error which can be removed by Contractor post payment processing actions
(see list of audit error codes defining payment error categories). Payment
errors which can be removed by Contractor post payment actions will also be
assessed a process error at audit. If Contractor post payment actions
substantiate the initial processing decision, the payment error will be removed
but the process error will remain. If the initial processing action is not
substantiated, both the payment and the process error will remain. Claims
containing process errors will not affect payment or occurrence error rates, but
will be used as a performance indicator.

H.9.2.2. Payment errors are the amount of over/under payments on a claim,
including but not limited to a payment in the correct amount but sent to the
wrong payee, denial of a payable claim, misapplication of the deductible,
payment of a non-covered service/supplies, or services/supplies for which a
benefit determination cannot be based on the information available at the time
of processing. Process errors result from: noncompliance with a required
procedure or process, such as development required but not performed medical
emergency not substantiated, medical necessity review not evident and is cited
in conjunction with a payment error. Process error determinations are based on
the claim information available and those processing actions which have passed
the TMA TED Validity edits up to the time the audit sample is pulled.

H.9.2.3. Payment errors which may not be removed by Contractor post payment
actions (see audit error categories)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 74 of 103

 

are based only on the claim information available and those processing actions
which occur prior to the date the audit sample is pulled. Consideration will be
given to subsequent processing actions that occur prior to the date the audit
sample is pulled, including actions that have not passed the TMA TED edits, only
if supporting documentation to include the action taken and the date the action
was completed is submitted with audit documentation. Action determinations
occurring after the date the audit sample is pulled will not be considered in
the audit regardless of whether resolution of payment error exists. Adjustment
transactions are not allowed on total claim denials. Therefore, subsequent
reprocessing actions to a denied claim which occur prior to the date the audit
sample is pulled will be considered during the audit.

H.9.2.4. All incorrectly coded financial fields on a TED are considered to be
occurrence errors regardless of whether associated errors exist.

H.9.3. Computation of the “Total Amount Billed” for Non-Denied Institutional
Claims.

H.9.3.1. For treatment encounters for which no per diem, negotiated rate or
DRG-based amount applies for consideration of payment, the “total amount billed”
is the actual amount billed on the claims. This applies to treatment encounters
involving services from DRG-exempt hospitals and hospital units, those involving
DRG exempt services and those which would otherwise be subject to the DRG-based
payment methodology but for which a DRG allowed amount cannot be computed,
regardless of whether or not these claim are paid.

H9.3.2. For treatment encounters subject to the TRICARE per diem payments,
negotiated rate, or the DRG reimbursement methodology, the “total amount billed”
is the correct per diem, negotiated rate, or DRG-based allowable amount
including any applicable outlier amounts.

H.9.3.3. If a claim is selected for audit and the Contractor cannot produce the
claim or the claim provided is not auditable, a 100 percent payment error based
upon the total amount billed will be assessed. For health care services records
which do not represent a legitimate condition requiring submission of a record
as defined in the TRICARE Systems Manual, a 100 percent error will be assessed.
The payment error amount will be based upon the total amount billed. This
condition is considered to be an unsupported TED.

H.9.3.4. The following are payment errors on which post payment actions are
either not applicable or would not remove the payment errors assessed.

01K-AuthorizationlPreAuthorization needed (all- except (ECHO)* and Adjunctive
Dental Authorizations)

03K-Billed Amount Incorrect

04K-Cost-share / Deductible Error

07K- Duplicate Services Paid

08K- Eligibility Determination—Patient

09K- Eligibility Determination—Provider

12K- Non-Availability Statement Error

13K-OHI/TPL—Govt. Pay Miscalculated

14K-Om Payment Omitted

15K-Payee Wrong-Sponsor/Patient

16K- Payee Wrong- Provider

17K- Participating/Non-Participating Error

18K- Pricing Incorrect

19K-Procedure Code Incorrect

20K-Signature Error

22K-DRG Reimbursement Error

24K-Incorrect Benefit Determination

25K-Claim Not Provided

26K-Claim Not Auditable

27K-Incorrect MCS System

H.9.3.5. The following are payment errors on which post-payment actions may
support original processing. On rebuttal, if documentation is provided that
supports the processing actions, the payment errors could be removed but the
process errors would remain.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 75 of 103

 

01K-Authorization/Pre-Authorization Needed (ECHO* and adjunctive dental
authorizations)

02K-Unsupported Benefit Determination

05K-Development Claim Denied Prematurely

06K-Development Required

10K-Medical Emergency Not Substantiated

11K-Medical Necessity/Review Not Evident

21K-Timely-Filing Error

23K-Contract Jurisdiction Error

99K-Other—This payment error is very general and claims would have to be
reviewed on an individual basis with regard to post-payment actions.

 

*ECHO—Extended Care Health Option

H.9.4. Quarterly TED Occurrence Error Determination.

H.9.4.1. The TED occurrence error rate is defined as the total number of errors
divided by the total number of data fields in the sample times 100.

H.9.4.2. Occurrence errors determinations are based on only the claim
information available and those processing actions taken at the time of
adjudication. Actions and determinations occurring subsequent to the processed
date of an audited claim, such as obtaining other health insurance
documentation, adjusting a claim to correct financial or other data fields, or
developing for required information not obtained prior to processing, are not a
consideration of the audit regardless of whether a resolution of the incorrectly
coded TED results.

H.9.4.3. Occurrence errors result from an incorrect entry in any data field of
the TED. There are no exceptions. Any error, including errors in financial
fields, shall be counted as occurrence errors.

H.9.4.4. Some TED error conditions are not attributable to anyone specific data
field but apply to the record as a whole or to certain parts of the record. In
addition to erroneous data field coding, the following error conditions
involving incorrect or unsupported records will result in occurrence errors
being assessed as indicated.

H.9.4.5. The following are occurrence error categories and codes. All TED record
occurrence errors, including errors in financial fields, are counted and the
error rate is expressed as a percentage of the total number of data fields in
the TED record.

 

   

Error

Categories

   Errors Condition Specific to Data Field        A    Incorrect Claim
Information   B    Incorrect Patient/Sponsor Information   C    Incorrect
Provider Information   D    Incorrect Admission/Discharge Information
(Institutional TED Records only)   E    Incorrect Diagnosis/Treatment
Information (Institutional TED Records Only)   F    Incorrect Diagnosis
Information (Non-Institutional TED Records Only)   G    Incorrect Financial
Information   H    Incorrect Institutional Revenue Data   I    Incorrect
Non-Institutional Claims/Provider/Utilization Information     Error
Codes    Error Condition Specific to Claim    Number of Errors   01J    Unlike
Procedures/Providers Combined (Non-institutional Record)    7 errors for each
additional utilization data set*   02J    Unlike Revenue Codes Combined
(Institutional Record)    5 errors for each erroneous revenue code set**

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 76 of 103

 

  03J    Services Should Be Combined   1 error for each additional revenue
code/utilization data set   04J    Missing Non-institutional Utilization Data
Set   7 errors for each missing data set*   05J    Extra Non-institutional
Utilization Data Set   7 errors for each extra data set*   06J    Missing
Institutional Revenue Code Set   5 error for each missing revenue code set**  
07J    Extra Institutional Revenue Code Set   5 errors for each extra revenue
code set**   08J    Incorrect Record Type   5 errors   09J    Separate TED
Record Required   1 error   10J    Claim Not Provided for Audit   1 error plus 1
error for each revenue code utilization data set in the TED   11J    Claims Not
Auditable   1 error plus 1 error for each revenue code utilization data set in
TED   12J    Unsupported TED Transaction   1 error plus 1 error for each revenue
code utilization data set in TED

H.9.4.6. The following are process errors which will be assessed for
noncompliance of a required procedure/process. These errors are neither
occurrence errors nor payment errors and are not used to calculate the
occurrence error or payment error rate. A payment error will be assessed along
with the process error. Upon rebuttal if the process is followed to conclusion
and the actions support the original decision, the payment error will be removed
but the process error will remain.

01P – Authorization/Pre-authorization needed (ECHO and adjunctive dental
authorizations)

02P—Unsupported Benefit Determinations

05P—Development Claim Denied Prematurely

06P—Development Required

10P—Medical Emergency Not Substantiated

11P—Medical Necessity/Review Not Evident

21P—Timely Filing Error

23P—Contract Jurisdiction Error

99P – Other

H.9.5. Quarterly Payment and Occurrence Error Determination Rebuttals.
Contractor rebuttals of audit error findings must be submitted to TMA or the
designated quality audit within 30 calendar days of the date of the audit
transmittal letters. Rebuttals not postmarked within 30 calendar days of the
audit letter will be excluded from further consideration. Rebuttal responses are
final and will not receive further consideration except when during the audit
rebuttal process the Contractor submits a claim not previously submitted with
the audit and an error is assessed, or when the Contractor’s explanation of the
basis on which a claim was processed results in the assessment of a new error
not previously reviewed by the Contractor. Contractor rebuttals to new errors
assessed by TMA or the designated audit Contractor during the initial rebuttal
process must be postmarked within 30 calendar days of the TRICARE or designated
audit Contractor rebuttal response letter. Rebuttals to new errors not
postmarked within 30 calendar days from the date of the rebuttal letter will be
excluded from further consideration. The due dates of rebuttals will be
calculated by adding 30 to the Julian calendar date of the TMA or designated
audit Contractor audit letter or by adding 30 to the Julian calendar date of the
TMA or designated audit Contractor rebuttal response letter.

H.10. UNDERWRITTEN HEALTH CARE COST AUDIT

(Reference FAR Clause 52.216-25, ALLOWABLE COST AND PAYMENT (DEC 2002)
(DEVIATION),

H.10.1 TRICARE Encounter Data (TED) batch/voucher payment records are utilized
to determine unallowable costs based on the results of this health care cost
audit. The total unallowable amount is calculated on a per record basis, using
all fields used to calculate a batch/voucher header total, and for dates of
service falling within a specified option period. The total amount reimbursed by
the Government will be calculated using all edited TEDs batch/vouchers with
resubmission number equal to zero. At the time of the audit, batch/voucher
records that have not passed validity edits on the TED record, or which are
otherwise unprocessable as submitted by the Contractor, will be excluded from
this audit sample. The Government reserves its rights under FAR 42.80 I to
disallow costs identified as unallowable through means other than the
underwritten health care cost audit, when such costs are not included in the
audit sample universe.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 77 of 103

 

H.10.2. Sampling Methodology, Application of Results and Error Determinations.

H.10.2.1. For each option period, a stratified random sample of up to 10,000
claims from the universe of non-denied underwritten claims will be used to
estimate the total overpayment amount in the claims universe. The point estimate
(E) of questioned cost in the universe will be deemed the unallowable cost
amount, provided that the lower bound (LB) of a one-sided ninety-percent
(90%) confidence interval for E is at least 95% as large as E. Otherwise, LB
will be deemed as the unallowable cost amount. All claims in the sample
determined to have been underpaid will be deemed to have an overpayment amount
of zero. At the discretion of the Government, the unallowable cost amount will
be determined based on the estimated average overpayment per claim in the
universe, the estimated ratio of overpayments to payments in the universe, or
other commonly used estimation methods, in order to allow the Government to
arrive at the best estimate of overpayments in the claims universe. The payment
samples will be drawn from all records with Government reimbursement of greater
than zero and less than $200,000, although the Government may choose to exclude
certain claims strata from the sampling frame and from the claims universe. In
addition, the Government will conduct a one-hundred percent (100%) audit of all
claims with payment amounts of over $200,000. The unallowable cost amount found
in this 100% audit will be added to the unallowable costs estimated based on the
sampling of claims with payment amounts of under $200,000. Payment samples will
be stratified at multiple levels, either by payment amount or by other
claims-based parameters, such as type of care and/or type of provider.

H.10.2.2. Samples will be drawn from underwritten TED records that have passed
all TED edits and that have processed into the TEDs database through the
thirteenth month following the end of the each contract option period. The audit
sample will be drawn from underwritten TED records with beginning dates of
service within the option period in question. Records to be sampled will be
“net” records (i.e., the sum of the option-period transaction records
available). The Government will provide the Contractor, at the same time the
sample is requested, a complete listing of all TED records that encompass the
audit universe for each respective option period. At that time, the Contractor
shall identify all TED records that are from non-underwritten claims and claims
that were not within the dates of service range for the option period being
audited. The Contractor shall provide a list of such claims, including any
supporting documentation, not later than thirty (30) calendar days after receipt
of the listing.

H.10.2.2. Required Contractor Documentation.

H.10.2.2.1. Upon receipt of the TEDs Internal Control Number (lCN) listing and
TED Detail Audit Report (TADR) from TMA, the Contractor shall retrieve and
compile processing documentation for each selected claim. All documentation must
be received at TMA or designated audit Contractors within forty-five
(45) calendar days from the date of the TMA letter transmitting the ICN listing.
The Contractor shall submit one legible copy of each claim and the following
required documents via registered mail, certified mail or similarly guaranteed
delivery service:

a) Claim-related correspondence when attached to claim or related to the
adjudication action, such as status inquiries, written and/or telephone,
development records, and other telephone conversation records;

b) Other claim-related documentation, such as medical reports and medical review
records, coding sheets, all authorization and referral forms and their
supporting documentation, referrals for civilian medical care (SF Forms 513 or
2161), other health insurance and third party liability documents, discounted
rate agreements to include the following information: I) provider name, 2)
provider identification number, 3) effective and termination dates of
agreements, and 4) negotiated rate(s), per diem rate(s), state prevailing fee(s)
or fee schedule(s), DRG, OPPS, or SNF pricing information, and such other
documents as are required to support the action taken on the claim;

c) A copy of the EOB (or EOB facsimile) for each claim selected.

d) Documentation to support beneficiary approved participation in any TMA
demonstration programs.

H.10.2.2.2. The Contractor shall also send, via electronic data input, the
current family history (15 to 27 months) for each selected claim.

H.10.2.2.3. Documentation for any claim selected with adjustment transactions
completed prior to the date of the sample must include the documentation to
indicate both initial and adjustment processing actions, to include claims EOBs,
and pricing information.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 78 of 103

 

H.10.2.2.4. If a claim is selected for audit and the Contractor cannot produce
the claim or the claim provided is not auditable, 100 percent of the payment
based upon the total Government Pay Amount will be deemed unallowable. For TEDs
that do not represent a legitimate condition requiring submission of a record as
defined in the TRICARE Systems Manual, 100 percent of the payment amount will be
deemed unallowable. The payment amount will be based upon the total Government
Pay Amount. This condition is considered to be an unsupported TED. The
Contractor has the option of submitting the original document in those cases
where the copy is not legible. TMA or the designated audit Contractors will
return original documents upon completion of the audit process.

H.10.2.3. Other Deliverables. Paragraphs F.6.1 0 through F.6.10.4 in Section F
describe the Contractor’s claims processing data elements, guidelines,
processes, screens, criteria, instructions, etc. that are required to be
submitted during the base period of the contract. The Contractor shall submit
any changes to these elements/guidelines/
processes/screens/criteria/instructions as they occur.

H.10.2.4. Payment Error Determinations.

H.10.2.4.1. The audit error codes (K codes) indicated in Section H.9, above will
apply to the cost audit. Payment errors are based on the claim information
available and those processing actions taken up to the time the audit sample is
pulled. Consideration will be given to subsequent processing actions that occur
prior to the date the audit sample is pulled, including actions that have not
passed the TMA TED edits, only if supporting documentation to indicate the
action taken and the date the action was completed is submitted. Actions and
determinations occurring after the date the audit sample is pulled will not be
considered in the audit described in this section regardless of whether
resolution of a payment error exists.

H.10.2.4.2. Payment errors are the amount of overpayments on a claim, including
but not limited to misapplication of the deductible, payment of non-covered
service/supplies, or payment of services/supplies for which a benefit cannot be
determined based on the information available at the time of processing, or a
payment in the correct amount but sent to the wrong payee. The measure of the
payment error is the TED record.

H.10.2.5. Cost Audit Rebuttals.

H.10.2.5.1. Contractor rebuttals of audit error findings must be submitted to
TMA or the designated quality auditor within thirty (30) calendar days of the
date of the audit transmittal letters. Rebuttals not submitted within thirty
(30) calendar days of the audit letter will be excluded from further
consideration. Rebuttal responses are final and will not receive further
consideration except when, during the audit rebuttal process, the Contractor
submits a claim not previously submitted with the audit and an error is
assessed, or when the Contractor’s explanation of the basis on which a claim was
processed results in the assessment of a new error not previously reviewed by
the Contractor. Contractor rebuttals to new errors assessed by TMA or the
designated audit Contractor during the initial rebuttal process must be
submitted within 30 calendar days of the TRICARE or designated quality review
Contractor rebuttal response letter. Rebuttals to new errors not submitted
within 30 calendar days from the date of the original rebuttal letter will be
excluded from further consideration. The due dates of rebuttals will be
calculated by adding 30 to the Julian calendar date of the TMA or designated
audit Contractor audit letter or by adding 30 to the Julian calendar date of the
TMA or designated audit Contractor rebuttal response letter.

H.10.2.5.2. The rebuttal for the healthcare cost audit shall be certified by a
responsible official of the Contractor as to accuracy and completeness. The
rebuttal submission and the rebuttal process used by the Contractor may be
reviewed by the Government.

H.10.3. Upon completion of the audit process, the Contracting Officer will
notify the Contractor of the disallowed amount and will either deduct that
amount from current payments, or provide other instructions for the return of
the disallowed amount. When the Government has recovered from any disallowed
amount; the Contractor is not required to return monies it subsequently
recovered from third parties on any claims/TED records that were included in the
universe from which the audit sample was drawn. See TOM Chapter 3, Section 3.,
Paragraph 2.2.2.

H.11. EXPRESSLY UNALLOWABLE HEALTH CARE COSTS

This contract identifies certain cost categories that are not underwritten
health care costs. These are known as

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 79 of 103

 

expressly unallowable underwritten health care costs. This includes, but is not
limited to, the Contractor payments under Section C, paragraph RM.2.1. and
payments over the allowed amounts specified in the TRICARE Manuals. Any payment
made by the Contractor that is expressly unallowable is borne by the Contractor
and shall not be reported or billed as underwritten health care costs. The
Contractor must account for these payments at the individual claim level. These
unallowable amounts shall be available for review by the Contracting Officer or
designee.

H.12. INSURANCE LIABILITY COVERAGES

In accordance with FAR 28.306(b) and as incorporated by reference in Section I,
FAR 52.228-5,

INSURANCE—WORK ON A GOVERNMENT INSTALLATION (JAN 1997), the following minimum

liability coverages are stated below:

(a) Workers’ compensation and employer’s liability. The Contractor is required
to comply with applicable Federal and State workers’ compensation and
occupational disease statutes. If occupational diseases are not compensable
under those statutes, they shall be covered under the employer’s liability
section of the insurance policy, except when contract operations are so
commingled with a contractor’s commercial operations that it would not be
practical to require this coverage. Employer’s liability coverage of at least
$100,000 shall be required, except in States with exclusive or monopolistic
funds that do not permit workers’ compensation to be written by private
carriers. (See 28.305(c) for treatment of contracts subject to the Defense Base
Act.)

 

(b) General liability.

(1) The contractor shall be required to provide bodily injury liability
insurance coverage written on the comprehensive form of policy of at least
$500,000 per occurrence.

(2) Property damage liability insurance shall be required only in special
circumstances as determined by the agency.

(c) Automobile liability. The contractor shall be required to provide automobile
liability insurance written on the comprehensive form of policy. The policy
shall provide for bodily injury and property damage liability covering the
operation of all automobiles used in connection with performing the contract.
Policies covering automobiles operated in the United States shall provide
coverage of at least $200,000 per person and $500,000 per occurrence for bodily
injury and $20,000 per occurrence for property damage. The amount of liability
coverage on other policies shall be commensurate with any legal requirements of
the locality and sufficient to meet normal and customary claims.

H.13. ADDITIONAL PERFORMANCE REQUIREMENTS

*****

H.13.1. *****

H.13.2. *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 80 of 103

 

H.13.3. *****

H.13.4. *****

H.13.5. *****

H.13.6. *****

H.13.7. *****

H.13.8. *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 81 of 103

 

H.13.9. *****

H.13.10. *****

H.13.11. *****

H.13.12. *****

H.13.13. *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 82 of 103

 

H.13.14. *****

H.13.15. *****

H.13.16. *****

H.13.17. *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 83 of 103

 

H.13.I8. *****

*****

*****

 

1.1  *****

 

1.1.1     *****

 

1.1.2.*****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 84 of 103

 

1.2. *****

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 85 of 103

 

Section I—Contract Clauses

52.202-1 Definitions. (JUL 2004)

52.203-3 Gratuities. (APR 1984)

52.203-5 Covenant Against Contingent Fees. (APR 1984)

52.203-6 Restrictions on Subcontractor Sales to the Government. (SEP 2006)

52.203-7 Anti-Kickback Procedures. (OCT 2010)

52.203-8 Cancellation, Rescission, and Recovery of Funds for illegal or Improper
Activity. (JAN 1997)

52.203-10 Price or Fee Adjustment for Illegal or Improper Activity. (JAN 1997)

52.203-12 Limitation on Payments to Influence Certain Federal Transactions. (OCT
2010)

52.203-13 Contractor Code of Business Ethics and Conduct. (APR 2010)

52.203-14 Display of Hotline Poster(s). (DEC 2007)

(a) Definition.

“United States,” as used in this clause, means the 50 States, the District of
Columbia, and outlying areas.

(b) Display of fraud hotline poster(s). Except as provided in paragraph (c)—

(1) During contract performance in the United States, the Contractor shall
prominently display in common work areas within business segments performing
work under this contract and at contract work sites—

(i) Any agency fraud hotline poster or Department of HomeIand Security (DHS)
fraud hotline poster identified in paragraph (b)(3) of this clause; and

(ii) Any DHS fraud hotline poster subsequently identified by the Contracting
Officer.

(2) Additionally, if the Contractor maintains a company website as a method of
providing information to employees, the Contractor shall display an electronic
version of the poster(s) at the website.

(3) Any required posters may be obtained as follows:

Poster(s) Obtain from

 

(3) Any required posters may be obtained as follows:

DoD Inspector General, ATTN: Defense Hotline, 400 Army Navy Drive, Washington,
DC 22202-2884.

Poster(s) Obtain by accessing the following website:

http://www.dodig.osd.mil/hotline/hotline7.htm

(c) If the Contractor has implemented a business ethics and conduct awareness
program, including a reporting mechanism, such as a hotline poster, then the
Contractor need not display any agency fraud hotline posters as required in
paragraph (b) of this clause, other than any required DHS posters.

 

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 86 of 103

 

(d) Subcontracts. The Contractor shall include the substance of this clause,
including this paragraph (d), in all subcontracts that exceed $5,000,000, except
when the subcontract—

(1)     Is for the acquisition of a commercial item; or

(2)     Is performed entirely outside the United States.

(End of clause)

52.204-4 Printed or Copied Double-Sided on Recycled Paper. (AUG 2000)

52.204-7 Central Contractor Registration. (APR 2008)

52.204-9 Personal Identity Verification of Contractor Personnel. (JAN 2011)

52.204-10 Reporting Executive Compensation and First-Tier Subcontract Awards.
(JUL 2010)

52.209-6 Protecting the Government’s Interest When Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment. (DEC 2010)

52.209-9 - Updates of Publicly Available Information Regarding Responsibility
Matters.

(Jan 2011)

(a) The Contractor shall update the information in the Federal Awardee
Performance and Integrity Information System (FAPIIS) on a semi-annual basis,
throughout the life of the contract, by posting the required information in the
Central Contractor Registration database at http://www.ccr.gov .

(b)

(1) The Contractor will receive notification when the Government posts new
information to the Contractor’s record.

(2) The Contractor will have an opportunity to post comments regarding
information that has been posted by the Government. The comments will be
retained as long as the associated information is retained, i. e., for a total
period of 6 years. Contractor comments will remain a part of the record unless
the Contractor revises them.

(3)

(i) Public requests for system information posted prior to April 15,2011, will
be handled under Freedom of Information Act procedures, including, where
appropriate, procedures promulgated under E.O. 12600.

(ii) As required by section 3010 of Public Law 111-212, all information posted
in FAPIIS on or after April IS, 2011, except past performance reviews, will be
publicly available.

(End of clause)

52.211-15 Defense Priority and Allocation Requirements. (APR 2008)

52.215-2 Audit and Records—Negotiation. (OCT 2010)

52.215-8 Order of Precedence—Uniform Contract Format. (OCT 1997)

52.215-11 Price Reduction for Defective Certified Cost or Pricing
Data—Modifications. (OCT 2010)

52.215-13 Subcontractor Certified Cost or Pricing Data—Modifications. (OCT 2010

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 87 of 103

 

52.215-15 Pension Adjustments and Asset Reversions. (OCT 2010)

52.215-18 Reversion or Adjustment of Plans for Postretirement Benefits (PRB)
Other Than Pensions (JUL 2005)

52.215-19 Notification of Ownership Changes. (OCT 1997)

(a) The Contractor shall make the following notifications in writing:

(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.

(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.

(b) The Contractor shall -

(1) Maintain current, accurate, and complete inventory records of assets and
their costs;

(2) Provide the ACO or designated representative ready access to the records
upon request;

(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and

(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.

(c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
l5.408(k).

(End of clause)

52.216-7 Allowable Cost and Payment. (DEC 2002)

(Applicable to all CLINs for Disease Management and Transition Out)

(a) Invoicing. (l) The Government will make payments to the Contractor when
requested as work progresses, but (except for small business concerns) not more
often than once every 2 weeks, in amounts determined to be allowable by the
Contracting Officer in accordance with Federal Acquisition Regulation (FAR)
subpart 31.2 in effect on the date of this contract and the terms of this
contract. The Contractor may submit to an authorized representative of the
Contracting Officer, in such form and reasonable detail as the representative
may require, an invoice or voucher supported by a statement of the claimed
allowable cost for performing this contract.

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request.

In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.

(b) Reimbursing costs. (l) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of this clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term “costs” includes only-

(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 88 of 103

 

(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for –

(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made-

(1) In accordance with the terms and conditions of a subcontract or invoice; and

(2) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;

(B) Materials issued from the Contractor’s inventory and placed in the
production process for use on the contract;

(C) Direct labor;

(D) Direct travel;

(E) Other direct in-house costs; and

(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless –

(i) The Contractor’s practice is to make contributions to the retirement fund
quarterly or more frequently; and

(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor’s indirect costs for payment purposes).

(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor’s expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

 

(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.

(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 89 of 103

 

Officer (or cognizant Federal agency official) and auditor within the 6-month
period following the expiration of each of its fiscal years. Reasonable
extensions, for exceptional circumstances only, may be requested in writing by
the Contractor and granted in writing by the Contracting Officer. The Contractor
shall support its proposal with adequate supporting data.

(ii) The proposed rates shall be based on the Contractor’s actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor’s proposal.

(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates.

(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may—

(A) Determine the amounts due to the Contractor under the contract; and

(B) Record this determination in a unilateral modification to the contract.

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates –

(1) Shall be the anticipated final rates; and

(2) May be prospectively or retroactively revised by mutual agreement, at either
party’s request, to prevent substantial overpayment or underpayment.

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor’s invoices or vouchers and statements of cost audited.
Any payment may be –

(1) Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or

(2) Adjusted for prior overpayments or underpayments.

(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 90 of 103

 

accordance with paragraph (d)(5) of this clause, and upon the Contractor’s
compliance with all terms of this contract, the Government shall promptly pay
any balance of allowable costs and that part of the fee (if any) not previously
paid.

(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver –

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except –

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract,
exclud-ing, however, any expenses arising from the Contractor’s indemnification
of the Government against patent liability.

(End of clause)

52.216-7 Allowable Cost and Payment. (DEC 2002) (DEVIATION)

(Applicable to CLINs for Underwritten Health Care Cost)

(a) Invoicing.

(1) The Government will make payments to the Contractor when requested, but not
more often than once every Government business day, in amounts determined to be
allowable by the Contracting Officer in accordance with Federal Acquisition
Regulation Subpart 31.201-6 and with the terms of this contract. The submission
of health care costs on a TED voucher that pass the TED edits will be considered
an invoice or voucher for reimbursement of claimed allowable health care costs.

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

(3) In the event that the Government requires an audit or other review of a
specific payment request to ensure compliance with the terms and conditions of
the contract, the designated payment office is not compelled to make payment by
the specified due date.

 

(b) Reimbursing costs. For the purpose of reimbursing allowable costs, the term
“costs” includes only —

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 91 of 103

 

(1) Those submitted on vouchers either for direct health care costs that, at the
time the request for reimbursement has passed the TED edits; and,

(2) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has actually paid or made the expenditure by cash, check, electronic
fund transfer, or other form of actual payment for health care under this
contract and,

(3) Those costs eligible for reimbursement are the direct health care costs that
pass TED edits involving health care furnished to an eligible beneficiary,
health care authorized under TRICARE, health care furnished by an authorized
TRICARE provider, and health care costs consistent with authorized TRICARE
reimbursement methodologies. Costs reimbursed based on vouchers passing initial
TED edits are subject to further payment adjustment by the Government if
determined not to qualify as an allowable cost.

(d) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor’s invoices or vouchers and statements of cost audited.
“Audits” as used in this clause, includes audits on statistically valid samples.
The audit results will be extrapolated across all the TRICARE medical claims for
the region submitted for TED edits during the audited period to determine the
total overpayment of the TRICARE medical claims population sampled for the
region. The results of the audits will be used to adjust for overpayments of, or
other unallowable health care costs. Underpayments made by the contractor that
are found in an audit are not used to offset overpayment adjustments. These
adjustments are in addition to the Government’s rights under the Inspection of
Services Clause (FAR 52.246-5). Any payment may be-

(1) Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or

(2) Adjusted for prior overpayments or underpayments.

 

(e) Final Payment.

(1) Upon approval of a completion invoice or voucher submitted by the
Contractor, and upon the Contractor’s compliance with all terms of this
contract, the Government shall promptly pay any balance of allowable costs and
that part of the fee (if any) not previously paid.

(2) The Contractor shall pay to the Government any refunds, rebates, credits,
Contractor’s claim overpayment or fraud recoveries, or other amounts (including
interest, if any) accruing to or received by the contractor or any assignee
under this contract, to the extent that those amounts are properly allocable to
costs for which the Contractor has been reimbursed by the Government and not
previously identified and returned to the Government as an unallowable cost.
Before final payment under this contract, the Contractor and each assignee whose
assignment is in effect at the time of final payment shall execute and deliver—

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except-

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier.

(End of Clause)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 92 of 103

 

52.216-8 Fixed Fee. (MAR 1997)

(CLINs 1003, 1004, 1006; CLINs 2003, 2004, 2006; CLINs 3003, 3004, 3006; CLINs
4003, 4004, 4006; CLINs 5003,5004,5006 and 9001.)

52.216-30 Time-and-Materials/Labor-Hour Proposal Requirements—Non-Commercial
Item Acquisition

without Adequate Price Competition. (FEB 2007)

CLINs 1015,2015,3015,4015, and 5015.

(a) The Government contemplates award of a Time-and-Materials or Labor-Hour type
of contract resulting from this solicitation.

(b) The offer or must specify separate fixed hourly rates in its offer that
include wages, overhead, general and administrative expenses, and profit for
each category of labor to be performed by—

(1) The offer or;

(2) Each subcontractor; and

(3) Each division, subsidiary, or affiliate of the offeror under a common
control.

(c) Unless exempt under paragraph (d) of this provision, the fixed hourly rates
for services transferred between divisions, subsidiaries, or affiliates of the
offeror under a common control—

(1) Shall not include profit for the transferring organization; but

(2) May include profit for the prime Contractor.

(d) The fixed hourly rates for services that meet the definition of commercial
item at 2.10 1 that are transferred between divisions, subsidiaries, or
affiliates of the offeror under a common control may be the established catalog
or market rate when it is the established practice of the transferring
organization to price interorganizational transfers at other than cost for
commercial work of the offeror or any division, subsidiary or affiliate of the
offeror under a common control.

(End of provision)

52.217-8 Option to Extend Services. (NOV 1999)

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 90 days of contract expiration.

(End of Clause)

52.217-9 Option to Extend the Term of the Contract. (MAR 2000)

(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 calendar days provided that the Government gives the
Contractor a preliminary written notice of its intent to extend at least 60 days
before the contract expires. The preliminary notice does not commit the
Government to an extension.

(b) lf the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 7 years, 5 months.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 93 of 103

 

(End of clause)

52.219-4 Notice of Price Evaluation Preference for HUBZone Small Business
Concerns. (JAN 2011)

(a) Definition. See 13 CPR 125.6(e) for definitions of terms used in paragraph
(d).

(b) Evaluation preference.

(1) Offers will be evaluated by adding a factor of 10 percent to the price of
all offers, except –

(i) Offers from HUBZone small business concerns that have not waived the
evaluation preference; and

(ii) Otherwise successful offers from small business concerns.

(2) The factor of 10 percent shall be applied on a line item basis or to any
group of items on which award may be made. Other evaluation factors described in
the solicitation shall be applied before application of the factor.

(3) A concern that is both a HUBZone small business concern and a small
disadvantaged business concern will receive the benefit of both the HUBZone
small business price evaluation preference and the small disadvantaged business
price evaluation adjustment (see FAR clause 52.219-23). Each applicable price
evaluation preference or adjustment shall be calculated independently against an
offeror’s base offer. These individual preference amounts shall be added
together to arrive at the total evaluated price for that offer.

(4) When the two highest rated offerors are a HUBZone small business concern and
a large business, and the evaluated offer of the HUBZone small business concern
is equal to the evaluated offer of the large business after considering the
price evaluation preference, award will be made to the HUBZone small business
concern.

(c) Waiver of evaluation preference. A HUBZone small business concern may elect
to waive the evaluation preference, in which case the factor will be added to
its offer for evaluation purposes. The agreements in paragraphs (d) and (e) of
this clause do not apply if the offeror has waived the evaluation preference. _
Offer elects to waive the evaluation preference.

(d) Agreement. A HUBZone small business concern agrees that in the performance
of the contract, in the case of a contract for

(1) Services (except construction), at least 50 percent of the cost of personnel
for contract performance will be spent for employees of the concern or employees
of other HUBZone small business concerns;

(2) Supplies (other than procurement from a nonmanufacturer of such supplies),
at least 50 percent of the cost of manufacturing, excluding the cost of
materials, will be performed by the concern or other HUBZone small business
concerns;

(3) General construction.

(i) At least 15 percent of the cost of contract performance to be incurred for
personnel will be spent on the prime contractor’s employees;

(ii) At least 50 percent of the cost of the contract performance to be incurred
for personnel will be spent on the prime contractor’s employees or on a
combination of the prime contractor’s employees and employees of HUBZone small
business concern subcontractors;

(iii) No more than 50 percent of the cost of contract performance to be incurred
for personnel will be subcontracted to concerns that are not HUBZone small
business concerns; or

(4) Construction by special trade contractors.

(i) At least 25 percent of the cost of contract performance to be incurred for
personnel will be spent on the prime contractor’s employees;

(ii) At least 50 percent of the cost of the contract performance to be incurred
for personnel will be spent on the prime contractor’s employees or on a
combination of the prime contractor’s employees and employees of HUBZone small
business concern subcontractors;

(iii) No more than 50 percent of the cost of contract performance to be incurred
for personnel will be subcontracted to concerns that are not HUBZone small
business concerns.

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 94 of 103

 

(e) A HUBZone joint venture agrees that the aggregate of the HUBZone small
business concerns to the joint venture, not each concern separately, will
perform the applicable percentage of work requirements.

(f)

(1) When the total value of the contract exceeds $25,000, a HUBZone small
business concern nonmanufacturer agrees to furnish in performing this contract
only end items manufactured or produced by HUBZone small business concern
manufacturers.

(2) When the total value of the contract is equal to or less than $25,000, a
HUBZone small business concern nonmanufacturer may provide end items
manufactured by other than a HUBZone small business concern manufacturer
provided the end items are produced or manufactured in the United States.

(3) Paragraphs (f)(1) and (f)(2) of this section do not apply in connection with
construction or service contracts.

(g) Notice. The HUBZone small business offeror acknowledges that a prospective
HUBZone awardee must be a HUBZone small business concern at the time of award f
this contract. The HUBZone offeror shall provide the Contracting Officer a copy
of the notice required by 13 CFR 126.501 if material changes occur before
contract award that could affect its HUBZone eligibility. If the apparently
successful HUBZone offeror is not a HUBZone small business concern at the time
of award of this contract, the Contracting Officer will proceed to award to the
next otherwise successful HUBZone small business concern or other offeror.

(End of clause)

52.219-8 Utilization of Small Business Concerns. (JAN 2011)

52.219-9 Small Business Subcontracting Plan. (JAN 2011)

52.219-9 Small Business Subcontracting Plan.—Alternate II (OCT 2001)

52.219-16 Liquidated Damages—Subcontracting Plan. (JAN 1999)

52.222-1 Notice to the Government of Labor Disputes. (FEB 1997)

52.222-2 Payment for Overtime Premiums. (JUL 1990)

(a) The use of overtime is authorized under this contract if the overtime
premium does not exceed Zero (0) or the overtime premium is paid for work -

(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;

(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;

(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

(4) That will result in lower overall costs to the Government.

(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall –

(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 95 of 103

 

(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;

(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and

(4) Provide reasons why the required work cannot be performed by using
multi-shift operations or by employing additional personnel.

* Insert either “zero” or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in subparagraph (a)(1) through
(a)(4) of the clause.

(End of clause)

52.222-3 Convict Labor. (JUN 2003)

52.222-21 Prohibition of Segregated Facilities. (FEB 1999)

52.222-26 Equal Opportunity. (MAR 2007)

52.222-35 Equal Opportunity for Veterans (SEP 2010)

52.222-36 Affirmative Action for Workers with Disabilities. (OCT 2010)

52.222-37 Employment Reports on Veterans (SEP 2010)

52.222-50 Combating Trafficking in Persons. (FEB 2009)

52.223-6 Drug-Free Workplace. (MAY 2001)

52.223-14 Toxic Chemical Release Reporting. (AUG 2003)

52.224-1 Privacy Act Notification. (APR 1984)

52.224-2 Privacy Act. (APR 1984)

52.225-13 Restrictions on Certain Foreign Purchases. (JUN 2008)

52.227-1 Authorization and Consent. (DEC 2007)

52.227-2 Notice and Assistance Regarding Patent and Copyright Infringement. (DEC
2007)

52.227-3 Patent Indemnity. (APR 1984)

52.227-14 Rights in Data—General. (DEC 2007)

52.228-5 Insurance—Work on a Government Installation. (JAN 1997)

52.228-7 Insurance—Liability to Third Persons. (MAR 1996)

52.229-3 Federal, State, and Local Taxes. (APR 2003)

52.230-2 Cost Accounting Standards. (OCT 2010)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 96 of 103

 

52.230-6 Administration of Cost Accounting Standards. (JUN 2010)

52.232-1 Payments. (APR 1984)

52.232-3 Payments under Personal Services Contracts. (APR 1984)

(CLINs/Sub-CLINs for Clinical Support Agreement when determined as a personal
service)

52.232-7 Payments under Time-and-Materials and Labor-Hour Contracts. (FEB 2007)

52.232-8 Discounts for Prompt Payment. (FEB 2002)

52.232-9 Limitation on Withholding of Payments. (APR 1984)

52.232-11 Extras. (APR 1984)

52.232-17 Interest. (OCT 2010)

52.232-18 Availability of Funds. (APR 1984)

52.232-19 Availability of Funds for the Next Fiscal Year. (APR 1984)

Funds are not presently available for performance under this contract beyond
30 September 2011/2012/2013/2014/2015/2016 as applicable for option periods. The
Government’s obligation for performance of this contract beyond that date is
contingent upon the availability of appropriated funds from which payment for
contract purposes can be made. No legal liability on the part of the Government
for any payment may arise for performance under this contract beyond
30 September 2011/2012/2013/2014/2015/2016 as applicable for option periods
until funds are made available to the Contracting Officer for performance and
until the Contractor receives notice of availability, to be confirmed in writing
by the Contracting Officer.

(End of clause)

52.232-20 Limitation of Cost. (APR 1984)

52.232-22 Limitation of Funds. (APR 1984)

52.232-23 Assignment of Claims. (JAN 1986)

52.232-25 Prompt Payment. (OCT 2008)

52.232-25 Prompt payment. — Alternate I (FEB 2002)

52.232-33 Payment by Electronic Funds Transfer—Central Contractor Registration.
(OCT 2003)

52.232-37 Multiple Payment Arrangements. (MAY 1999)

52.233-1 Disputes. (JUL 2002)

52.233-1 Disputes.—Alternate I (DEC 1991)

52.233-3 Protest after Award. (AUG 1996)

52.233-3 Protest after Award.—Alternate I (JUN 1985)

52.233-4 Applicable Law for Breach of Contract Claim. (OCT 2004)

52.237-2 Protection of Government Buildings, Equipment, and Vegetation. (APR
1984)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 97 of 103

 

52.237-3 Continuity of Services. (JAN 1991)

52.237-7 Indemnification and Medical Liability Insurance. (JAN 1997)

(Applies to any Non-Personal Services under CSA (CLINs 1014,2014,3014,4014,5014»

(a) It is expressly agreed and understood that this is a non-personal services
contract, as defined in Federal Acquisition Regulation (FAR) 37.101, under which
the professional services rendered by the Contractor are rendered in its
capacity as an independent contractor. The Government may evaluate the quality
of professional and administrative services provided, but retains no control
over professional aspects of the services rendered, including by example, the
Contractor’s professional medical judgment, diagnosis, or specific medical
treatments. The Contractor shall be solely liable for and expressly agrees to
indemnify the Government with respect to any liability producing acts or
omissions by it or by its employees or agents. The Contractor shall maintain
during the term of this contract liability insurance issued by a responsible
insurance carrier of not less than the following amount(s) per specialty per
occurrence: As required in the state the military treatment facility is located,
or the local community standard if none required by the state, or as specified
by the contracting officer.

(b) An apparently successful offeror, upon request by the Contracting Officer,
shall furnish prior to contract award evidence of its insurability concerning
the medical liability insurance required by paragraph (a) of this clause.

(c) Liability insurance may be on either an occurrences basis or on a
claims-made basis. If the policy is on a claims-made basis, an extended
reporting endorsement (tail) for a period of not less than 3 years after the end
of the contract term must also be provided.

(d) Evidence of insurance documenting the required coverage for each health care
provider who will perform under this contract shall be provided to the
Contracting Officer prior to the commencement of services under this contract.
If the insurance is on a claims-made basis and evidence of an extended reporting
endorsement is not provided prior to the commencement of services, evidence of
such endorsement shall be provided to the Contracting Officer prior to the
expiration of this contract. Final payment under this contract shall be withheld
until evidence of the extended reporting endorsement is provided to the
Contracting Officer.

(e) The policies evidencing required insurance shall also contain an endorsement
to the effect that any cancellation or material change adversely affecting the
Government’s interest shall not be effective until 30 days after the insurer or
the Contractor gives written notice to the Contracting Officer. If, during the
performance period of the contract the Contractor changes insurance providers,
the Contractor must provide evidence that the Government will be indemnified to
the limits specified in paragraph (a) of this clause, for the entire period of
the contract, either under the new policy, or a combination of old and new
policies.

(f) The Contractor shall insert the substance of this clause, including this
paragraph (t), in all subcontracts under this contract for health care services
and shall require such subcontractors to provide evidence of and maintain
insurance in accordance with paragraph (a) of this clause. At least 5 days
before the commencement of work by any subcontractor, the Contractor shall
furnish to the Contracting Officer evidence of such insurance.

(End of clause)

52.237-7 Indemnification and Medical Liability Insurance (JAN 1997) DEVIATION

(Excludes CSA Sub-CLINs/CLINs)

(a) The Contractor is responsible for determining the medical malpractice
coverage required in the state (including state risk pools if applicable) for
each network provider (both professional and institutional), and ensuring that
each network provider is in compliance with this requirement. In the absence of
state law

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 98 of 103

 

requirement for medical malpractice insurance coverage, the Contractor is
responsible for determining the local community standard for medical malpractice
coverage, and the Contractor must maintain the documentation evidencing- both
the standard and compliance by network providers. In no case shall a network
provider not have medical malpractice coverage.

(b) The Contractor shall be solely liable for and expressly agrees to indemnify
the Government for the costs of defense and any liability resulting from
services provided to Military Health System (MHS) eligible beneficiaries by a
network provider. As an alternate, the Contractor shall have all network
provider agreements used by the Contractor contain a requirement, directly or by
reference, to applicable regulations or TRICARE Management Activity policies,
that the provider agrees to indemnify, defend and hold harmless the Government
from any and all claims, judgments, costs, liabilities, damages and expenses,
including attorney’s fees, whatsoever, arising from any acts or omissions in the
provision of medical services by the provider to MHS eligible beneficiaries.

(c) Each network provider agreement must indicate the required malpractice
coverage. Evidence documenting the required coverage of each network provider
under the contract shall be provided to the Contracting Officer upon request.
The Contracting Officer, after consulting with the Contractor, retains the
authority to determine whether state and/or local community standards for
medical malpractice coverage have been met by a network provider and whether the
Contractor has documented the required coverage.

(d) Liability insurance may be on either an occurrences basis or on a
claims-made basis. If the policy is on a claims-made basis, an extended
reporting endorsement (tail) for a period of not less than 3 years after the end
of the contract term must also be provided, or as long as standard practice in
the locality or as may be required by local law or ordinance.

52.239-1 Privacy or Security Safeguards. (AUG 1996)

52.242-1 Notice of Intent to Disallow Costs. (APR 1984)

52.242-3 Penalties for Unallowable Costs. (MAY 2001)

52.242-4 Certification of Final Indirect Costs. (JAN 1997)

52.242-13 Bankruptcy. (JUL 1995)

52.243-1 Changes—Fixed-Price. (AUG 1987)

52.243-1 Changes—Fixed-Price.—Alternate I (APR 1984)

52.243-2 Changes—Cost-Reimbursement. (AUG 1987)

52.243-2 Changes—Cost-Reimbursement.—Alternate I (APR 1984)

52.243-3 Changes—Time-and-Materials or Labor-Hours. (SEP 2000)

52.243-6 Change Order Accounting. (APR 1984)

52.243-7 Notification of Changes. (APR 1984)

(a) Definitions. “Contracting Officer,” as used in this clause, does not include
any representative of the Contracting Officer.

“Specifically Authorized Representative (SAR),” as used in this clause, means
any person the Contracting Officer has so designated by written notice (a copy
of which shall be provided to the Contractor) which shall refer to this
paragraph and shall be issued to the designated representative before the SAR
exercises such authority

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 99 of 103

 

(b) Notice. The primary purpose of this clause is to obtain prompt reporting of
Government conduct that the Contractor considers to constitute a change to this
contract. Except for changes identified as such in writing and signed by the
Contracting Officer, the Contractor shall notify the Administrative Contracting
Officer in writing promptly, within 30 calendar days from the date that the
Contractor identifies any Government conduct (including actions, inactions, and
written or oral communications) that the Contractor regards as a change to the
contract terms and conditions. On the basis of the most accurate information
available to the Contractor, the notice shall state –

(1) The date, nature, and circumstances of the conduct regarded as a change;

(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;

(3) The identification of any documents and the substance of any oral
communication involved in such conduct;

(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;

(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including –

(i) What contract line items have been or may be affected by the alleged change;

(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;

(iii) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;

(iv) What adjustments to contract price, delivery schedule, and other provisions
affected by the alleged change are estimated; and

(6) The Contractor’s estimate of the time by which the Government must respond
to the Contractor’s notice to minimize cost, delay or disruption of performance.

(c) Continued performance. Following submission of the notice required by
paragraph (b) of this clause, the Contractor shall diligently continue
performance of this contract to the maximum extent possible in accordance with
its terms and conditions as construed by the Contractor, unless the notice
reports a direction of the Contracting Officer or a communication from a SAR of
the Contracting Officer, in either of which events the Contractor shall continue
performance; provided, however, that if the Contractor regards the direction or
communication as a change as described in paragraph (b) of this clause, notice
shall be given in the manner provided. All directions, communications,
interpretations, orders and similar actions of the SAR shall be reduced to
writing promptly and copies furnished to the Contractor and to the Contracting
Officer. The Contracting Officer shall promptly countermand any action which
exceeds the authority of the SAR.

 

(d) Government response. The Contracting Officer shall promptly, within 30
calendar days after receipt of

notice, respond to the notice in writing. In responding, the Contracting Officer
shall either -

(1) Confirm that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance;

(2) Countermand any communication regarded as a change;

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 100 of 103

 

(3) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or

(4) In the event the Contractor’s notice information is inadequate to make a
decision under paragraphs (d)(l), (2), or (3) of this clause, advise the
Contractor what additional information is required, and establish the date by
which it should be furnished and the date thereafter by which the Government
will respond.

(e) Equitable adjustments. (1) If the Contracting Officer confirms that
Government conduct effected a change as alleged by the Contractor, and the
conduct causes an increase or decrease in the Contractor’s cost of, or the time
required for, performance of any part of the work under this contract, whether
changed or not changed by such conduct, an equitable adjustment shall be made –

(i) In the contract price or delivery schedule or both; and

(ii) In such other provisions of the contract as may be affected.

(2) The contract shall be modified in writing accordingly. In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractor’s
failure to provide notice or to continue performance as provided, respectively,
in paragraphs (b) and (c) of this clause.

Note: The phrases “contract price” and “cost” wherever they appear in the
clause, may be appropriately modified to

apply to cost-reimbursement or incentive contracts, or to combinations thereof.

(End of clause)

52.244-2 Subcontracts. (OCT 2010)

52.244-5 Competition in Subcontracting. (DEC 1996)

52.244-6 Subcontracts for Commercial Items. (DEC 2010)

52.245-1 Government Property. (AUG 2010)

52.245-1 Government Property. — Alternate I (AUG 2010)

52.245-9 Use and Charges. (AUG 2010)

52.248-1 Value Engineering. (OCT 2010)

52.249-2 Termination for Convenience of the Government (Fixed-Price). (MAY 2004)

52.249-6 Termination (Cost-Reimbursement). (MAY 2004)

52.249-6 Termination (Cost-Reimbursement).—Alternate IV (SEP 1996)

52.249-8 Default (Fixed-Price Supply and Service). (APR 1984)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 101 of 103

 

52.249-12 Termination (Personal Services). (APR 1984)

(CLINs/SubCLINs for Clinical Support Agreement when determined personal service)

52.249-14 Excusable Delays. (APR 1984)

52.252-2 Clauses Incorporated by Reference. (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
http://farsite.hill.af.mil/

(End of clause)

52.252-6 Authorized Deviations in Clauses. (APR 1984)

(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of “(DEVIATION)” after the date of the clause.

(End of clause)

52.253-1 Computer Generated Forms. (JAN 1991)

252.201-7000 Contracting Officer’s Representative. (DEC 1991)

(a) “Definition. Contracting officer’s representative” means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

(b) If the Contracting Officer designates a contracting officer’s representative
(COR), the Contractor will receive a copy of the written designation. It will
specify the extent of the COR’s authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

(End of clause)

252.203-7000 Requirements Relating to Compensation of Former DoD Officials. (JAN
2009)

252.203-7001 Prohibition on persons convicted of fraud or other
defense-contract-related felonies. (DEC 2008)

252.203-7002 Requirement to Inform Employees of Whistleblower Rights. (JAN 2009)

252.204-7000 Disclosure of Information. (DEC 1991)

252.204-7002 Payment for Subline Items Not Separately Priced. (DEC 1991)

252.204-7003 Control of Government Personnel Work Product. (APR 1992)

252.204-7004 Alternate A, Central Contractor Registration. (SEP 2007)

252.205-7000 Provision of lnformation to Cooperative Agreement Holders. (DEC
1991)

252.209-7004 Subcontracting with Firms That Are Owned or Controlled by the
Government of a Terrorist Country.(DEC 2006)

252.215-7000 Pricing Adjustments. (DEC 1991)

252.215-7002 Cost Estimating System Requirements. (DEC 2006)

252.219-7003 Small Business Subcontracting Plan (DoD contracts). (OCT 2010)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 102 of 103

 

252.223-7004 Drug-Free Work Force. (SEP 1988)

252.225-7004 Report of Intended Performance Outside the United States and
Canada—Submission after

Award. (OCT 2010)

252.225-7006 Quarterly Reporting of Actual Contract Performance Outside the
United States. (OCT 2010)

252.225-7012 Preference for Certain Domestic Commodities. (JUN 2010)

252.226-7001 Utilization of Indian Organizations, Indian-owned Economic
Enterprises, and Native Hawaiian

Small Business Concerns. (SEP 2004)

252.231-7000 Supplemental Cost Principles. (DEC 1991)

252.242-7004 Material Management and Accounting System. (JUL 2009)

252.243-7001 Pricing of Contract Modifications. (DEC 1991)

252.243-7002 Requests for equitable adjustment. (MAR 1998)

 



--------------------------------------------------------------------------------

***** Includes confidential material omitted and filed separately with the
Commission.

 

HT9402-11-C-0003    Page 103 of 103

 

Section J—List of Documents, Exhibits and Other Attachments

 

Attachment

Number

  

Attachment Title

   Date    Number of
Pages    Cross Reference
Materials    Document
Version

J-1

   Government Required MTF Prime    Award Date    4      

J-2

   Government Required BRAC Site Prime Service Area    Award Date    1      

J-3

   Mandatory TRICARE Service Center Locations    Award Date    3      

J-4

   CHAMPVA Fact Sheet 01-16    Award Date    1      

J-5

   Clinical Quality Incentive Performance Metrics    Award Date    8      

J-6

   Hypothetical Example of the External Trend Incentive Calculation    Award
Date    2      

J-7

   Proposed Elements Exceeding Government T-3 Requirements    Award Date    2   
  

J-8

   Subcontracting Plan    Award Date    18      

EXHIBIT A

   Proposed Service Assist Team Rates    Award Date    2      

EXHIBIT B

   Contract Data Requirements List (CDRLs)    Award Date    Multiple PDF Docs   
  

 